Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 1 of 192


                                                                        Page 1
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA

                        Case No.: 4:19cv554-MW/MJF


       JASMINKA ILICH-ERNST,

              Plaintiffs,

       vs.

       PHILLIP TIMOTHY HOWARD,

              Defendants.

       _____________________________/

       VIDEOTAPED
       DEPOSITION OF:                    ADDYS T. WALKER
       TAKEN ON BEHALF OF:               The Plaintiff
       DATE:                             Wednesday, February 19, 2020
       TIME:                             Commenced at 12:30 p.m.
                                         Concluded at 5:10 p.m.

       LOCATION:                         1530 Metropolitan Boulevard
                                         Tallahassee, Florida
       REPORTED BY:                      MICHELLE SUBIA, RPR, CCR
                                         Court Reporter and Notary
                                         Public in and for the
                                         State of Florida at Large

       VIDEOGRAPHER:                     VANN PATACXIL
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 2 of 192


                                                                        Page 2
  1    APPEARANCES:
  2         FOR THE PLAINTIFF:
  3              AARON M. COHN, ESQUIRE
                 Weinberg, Wheeler, Hudgins
  4                 Gunn & Dial, LLC
                 2601 S. Bayshore Drive
  5              Suite 1500
                 Miami, Florida 33133
  6              acohn@wwhgd.com
  7         FOR THE DEFENDANT: (PRO SE)
  8              PHILLIP TIMOTHY HOWARD, ESQUIRE
                 Howard & Associates, P.A.
  9              1415 Piedmont Drive
                 Suite 5
 10              Tallahassee, Florida 32308
                 tim@howardjustice.com
 11
             ALSO APPEARING:
 12
                    TIMOTHY HOWARD, SR.
 13                 NEIL EPSTEIN
                    BEENA SYED, VIDEOGRAPHER
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 3 of 192


                                                                        Page 3
  1                                 I N D E X
  2
       WITNESS                                                   PAGE
  3
       ADDYS T. WALKER
  4
       Examination by MR. Cohn                                      5
  5    Examination by Mr. Howard                                  132
  6                            *         *    *
  7
  8                             E X H I B I T S
  9    NUMBER                                                     PAGE
 10    Exhibit   30    A&T Allocation                              80
       Exhibit   31    8/24/17 Loan Agreement                      94
 11    Exhibit   32    12/12/17 Loan Agreement                     98
       Exhibit   33    12/18/17 Loan Application                  100
 12    Exhibit   34    12/28/17 LLC Affidavit                     102
       Exhibit   35    1/2/18 Loan Agreement                      104
 13    Exhibit   36    2/7/17 Email                               105
       Exhibit   37    2/27/17 Email                              106
 14    Exhibit   38    4/11/17 Email                              107
       Exhibit   39    6/27/17 Email                              108
 15    Exhibit   40    8/3/17 Email                               109
       Exhibit   41    8/15/17 Email                              112
 16    Exhibit   42    8/16/17 Email                              113
       Exhibit   43    6/30/17 Email                              115
 17    Exhibit   44    8/21/17 Email                              116
       Exhibit   45    7/11/17 Email                              116
 18    Exhibit   46    Sunbiz New Edge Mgt                        133
       Exhibit   47    8/2017 Bank Statement                      134
 19    Exhibit   48    Regions Checks                             135
       Exhibit   49    Regions Checks                             137
 20    Exhibit   50    Check Summary                              140
       Exhibit   51    Text Messages                              149
 21    Exhibit   52    Certificate of Title                       157
       Exhibit   53    7/21/18 Incident Report                    158
 22    Exhibit   54    12/4/17 Warranty Deed                      161
       Exhibit   55    Criminal Records                           165
 23
       CERTIFICATE OF OATH                                        168
 24    CERTIFICATE OF REPORTER                                    169
 25
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 4 of 192


                                                                        Page 4
  1                               PROCEEDINGS
  2           The following deposition of ADDYS T. WALKER was
  3    taken on oral examination, pursuant to notice, for
  4    purposes of discovery, for use as evidence, and for
  5    such other uses and purposes as may be permitted by the
  6    applicable and governing rules.             Reading and signing of
  7    the deposition transcript by the witness is waived.
  8                                 *    *     *
  9                THE VIDEOGRAPHER:         We are on the record.
 10          Today is Wednesday, February 19, 2020.            The time
 11          is approximately 12:30.          And we are located at
 12          1530 Metropolitan Boulevard in Tallahassee,
 13          Florida for the deposition of Addys Walker.
 14                My name is Vann Patacxil, as the
 15          videographer.      And the court reporter is Michelle
 16          Subia.
 17                Would the counsel for the parties please
 18          introduce themselves, beginning with the
 19          petitioner or plaintiff, and then the court
 20          reporter will swear in the witness.
 21                MR. COHN:     Aaron Cohn for the plaintiff,
 22          Jasminka Ilich-Ernst.
 23                MR. HOWARD:      I'm Tim Howard for the
 24          defendant.     I'm pro se.
 25                THE COURT REPORTER:         Raise your right hand,
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 5 of 192


                                                                        Page 5
  1          sir.
  2                                 *    *    *
  3    Thereupon,
  4                            ADDYS T. WALKER
  5    was called as a witness, having been first duly sworn,
  6    was examined and testified as follows:
  7                               EXAMINATION
  8    BY MR. COHN:
  9          Q      Mr. Walker, could you state and spell your
 10    full name for the record?
 11          A      It's Addys Thedrick Walker.         That's
 12    A-d-d-y-s, Addys.       Thedrick is T-h-e-d-r-i-c-k, Walker,
 13    W-a-l-k-e-r.
 14          Q      And what is your home address?
 15          A      1290 Crosscreek Circle.
 16          Q      Do you have a business address?
 17          A      Yes, 327 Office Plaza Drive, Suite 104.
 18          Q      And both of those are in Tallahassee?
 19          A      Yes, Tallahassee, Florida.
 20          Q      And do you have a cell phone?
 21          A      Yes.
 22          Q      What's that number?
 23          A      850-545-9944.
 24          Q      Could you tell me when you first met
 25    Mr. Howard?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 6 of 192


                                                                        Page 6
  1          A     It was April of 2015.
  2          Q     What were the circumstances of that meeting?
  3          A     We came to see him about actually doing some
  4    funding with some NFL players.
  5          Q     And by "we," do you mean you and --
  6          A     Linda -- Linda Bedell and myself.
  7          Q     Okay.    Just give me a little bit of
  8    background about yourself before then, education,
  9    career.
 10          A     Okay.    I basically did private investigative
 11    work for law firms.       I also did paralegal work for law
 12    firms.    Prior to that, I went to college.           I didn't
 13    finish.    I -- let's see, I did some investment stuff as
 14    far as getting funding for small groups.            That was
 15    pretty much it.
 16          Q     And what is your birthdate?
 17          A     1/1/62.
 18          Q     When you met Mr. Howard in April of 2015,
 19    were you employed by anybody at that time?
 20          A     I was self-employed.
 21          Q     Okay.    Doing private investigative work?
 22          A     We did private investigative work and we were
 23    trying to get a startup kind of off the ground as far
 24    as doing stuff with NFL players for funding.
 25          Q     Okay.    And tell me what you mean by that.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 7 of 192


                                                                        Page 7
  1          A     We had players who had gotten injured due to
  2    football-related injuries, head trauma, and they were
  3    looking for monies to sustain themselves until they
  4    could get paid from the NFL.
  5          Q     And paid from the NFL through the MDL
  6    concussion settlement?
  7          A     Yes, sir.
  8          Q     How did you know those NFL players?
  9          A     I went to school with some of them.            I just
 10    knew some of them as friends of mine through other
 11    players, so we just knew a lot of players.
 12          Q     Okay.    And how did you come to meet
 13    Mr. Howard?
 14          A     A doctor -- let me see, what's his name?
 15    Edwardo Williams suggested that I go to Mr. Howard's
 16    office and meet with him.
 17          Q     Okay.    And did you do that?
 18          A     Yes.    I said to him if this gentleman is who
 19    you say he is, I would love to meet him because he gave
 20    him rave reviews.       So we -- me and Linda Bedell went
 21    there to meet with Mr. Howard to have a conversation
 22    about what we were doing with the NFL players and
 23    things that we were trying to get accomplished.
 24          Q     And tell me how the relationship with
 25    Mr. Howard unfolded after that initial meeting around
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 8 of 192


                                                                        Page 8
  1    April of 2015.
  2          A     It started out as a wonderful relationship,
  3    we thought, because everything he showed us that we was
  4    doing was things that was amazing.           He had a college
  5    university that he had started.          He basically had his
  6    own company down the hall from him that did --
  7    Cambridge Capital, that was doing loans and doing some
  8    type of financing.
  9                We didn't know exactly what they -- Don
 10    Reinhard was doing when we first got there, but he kind
 11    of introduced us to him and said he was a high school
 12    friend, they had known each other for years and he was
 13    a great guy.
 14          Q     Did -- did you eventually end up working
 15    alongside Mr. Howard and Don Reinhard in their offices?
 16          A     Well, yes.     I didn't work -- I won't say
 17    beside them, but I worked in the office where they
 18    actually resided for work.         I would come in and I would
 19    go to an office by myself, my own office.
 20          Q     Yeah.
 21          A     But I was in his building.         But I still had
 22    my own office across town.
 23          Q     What -- what were -- what were you -- what
 24    was the nature of the business that you were doing with
 25    Mr. Howard and when did that start?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 9 of 192


                                                                        Page 9
  1          A     I want to say sometime in May we actually
  2    started coming to his office quite often.
  3          Q     May of 2015?
  4          A     Yes.
  5          Q     Okay.
  6          A     To -- we started getting players to actually
  7    come and sign up with his law firm.
  8          Q     And was it your role to find the players for
  9    Mr. Howard's law firm?
 10          A     Yes, it was part of what I was doing.            And
 11    Linda and I were also doing some financing for the
 12    players.    We were getting loans for the players through
 13    third party.
 14          Q     Okay.    And so let's break that down.          First
 15    with respect to finding players for Mr. Howard's law
 16    firm --
 17          A     Uh-huh.
 18          Q     -- were you being compensated for that work?
 19          A     Mr. Howard gave us a contract initially to
 20    say that upon the cases settling, he would give us a --
 21    give us 10 percent of the funds that came in from that.
 22                The problem, as I explained to him, that
 23    would be splitting fees, and that would be improper, so
 24    we couldn't take the contract.          So we made a subsequent
 25    agreement that he would just bonus us out some money at
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 10 of 192


                                                                    Page 10
  1    the same amount, but instead of being money from the
  2    players just from doing work with him, he could just
  3    bonus us out that money.
  4           Q     But "that money" meaning the 10 percent of --
  5           A     The 10 percent --
  6           Q     -- the fees?
  7           A     -- of the fees, right.
  8           Q     Just so we keep the record clear, you have to
  9    wait for me to finish.
 10           A     Okay.    I'm sorry.
 11           Q     I know it's natural to sort of finish the
 12    sentence.
 13           A     Right.
 14           Q     But just for purposes of keeping the record
 15    straight.
 16                 Okay.    So just to clarify that, Mr. Howard
 17    agreed in writing to compensate you and Linda Bedell
 18    effectively 10 percent of fees for NFL players --
 19           A     Uh-huh.
 20           Q     -- that you brought to his law firm?
 21           A     Right.    As well as Wally Williams.         He's an
 22    ex-NFL player, the first player that they ever put the
 23    franchise tag on in the NFL.          They -- he gave -- he was
 24    a part of our group too.         So Wally also reached out to
 25    get players in because of this agreement.             He still has
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 11 of 192


                                                                    Page 11
  1    his contract.
  2           Q     Okay.    Were you ever given written contracts
  3    with that agreement in place from Mr. Howard?
  4           A     Yes.    I told you we told him that was
  5    improper, so I'm not sure what we ended up doing with
  6    the contract, but Wally Williams kept his contract.
  7           Q     Does Wally Williams live in Tallahassee?
  8           A     Not that I -- not as of right now.           His
  9    father passed away not too long ago, and I believe he
 10    lives in Baltimore right now, or Arizona, either/or.
 11    I'm not sure.
 12           Q     Do you have any way to contact Mr. Wally
 13    Williams?
 14           A     Yes.
 15           Q     And what contact information do you have for
 16    him?
 17           A     A phone number.
 18           Q     Do you know it off the top of your head?
 19           A     Not off the top of my head, but I can get it
 20    for you.
 21           Q     All right.     And in terms of the financing for
 22    the NFL players that were brought in as clients to
 23    Mr. Howard's law firm, explain what you were doing in
 24    that respect.
 25           A     Okay.    Linda Bedell and I, we would actually
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 12 of 192


                                                                    Page 12
  1    go about getting the players in by -- Linda went out
  2    and set up an agreement with a hotel to give us a more
  3    reasonable rate since we were going to be bringing all
  4    of these players in to Tallahassee, and we got an
  5    agreement with that -- she can give you more of this
  6    information -- but with that hotel.
  7                 Then she went about setting up an Uber
  8    agreement, doing Uber for the players from the actual
  9    airport to the office and then to the hotel.              We would
 10    -- a lot of times when the players would get here and
 11    they needed something, we would even go and give them
 12    money out of pocket to help them, you know, with food
 13    or other -- other items that they needed.             And that's
 14    pretty much what we were doing initially.
 15           Q     And in terms of the financing aspect of that,
 16    you were using a third-party lender to lend money to
 17    the NFL players as advances on their potential future
 18    settlement proceeds?
 19           A     Yes.   We had -- we had groups that asked us
 20    if we had players who were looking for funding, and
 21    they would provide funding to those players who
 22    would -- the money was expensive.           We would even
 23    caution them about taking it.          But at the same time,
 24    they needed it.       Some of them were living in cardboard
 25    boxes.     Some of them were living on the street.            It was
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 13 of 192


                                                                    Page 13
  1    terrible what was going on with some of them.
  2           Q     So you started regularly going to
  3    Mr. Howard's offices in May of 2015?
  4           A     Uh-huh.
  5           Q     Is that correct?
  6           A     Yes.
  7           Q     At that time, other than Mr. Howard's law
  8    firm, were you aware of any other organizations or
  9    entities that were operating out of the firm around May
 10    of 2015?
 11           A     Yes.   Cambridge University.
 12                 MR. HOWARD:     I'll object to the question.
 13           "Operating out of the firm," what does that mean?
 14    BY MR. COHN:
 15           Q     You can answer.
 16           A     Cambridge University was in the same building
 17    with the law firm, which Mr. Howard would constantly go
 18    right down the hall and visit and speak with that
 19    group.     Cambridge Capital Group was down the hall with
 20    Don Reinhard managing and running it, and he would go
 21    down the hall to meet with him constantly as well.
 22                 They were in the same structure as far as the
 23    building is concerned and on the same floor, but the
 24    office, the law office was on the other end.
 25           Q     Around May of 2015 when you started, who was
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 14 of 192


                                                                    Page 14
  1    paying the overhead for your office space, if you know?
  2           A     Mr. Howard, was paying the overhead for the
  3    office space for all the entities.
  4           Q     And that would include Cambridge University
  5    and Cambridge Capital Group?
  6           A     Yes.
  7           Q     Okay.    Tell me, then, from May of 2015 onward
  8    if your role changed in any way and how the
  9    relationship with Mr. Howard developed.
 10           A     Well, as we continued to do business,
 11    Mr. Howard basically started to confide in me about
 12    different things that he was looking to do, so we would
 13    talk about how to structurally -- he needed more
 14    funding in to actually help him with his practice as
 15    far as the football players were concerned.              So we
 16    invited some people to come down to meet with him
 17    concerning getting funding through Virage and other
 18    entities that would give money to law firms to help
 19    with payments.
 20                 We would -- I would actually talk to him
 21    about the Cambridge entities as we went along, and I
 22    was explaining to him what I was noticing that Don
 23    Reinhard was seemingly doing.          And he was like, I've
 24    known Don for a long time and, you know, I can -- I've
 25    known him longer than I've known you.            I know Don.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 15 of 192


                                                                    Page 15
  1                 I said, okay, but I'm telling you something
  2    is not right, he's buying cars down there.             You're
  3    saying he doesn't have the money, but he just actually
  4    got out of jail from stealing from Walmart and you're
  5    representing him on that and you're trusting him with
  6    all these people's money.         And he was like, don't worry
  7    about it, I got it under control, so okay, and we moved
  8    forward.
  9           Q     All right.     Let's take a step back and talk
 10    about Virage Capital.
 11           A     Uh-huh.
 12           Q     Is that correct, Virage Capital?          Did I hear
 13    that correct?
 14           A     No.    It's Virage.     I'm not sure if the last
 15    part is Capital.
 16           Q     Okay.    Did Virage end up loaning money to
 17    either Mr. Howard, his law firm, or some other entity
 18    operating out of the same space?
 19           A     His law firm.
 20           Q     How much did Virage loan his law firm?
 21           A     I can't give you the exact number, but it was
 22    somewhere in the neighborhood of 14 million.
 23           Q     And was the purpose of that loan to fund NFL
 24    concussion litigation and settlements?
 25           A     Yes.    And he also included his tobacco
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 16 of 192


                                                                    Page 16
  1    inventory with that as well.
  2           Q     Do you know when about that money was loaned
  3    to Mr. Howard's law firm?
  4           A     No, I can't -- I know it was loaned to him,
  5    but I can't tell you the actual details.
  6           Q     Were you involved in any way in obtaining
  7    that financing for Mr. Howard's law firm?
  8           A     Yes.    I was part of the group that brought
  9    that -- those entities to his office for him to meet
 10    with.
 11           Q     Okay.    But other than setting up the meeting,
 12    did you facilitate the loan in any way or was that
 13    between Virage and Mr. Howard?
 14           A     Well, we -- we did a lot of the work as far
 15    as Linda Bedell and I and the rest of the group in the
 16    office, they had to have structure of their -- of his
 17    cases and all of the way -- you know, so that they
 18    could see what clients are actually doing what, where
 19    they are in the -- as far as being treated and that
 20    type thing, and so we helped do that.
 21                 At which point -- and this will be further
 22    down, but this is -- I can explain to you about the
 23    doctors that -- and the doctor reports that were coming
 24    in and how Mr. Howard was changing them, but go ahead.
 25           Q     Okay.    And while you were there, is it your
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 17 of 192


                                                                    Page 17
  1    understanding that several Cambridge entities were
  2    formed by Mr. Howard?
  3           A     I believe those entities were already formed,
  4    but he formed three new ones out in Nevada while I was
  5    there as well.
  6           Q     Okay.    If you recall, what Cambridge entities
  7    were operating out of that same space in 2015 when you
  8    first joined up with Mr. Howard?
  9           A     Cambridge Capital, Cambridge Capital
 10    Partners, and there was one other one.            There was three
 11    entities, Cambridge entities that was in that space.
 12           Q     Okay.    Does Cambridge Capital Group ring a
 13    bell?
 14           A     Yes.
 15           Q     Okay.    Was that one of the entities --
 16           A     Yes.
 17           Q     -- that was operating out of that space?
 18           A     Yes.
 19           Q     And you mentioned Cambridge Capital Partners?
 20           A     Uh-huh.
 21           Q     Is that another entity that was operating --
 22           A     Yes.
 23           Q     -- out of that space?
 24           A     Yes.
 25           Q     And does Cambridge Capital Advisors --
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 18 of 192


                                                                    Page 18
  1           A     Yes, that's another one that was in that
  2    group.
  3           Q     Other than those three, can you recall any
  4    other Cambridge entities that were operating out of the
  5    same space as Mr. Howard's law firm?
  6           A     Yeah, Cambridge University.
  7           Q     Okay.    As you understood it, who was in
  8    charge of Cambridge Capital Group?
  9           A     Mr. Howard was always in charge of it.
 10           Q     Okay.    As you understand it, who was in
 11    charge of Cambridge Capital Partners?
 12           A     Mr. Howard.
 13           Q     As you understood it, who was in charge of
 14    Cambridge Capital Advisors?
 15           A     Mr. Howard.
 16           Q     What was your understanding in 2015 as to the
 17    purpose of Cambridge Capital Group?
 18           A     Initially when I first got there, my
 19    understanding was Don Reinhard was doing some
 20    investment, like some trading and stuff for Mr. Howard
 21    personally, and he was telling me that he was bringing
 22    back great gains in doing so.
 23                 I was like, oh, okay.        He was like -- he
 24    explained to me that he was wrongfully sent to prison,
 25    because we discussed the fact that he had gotten out
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 19 of 192


                                                                    Page 19
  1    and was told not to be working in that industry anymore
  2    by a federal judge.        But he kind of brushed that off
  3    and said, don't worry, I got this under control.                  That
  4    was one of his favorite things he would say.
  5           Q     Do you have an understanding as to whether
  6    Cambridge Capital Partners had a different purpose or
  7    role or Cambridge Capital Group?
  8           A     No, I never really got involved in what they
  9    were doing in that aspect.         Mr. Howard and his wife,
 10    his mother-in-law and Don Reinhard pretty much --
 11    initially when we first got there -- did all of that.
 12           Q     Okay.    And by "did all of that," do you mean
 13    ran and managed the Cambridge Capital Group companies,
 14    including Cambridge Capital Partners and Cambridge
 15    Capital Advisors?
 16           A     Well, when I said -- I won't say ran them,
 17    but, I mean, they were meeting about them because I
 18    know that his mother-in-law had put some money into one
 19    of the entities.       I'm not sure which one.
 20                 His wife said to me, Addys, if you could help
 21    me keep him reined in, I would appreciate it.              And if
 22    you would, if you see him doing things you think are
 23    crazy, call me and let me know so I can address it.
 24    And I said, okay, fine.         And that's where we kind of
 25    left it.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 20 of 192


                                                                    Page 20
  1           Q     So was it your understanding that Cambridge
  2    Capital Group, Cambridge Capital Partners, and
  3    Cambridge Capital Advisors were all involved in
  4    investing money for people when you joined up in 2015?
  5           A     Yes.    Yes.
  6           Q     Okay.    Did you ever have any control over the
  7    bank accounts or money of Cambridge Capital Group?
  8           A     No.
  9           Q     Did you ever have any control over the bank
 10    accounts or money of Cambridge Capital Partners?
 11           A     No.
 12           Q     Did you ever have any control or access to
 13    the bank accounts for Cambridge Capital Advisors?
 14           A     No.
 15           Q     Did you ever have control or access to the
 16    bank accounts for Cambridge Capital Group Advisors?
 17           A     No.
 18           Q     Okay.    You mentioned a moment ago that there
 19    came a time in 2015 where Mr. Howard needed more funds?
 20           A     Right.
 21           Q     Is that right?
 22           A     Yes.
 23           Q     Okay.    And is -- was that in connection with
 24    needing money for his firm and the Virage loan or were
 25    there other funds that he was looking for?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 21 of 192


                                                                    Page 21
  1           A      Well, it was -- well, in a sense, all the
  2    funds kind of ran together.          He didn't really separate
  3    funds as in this -- these funds are grouped for this,
  4    this fund -- these funds are grouped for that.              He
  5    would just kind of run them together.
  6                  He would employ everybody to go out and see
  7    if they could raise funds.         Jeff Kahn, who was working
  8    with us, basically went out and got funds from
  9    Mr. Epstein -- I'm sorry, not Mr. Epstein -- from --
 10    what was his name?
 11           Q      Harry Feinberg?
 12           A      Harry Feinberg.     I'm sorry, Mr. Epstein
 13    actually works for Mr. Howard.
 14                  Harry Feinberg and his brother, he got funds
 15    from other entities and groups as well raising capital
 16    to supposedly help Mr. Howard with funding for tobacco
 17    and for the NFL stuff.        But the monies weren't going
 18    there.
 19           Q      What do you mean by that?
 20           A      Mr. Howard was spending the money on
 21    whatever.      He went out and -- he traded in his Mercedes
 22    and got a brand new Mercedes that was worth a fortune.
 23    Even though it was leased, it cost a heck of a lot of
 24    money.      Him and his wife was talking about buying a new
 25    home.      He showed me some of the specs on it.          It was
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 22 of 192


                                                                    Page 22
  1    huge and bigger than the one that they were in.               They
  2    went on a cruise when the --
  3           Q     Okay.
  4           A     Yeah.
  5           Q     So as I understand your testimony,
  6    Mr. Howard, at the same time he's raising money from
  7    third parties for investments, is using at least some
  8    of that money for his own personal use; is that
  9    correct?
 10           A     Uh-huh.    Yes, that's what I'm saying.
 11           Q     All right.     Let's take a step back.        At some
 12    point in 2015, did Cambridge Capital Group or its
 13    affiliates, Cambridge Capital Partners and Cambridge
 14    Capital Advisors, did they start raising money or
 15    taking investments from Mr. Howard's NFL clients?
 16           A     I'm not exactly certain of the date when they
 17    started actually taking money in from them, but I know
 18    they did take money from those clients into those
 19    entities.
 20                 Don Rhinehart and Mr. Howard would sit up and
 21    pitch to the guys that, listen, you don't have to worry
 22    about your money, I'm rich is what Mr. Howard would
 23    say, I don't need your money, and I'm going to back
 24    your money 100 percent.         There will be no problems, I
 25    can assure you.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 23 of 192


                                                                    Page 23
  1           Q     Okay.    And how did the -- how did that work?
  2    So would Cambridge Capital Group or an affiliate take
  3    an investment from an NFL player/client?             Is that
  4    correct?
  5           A     Well, they would talk the client into
  6    investing into the fund and then they would -- the
  7    client would give them their 401-K, in which they would
  8    then use to invest, supposedly, back into other players
  9    so that they would get -- you know, raise the funds
 10    like at a higher rate of interest.           And it was just
 11    craziness.     It was really more or less at the end a
 12    Ponzi scheme.
 13           Q     Okay.    So let's break that down.
 14                 An NFL player who is a client of Mr. Howard's
 15    would be induced to invest money in the Cambridge
 16    Capital fund, correct?
 17           A     Yes.
 18           Q     Okay.    And that money would go into the fund.
 19    And then would it be used to then provide advances back
 20    to that player and other players that were invested in
 21    the fund?
 22           A     Yes.    I'll give you a for instance.
 23                 Corey Fuller, he put in his 401-K.           He then
 24    was told that he would -- his 401-K would be earning
 25    something in the neighborhood of -- and don't quote me
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 24 of 192


                                                                    Page 24
  1    exactly, but I know it was very high interest, like 60
  2    or 70 percent or better in interest.
  3                 At the same time, they gave him money every
  4    month out of it to live out of.           And they told him that
  5    money was not coming from his money that he put in
  6    because his money was working.          But the truth is, it
  7    was coming directly from his money.
  8           Q     And so his money was not being used to obtain
  9    high rates of return?
 10           A     Yeah, from him personally actually in the
 11    end.    He was actually going to be paying back that high
 12    interest rate himself on the loan that he was taking
 13    out from them with using part of his money and other
 14    people's monies to loan him.
 15                 By the time his loan was finished, or by the
 16    time it was -- they had stopped giving him money, he
 17    had gotten out of the fund a little more money than he
 18    had actually put in.        So, therefore, at some point, he
 19    ended up getting someone else's money, not just his.
 20           Q     Okay.
 21           A     But he went over what he put in.
 22           Q     Other than advancing money to NFL players out
 23    of the fund, Cambridge fund --
 24           A     Uh-huh.
 25           Q     -- are you aware of whether that money was
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 25 of 192


                                                                    Page 25
  1    used for any other investments?
  2           A     Mr. Howard told this group that he had
  3    invested their money into A&T Development, which was a
  4    lie, because that wasn't the situation at all.
  5                 When he and I made an agreement concerning
  6    getting the monies from Virage, I said to him that he
  7    could keep a portion of the money he owed me for this
  8    A&T Development deal that we were going to do.              He
  9    agreed.
 10                 I have a document where he signed saying I
 11    paid $500,000 to be a party to this because he kept the
 12    money that I basically said to him you can keep that so
 13    that we can move forward versus just handing it to me,
 14    because at that time I trusted him.
 15           Q     Okay.    Other than A&T Development, which I
 16    understand was created in mid 2017 --
 17           A     Uh-huh.
 18           Q     -- for what I've been calling the
 19    Jacksonville project, are there any other investments
 20    that you're aware of made by the fund other than
 21    advances to NFL players?
 22           A     Neil Epstein, who just left, had a project
 23    that he was dealing with, and he basically --
 24    Mr. Howard basically turned around and took a portion
 25    of what he said he owned in that project and turned it
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 26 of 192


                                                                    Page 26
  1    over to the NFL players because he was trying to hide
  2    the fact that he didn't invest the money in anything
  3    other than the Ponzi scheme.
  4           Q     Okay.    Was the Neil Epstein venture also
  5    called OmniPad?
  6           A     OmniPad, yes, sir.
  7           Q     And what was -- what was OmniPad, if you
  8    know?
  9           A     Well, my understanding was it was a pad that
 10    would allow you to do versatile things while running in
 11    different directions.        I didn't really get involved in
 12    it too much.
 13                 But initially how Mr. Howard ever heard about
 14    it was me and Mr. Epstein was riding together to go
 15    somewhere with Jakon, the attorney that worked there.
 16    And Mr. Epstein started explaining to me about his
 17    prior things that he had done and awards that he had
 18    won.    And he said he had a patent on this idea, and it
 19    sounded like a really good idea.
 20                 So I said, when we get back, why don't you
 21    tell Mr. Howard about your idea.           And when we got back,
 22    that's what he did, he told him all about it.
 23                 But at the same time, I told Mr. Howard I
 24    wouldn't suggest that you put money into this as of
 25    right now until you start making money.             Why don't you
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 27 of 192


                                                                    Page 27
  1    just hold off on the OmniPad.
  2                  And they -- Mr. Epstein wanted to take it out
  3    to California.        And I said, Mr. Howard, that would be
  4    very, very expensive.        If you're going to do this, why
  5    don't you keep it in Florida because at least it would
  6    be cheaper.      But if I was you, I wouldn't do it at this
  7    time.      You should wait until you get some of your own
  8    money in instead of monies that's supposed to go to
  9    these other things that you're doing.
 10           Q      Other than the Jacksonville project and
 11    OmniPad and advancing money to NFL player/clients, how
 12    else was the Cambridge funds money being used from 2015
 13    through 2017?
 14           A      Mr. Howard was running around saying that he
 15    needed to be basically bigger than life, so he went out
 16    and he found some property in Jacksonville and he was
 17    going to remodel it and put a big office over there,
 18    and he basically put money into that.            I didn't know
 19    it, but he bought a condominium over in Jacksonville,
 20    and he was leasing two other ones in Jacksonville.
 21                  His wife got a new Mercedes.        His
 22    mother-in-law got a new Mercedes.           He imported a dog in
 23    from Russia or somewhere.         That's pretty much how the
 24    money was being used.
 25           Q      Okay.    If Mr. Howard needed money for his law
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 28 of 192


                                                                    Page 28
  1    firm, would he just transfer that money from the
  2    Cambridge fund to his law firm?
  3           A     No, he wouldn't personally do it, but he
  4    would have Ms. Milon, Gail Milon to send it to him.
  5                 Initially Don Reinhard was sending it to him.
  6    And if anything, for the first, I can say Don did say
  7    to him in front of me, you can't use this as your
  8    personal piggy bank, you can get in trouble.              You don't
  9    want to, you know, be borrowing money from this entity.
 10                 And he was like, okay.        And he said, and
 11    every time you get any money out of here, there has to
 12    be a sheet of paper that goes with it to explain why
 13    you got it, when it's coming back, what it's doing.
 14    And at that time, he told him, okay, I understand.
 15    Howard told --
 16           Q     Don Reinhard?
 17           A     -- Don Reinhard.      Okay.
 18           Q     Okay.    So just to be clear, in your presence
 19    Don Reinhard told Tim Howard that Tim Howard could not
 20    use the Cambridge fund as his personal piggy bank?
 21           A     Yeah, he did tell him that.
 22           Q     All right.     And Don Reinhard told Tim Howard
 23    that Tim Howard needed to document all of the money he
 24    was taking from the Cambridge fund for either his law
 25    firm or personal use?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 29 of 192


                                                                    Page 29
  1           A     Yes.
  2           Q     And what was Tim Howard's response to those
  3     admonitions from Don Reinhard?
  4           A     He told him okay.       At the same time, I need
  5     you to send me money from down here.           And that's what
  6     Don did.
  7           Q     Is it your understanding that when Don was
  8     working with the Cambridge fund -- and by that I mean
  9     -- strike that.
 10                 If I'm going to refer to the Cambridge fund,
 11     just so we're clear, I'm referring to the money that
 12     went to Cambridge Capital Group or its affiliates,
 13     including Cambridge Capital Partners and/or Cambridge
 14     Capital Advisors.
 15                 Do you understand that?
 16           A     Yes.    Absolutely.
 17           Q     All right.     If Tim Howard asked Don Reinhard
 18     to send money from the Cambridge fund to Mr. Howard's
 19     law firm, would Mr. Reinhard do that?
 20           A     Absolutely.
 21           Q     Is that because Tim Howard was in charge of
 22     the Cambridge fund?
 23           A     Yes.    Absolutely.     He was the president, I
 24     believe, at that time.
 25           Q     Okay.    And in February of 2017, Don Reinhard
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 30 of 192


                                                                    Page 30
  1    resigned from his role, whatever that was, with the
  2    Cambridge fund, correct?
  3           A     He got arrested for child abuse, and he was
  4    already in trouble from what Mr. Howard and them was
  5    representing him for.        He was on probation for stealing
  6    out of Walmart.
  7           Q     Okay.    But you --
  8           A     So he left.     He didn't really resign.         He
  9    ended up going to jail and therefore he couldn't come
 10    back, so that's how that went.
 11           Q     At that time, was Gail Milon working with the
 12    Cambridge fund?
 13           A     Yes.
 14           Q     Okay.    Did she take over Don Reinhard's role
 15    with the Cambridge fund at that time?
 16           A     She was already a party of it.          Tim went out
 17    and got Gail because Gail was licensed to do what she
 18    did, and basically told Don he needed to start to train
 19    Gail on everything that was going on down there because
 20    he wasn't sure exactly how it was supposed to work,
 21    even though he was running it.
 22                 And so Gail said to Mr. Howard that Don won't
 23    tell me everything, he won't show me everything.                  I
 24    can't see everything that's going on.            And so Tim said,
 25    well, I'll deal with that.         And he went down and talked
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 31 of 192


                                                                    Page 31
  1    to Don.     Don still wouldn't do what Tim asked him to
  2    do, which was give Gail the information.
  3                 So Tim was like, you know, don't worry, I'll
  4    get it across to him, to Gail, just keep working,
  5    getting as much information as you can.             So she worked
  6    under Don until Don went to jail.           And then at that
  7    point, she was supposedly running the Cambridge Capital
  8    Group.
  9           Q     Okay.    And was she actually reporting to Tim
 10    Howard --
 11           A     Yes.
 12           Q     -- who was still running the Cambridge
 13    Capital --
 14           A     Yes.
 15           Q     -- group?
 16           A     I'm sorry.     I should have waited.
 17           Q     I know.    It's just natural.
 18                 MR. COHN:     Did you get that?
 19                 THE COURT REPORTER:       Yes.
 20                 THE WITNESS:     Yes, she was still reporting to
 21           Mr. Howard.
 22    BY MR. COHN:
 23           Q     Okay.    And for -- you were affiliated with
 24    Mr. Howard, his law firm and the Cambridge Capital
 25    entities up and through early 2018, correct?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 32 of 192


                                                                    Page 32
  1           A     Well, affiliated with the Cambridge Capital
  2    Group, no.     Just knowing that it was there, yes.
  3           Q     Okay.    But you were working out of that space
  4    up and through early 2018, correct?
  5           A     Yes.    Yes.
  6           Q     All right.     And during -- up until then, was
  7    it your understanding that when Gail took over the
  8    Cambridge Capital entities' management, that she was
  9    still reporting to Tim Howard?
 10           A     Yes, she was still reporting to Tim Howard.
 11    As a matter of fact, I told Tim Howard and Gail Milon
 12    that they needed to allow the actual entity to be taken
 13    over by the federal government into receivership.                 I
 14    said, just turn it over -- with all of the stuff you
 15    all are claiming that Don has done wrong, you should
 16    just turn it over to them and let them sort it out.
 17                 Gail said to Tim, you're going -- he's going
 18    to send both of us to prison.          You shouldn't let --
 19    don't listen to him, he's stupid, don't turn it over to
 20    receivership, let me see what I can do to fix this.
 21    She said, because we've done things that we shouldn't
 22    have done.
 23           Q     Okay.    So around March of 2017, you suggested
 24    to Tim Howard and Gail Milon that the Cambridge Capital
 25    fund should be put into receivership because there was
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 33 of 192


                                                                    Page 33
  1    money missing from it --
  2           A     Yes.
  3           Q     -- supposedly?
  4           A     Yes, of Florida.      The Cambridge Capital Group
  5    of Florida had bank accounts, and there was no money in
  6    these accounts.       But she was constantly telling clients
  7    that the money was still out there because in fiction,
  8    I guess you could say, it was out there because it was
  9    sent out to a bunch of clients, but it was all based on
 10    them paying it back at the --
 11           Q     Through the NFL settlement?
 12           A     Right.    And that was only if they got a
 13    settlement, okay.
 14           Q     Okay.    So let me back up.
 15           A     But not all of the money, but some of the
 16    money.
 17           Q     So between you coming and introducing
 18    yourself to Tim Howard in May of 2015 and about March
 19    of 2017, the fund took in investments from a series of
 20    NFL players, correct?
 21           A     Right, as well as other people outside of the
 22    NFL players as well.
 23           Q     How many NFL players during that period of
 24    time invested in the Cambridge fund, if you know?
 25           A     I'm not sure.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 34 of 192


                                                                    Page 34
  1           Q     Okay.    Do you have a ballpark idea?
  2           A     Fourteen, 15.      I don't know.     Something like
  3    that.
  4           Q     Are you aware of the identity of any other
  5    people that invested in the fund during that period of
  6    time?
  7           A     I know Wally Williams was one.          Like I told
  8    you, Corey Fuller was one.         Yeah, it was -- let's see.
  9    He was the guy that said he wanted to kill himself.
 10    I'm just trying to use that as a point of reference to
 11    make me remember his name.         He was a really big guy.
 12    Jesus.     He came -- him and his wife came down and met
 13    with Tim.     I'm talking so that I can try to remember
 14    his name.
 15           Q     It may come to you.
 16           A     Yeah.
 17           Q     Let me continue to ask questions.
 18           A     Okay.    Go ahead.
 19           Q     Okay.    So between May of 2015 and March of
 20    2017, do you have any idea as to how much money was
 21    invested in the Cambridge Capital fund?
 22           A     If I had just a guess, I would say somewhere
 23    in the neighborhood between 7 and 10 million, somewhere
 24    in there.
 25           Q     Okay.    But you don't know --
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 35 of 192


                                                                    Page 35
  1           A     No.
  2           Q     -- the exact number?
  3           A     No.    I wasn't privy to any of the bank
  4    accounts and any of the monies and the numbers of what
  5    was being put in there.
  6           Q     Okay.    But you understood from conversations
  7    with Gail Milon and Tim Howard in or around March of
  8    2017 that all of the money in the fund had been used as
  9    either advances to NFL players --
 10           A     Uh-huh.
 11           Q     -- and/or investments in other startups or
 12    developments?
 13           A     Yes.    And the players were calling,
 14    complaining about funds that they were not receiving
 15    anymore too.       That was the first real red flag.
 16                 And I told him that's generally how Ponzi
 17    schemes work.       You know, at some point, it comes a time
 18    where you -- there's no more money to reach around the
 19    corner and pretend that you have.           Now you have to have
 20    the money and you don't have it.
 21                 So now they are going to be asking you
 22    where's the money that you had us living off of,
 23    because Don and them had come up with these crazy
 24    amounts that they was giving these guys every month to
 25    live out of as if they were still in the NFL.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 36 of 192


                                                                    Page 36
  1           Q      So at the time that the Cambridge Capital
  2    fund effectively ran out of money in early 2017, did
  3    Tim Howard and Gail Milon come up with a plan to
  4    replace that money?
  5           A      Yes.    Tim Howard came up with A&T Development
  6    with me -- it was me, Jeff Kahn and him standing on a
  7    building in Jacksonville.         And he was at the tobacco
  8    forum that he had invited us over to.            We were standing
  9    on the roof.
 10                  He looks over and saw this building, and he
 11    said to Thamer, who was a guy who worked in the
 12    building that he actually lived in, what is that
 13    building?      And he explained to him what the building
 14    was.    So he then gave him some history on the building.
 15                  And Tim said, we ought to try to look into
 16    buying that building, I think that would be a good
 17    idea.      And so me, him and Jeff agreed it might be a
 18    good way to raise some capital.           Later --
 19           Q      And that building was at 500 East --
 20           A      Bay.
 21           Q      -- Bay Street?
 22           A      Yes.
 23           Q      In Jacksonville, Florida?
 24           A      Yes.
 25           Q      Okay.    I'm going to refer to that as the
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 37 of 192


                                                                     Page 37
  1    Jacksonville project --
  2           A     Right.
  3           Q     -- throughout this deposition.          Do you
  4    understand that?
  5           A     Yes.    That's fine.
  6           Q     That was one aspect to raising funds.            But in
  7    early 2017 when the Cambridge fund was effectively out
  8    of money, were there any other ideas discussed in --
  9           A     I was going to get to that.
 10           Q     Okay.    To raise money --
 11           A     Yeah.
 12           Q     -- to replace the money --
 13           A     Yes.    Yes.
 14           Q     -- that was --
 15           A     No.    No.   I was going to get to that.
 16           Q     Okay.
 17           A     I was just -- that was the point of
 18    reference.
 19           Q     That's one.     Okay.
 20           A     Because that was the easiest way to do it
 21    because it was $24 million that was in equity in the
 22    actual structure that we thought we could pull out.
 23                 And Mr. Howard was going to supposedly take,
 24    I thought, a portion of his, since he controlled all of
 25    the money, and put the money back that was taken from
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 38 of 192


                                                                    Page 38
  1    the players.      And he put it in writing that's what he
  2    was going to do.
  3                 But he also told me my signature would allow
  4    me $1 million of $24 million, though, I would be
  5    responsible for half of the money, which I refused to
  6    do.    Now --
  7           Q     Let's get to that.
  8           A     -- I'm going to --
  9           Q     Let's go --
 10           A     I'm going to there next.
 11           Q     Yeah.    Okay.
 12           A     I'm moving off of that.        I just wanted to --
 13           Q     I understand.
 14           A     That was the first part of --
 15           Q     And we'll come back to that.
 16           A     He asked us personally, me, Gail Milon, and
 17    anyone else in the office that had people that they
 18    could go to to get funds brought into the office, to
 19    reach out to them.
 20           Q     So Tim Howard asked you, Gail Milon, and
 21    other people in the office?
 22           A     And Jeff Kahn and Harrison Smith to go out
 23    and find people that would invest in Cambridge Capital.
 24           Q     So the idea, then, when Cambridge Capital was
 25    out of money in 2017, was to go raise funds from other
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 39 of 192


                                                                    Page 39
  1    parties to replace the money that had all been depleted
  2    from the players' 401-K's that had already been
  3    invested in the Cambridge entity?
  4           A     Well, that, and help with some of the tobacco
  5    cases so that he could get money in to replace some of
  6    the stolen money.       He was going to use some of the
  7    money that was raised to do trials for tobacco, and he
  8    was going to use some of it for NFL players that had
  9    been brought in.
 10                 A lot of that money, too, was used for the
 11    doctors that -- as I was explaining to you before, to
 12    do treatment on the players.          And what Mr. Howard would
 13    do is if the doctor would send a report back that he
 14    didn't -- he felt like this person should have a 2.0
 15    instead of a 1.5, he would go in there and change the
 16    doctor's report and say "got one done."             And we -- I
 17    think I still have a copy of those reports he changed,
 18    if I need to provide them.         But that was just part of
 19    what he did.
 20                 And by then we realized that we were dealing
 21    with someone that -- I mean, he just had no scruples at
 22    all.    He just did whatever he wanted to do.
 23           Q     Okay.    So when Cambridge Capital, the fund
 24    was out of money because it had advanced all of the
 25    money to the NFL players from 2015 through early
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 40 of 192


                                                                    Page 40
  1    2017 --
  2           A     To the Ponzi scheme.
  3           Q     Right.    The plan to replace that money was
  4    invest in the Jacksonville project, raise money from
  5    other people to replace the money that was gone?
  6           A     Right.
  7           Q     And were there any other ways discussed at
  8    that time to raise funds to replace the missing money?
  9           A     No.   I mean, at that point, it was kind of
 10    just throw everything against the wall and see what
 11    sticks, pretty much.
 12           Q     Okay.    Did Tim Howard offer any incentive
 13    during that time in 2017 when the fund was out of money
 14    to go raise additional funds for the Cambridge Capital
 15    fund?
 16           A     On the A -- A&T entity, he went to Gail Milon
 17    and gave her a contract that said that she would get a
 18    million dollars from the A&T Development Group for
 19    getting funds in, in case -- the Jasminka funds in.
 20                 And she initially said to Tim, you know,
 21    legally I'm not supposed to do this.            Tim was like,
 22    well, you don't have to worry, we're going to get that
 23    back, not a problem.        She said, yeah, the person that I
 24    could call is on my old list when I was with MetLife or
 25    whoever -- whoever it was she was with.             And they don't
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 41 of 192


                                                                    Page 41
  1    -- the law says I'm not supposed to reach out to those
  2    people that was on my book through my license.              And he
  3    said, don't you worry about it, I'm going to get you
  4    this money.
  5                 And I complained about the contract he gave
  6    her for the million dollars.          I said, you didn't -- I'm
  7    supposed to be part of A&T.          We're supposed to be
  8    quote, unquote, partners.
  9                 Actually, I was the person that was the first
 10    name on A&T Development, though he took my name off.              I
 11    supposedly started the company, even though he does
 12    whatever he wants.
 13                 So I said to him, you're going to give her a
 14    contract without even asking me my opinion on giving
 15    her a million dollars for going out and getting money?
 16    And he said, I don't have to, I'm a lawyer.
 17           Q     So in an effort to move the Jacksonville
 18    project forward, Tim Howard gave Gail Milon a written
 19    contract offering her a million dollars if she could
 20    raise money for the Jacksonville project or for the
 21    Cambridge fund?
 22           A     For both, because you have to remember, the
 23    money that was going to go in -- come in and go to
 24    Jacksonville was going to pay back the Cambridge fund
 25    for the money that was stolen.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 42 of 192


                                                                    Page 42
  1                 She also reached out to a client of hers that
  2    was blind.     She told me the guy was blind.          She had
  3    known him a long time.        He had a heck of a lot of
  4    money.     She was like, I could try to get him to give us
  5    some money, she said, but, you know, he ain't really
  6    comfortable but he loves me so he might be willing to
  7    do it.     She talked to him numerous times.          He ended up
  8    not doing it.      But she reached out to more than just
  9    one client.
 10           Q     Okay.    Do you recall how much Gail Milon had
 11    to raise in funds for the Cambridge fund and/or A&T
 12    Development to earn the million dollars from Tim
 13    Howard?
 14           A     He basically said to her if she could get in
 15    Jasminka's money that she had said she could get, she
 16    could that -- she would get that money.
 17                 So at that time, I didn't know what her and
 18    him had discussed as to what Jasminka was willing to
 19    pay.
 20           Q     Okay.
 21           A     Because I wasn't in that meeting.
 22           Q     Did you see a physical copy of this contract
 23    that Tim Howard offered to Gail Milon to raise Jasminka
 24    Ilich-Ernst's money?
 25           A     Yes, I did.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 43 of 192


                                                                    Page 43
  1           Q      Were you ever in possession of a copy or did
  2    you just see it in a --
  3           A      No, I --
  4           Q      -- conversation with them?
  5           A      She and I -- she and I was talking, and she
  6    was saying, being that you're on A&T Development, she
  7    handed me the contract and said, Tim is going to pay me
  8    this.      So she wanted to make sure I wasn't going to
  9    start to complain about it.
 10                  And I said, I've never seen this.          I said, I
 11    didn't know he was willing to do this for you.              So I
 12    gave it back to her and went down there to talk to him.
 13           Q      Okay.   And at the time -- do you recall when
 14    about that was that Gail Milon handed you a copy of the
 15    contract offering her a million dollars to raise money
 16    from Jasminka Ilich-Ernst?
 17           A      Well, it was to raise money for him to do
 18    that, but I can't tell you the date.
 19           Q      Okay.   Do you have a recollection of
 20    approximately when in 2017 you saw that contract?
 21           A      It was around the time that we were trying to
 22    raise funds to pay this guy -- what was his name?
 23    Mr. Howard found him too.         I don't know why -- I'm
 24    really angry right now so I'm drawing a blank.
 25           Q      Okay.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 44 of 192


                                                                    Page 44
  1           A     And I apologize to all of you all.           I'm doing
  2    the best I can to hold it together here.
  3           Q     You're doing wonderfully.
  4           A     But we talk about this guy like every day and
  5    I --
  6           Q     That's okay.     It's okay.     It may come to you
  7    later on.
  8                 So sometime in 2017 Gail Milon shows you a
  9    written contract where she's entitled to a million
 10    dollars from Tim Howard or one of his companies if she
 11    raises funds for the Jacksonville project and the
 12    Cambridge fund, correct?
 13           A     Yes.
 14           Q     Was it your understanding that Gail Milon
 15    performed under that contract when she raised the money
 16    from Jasminka Ilich-Ernst?
 17           A     Yes.    Absolutely.
 18           Q     Okay.    Let's get into the details of that
 19    transaction.
 20                 Do you know who drafted the purported loan
 21    documents for Jasminka Ilich-Ernst?
 22           A     Mr. Howard drafted everything in that office.
 23           Q     Okay.    Including the loan agreements for --
 24           A     Pretty much all of the loan agreements that I
 25    had ever seen done in there, he did them.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 45 of 192


                                                                    Page 45
  1           Q     And by "he," you mean Tim Howard?
  2           A     Tim Howard, yes.      I mean Tim Howard.
  3           Q     Okay.    Did you have any conversations with
  4    Gail Milon about the Jasminka Ilich-Ernst transaction?
  5           A     Yes.
  6           Q     What do you recall about those discussions?
  7           A     Initially she signed the first documents that
  8    went to Jasminka to get the money in.            She met with
  9    her.    Her and Mr. Howard both met with Jasminka at some
 10    point and discussed, you know, the monies and
 11    everything.
 12                 She then turned around and said to me that,
 13    you know, as I need you to sign a document for me
 14    because the documents I signed and gave to Jasminka
 15    initially could get me put in jail because I shouldn't
 16    have done this using the fact that I went and got money
 17    from another client if Tim doesn't pay it all back.
 18           Q     Okay.    So around the time of the -- the
 19    initial loan document was signed by Gail Milon,
 20    Ms. Milon admitted to you that she was worried about
 21    going to jail because she had induced Jasminka to loan
 22    the money to the Cambridge fund?
 23           A     Yes.
 24           Q     And was Ms. Milon's concern based on the fact
 25    that she did not think the money would be repaid or for
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 46 of 192


                                                                    Page 46
  1    some other reason?
  2           A     Well, she said if it doesn't get repaid,
  3    there's going to be a huge problem.            And even though
  4    Tim is actually assuring me that it's going to get
  5    done, if it doesn't I'm going to have a problem.                  And
  6    she was like, you know, I have an SEC license.
  7                 She then parked her license right after that,
  8    she said because she could get in real trouble for what
  9    she had done and get her license taken.
 10           Q     And did she express to you -- did Gail Milon
 11    express to you that she could lose her license over the
 12    Jasminka deal because she was soliciting former clients
 13    illegally?
 14           A     Yes.
 15           Q     Was Tim Howard aware of Gail Milon's
 16    concerns, if you know?
 17           A     Yes, he was.     We were in there all together,
 18    all three of us sitting in his office when she told him
 19    that.
 20           Q     And so you, Tim Howard and Gail Milon are in
 21    Mr. Howard's office?
 22           A     Yes.
 23           Q     Gail Milon says to the two of you, I'm
 24    concerned I could go to jail over the Jasminka
 25    Ilich-Ernst deal if she's not repaid?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 47 of 192


                                                                    Page 47
  1           A     No.     Her exact words was I can get in
  2     trouble.    But she said to me earlier she could go to
  3     jail.
  4           Q     Okay.
  5           A     When she was sitting there with him, she
  6     said, I can get in real trouble, Tim, if you don't pay
  7     this money back.      And I'm sitting there looking at him
  8     and he was telling her, oh, you don't have to worry, I
  9     guarantee it's not going to be a problem, we'll get
 10     that paid back, no problem.
 11           Q     Okay.    Did Gail Milon, during that
 12     conversation, provide any additional detail as to why
 13     she was concerned she could get into a lot of trouble
 14     if the money was not repaid to Jasminka?
 15           A     Yeah, she did tell Mr. Howard that he
 16     basically -- she wasn't supposed to solicit clients.
 17     And being that she solicited this client from her book
 18     of business, is what she called it, it could be a real
 19     problem, right along with the other client that she
 20     tried to solicit.      And she said he was a blind older
 21     guy that was in a part of her book of business so --
 22           Q     But Gail Milon solicited Jasminka because of
 23     the contract that Tim Howard had given Gail to
 24     compensate Gail if she raised the funds, correct?
 25           A     Well, I believe she solicited Jasminka for
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 48 of 192


                                                                    Page 48
  1    that reason, as well as Tim could essentially put
  2    pressure on everybody to perform.
  3           Q     And by "perform," do you mean that Tim
  4    consistently put pressure in and around the summer of
  5    2017 to raise money to replace the missing funds in the
  6    Cambridge Capital fund?
  7           A     Yes.    Even I had my girlfriend's sister and
  8    her to put in $70,000 of their money because I thought
  9    Tim was going to get the money back.            He said he was
 10    going to get $5 million in from a tobacco case during
 11    that time and he would be able to give people back
 12    their funds.
 13                 He was just trying to keep the law firm up
 14    and running, as well as the other entities up and
 15    running until that money hit his account.
 16           Q     So the -- are you aware that Harry Feinberg
 17    also loaned money to the Cambridge entities in and
 18    around the summer of 2017?
 19           A     Yes.
 20           Q     Do you happen to know how much he loaned?
 21           A     My understanding was a million dollars.
 22           Q     Okay.    Other than Mr. Feinberg and my client
 23    Jasminka, are you aware of anybody else that loaned
 24    money around that period of time to replace the missing
 25    money from the Cambridge fund?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 49 of 192


                                                                    Page 49
  1           A     Yeah.    I told you Chanell Dunlap put in money
  2    that was from somebody I knew.          Let's see, it was --
  3           Q     How you you spell that, by the way?
  4           A     D-u-n -- you mean her last name or her first
  5    name?
  6           Q     Both.
  7           A     It's with two L's.
  8           Q     Okay. Chanell?
  9           A     Yes.    And her last name is D-u-n-l-a-p.
 10           Q     Dunlap?
 11           A     Uh-huh.
 12           Q     And does Chanell live in Tallahassee, if you
 13    know?
 14           A     No.    She lives in -- outside of Orlando, a
 15    little city.
 16           Q     Do you know if she was repaid?
 17           A     No, she wasn't ever repaid.
 18           Q     Do you have a way to reach Chanell Dunlap?
 19           A     Uh-huh.
 20           Q     Do you have her cell phone?
 21           A     Yes.
 22           Q     Okay.
 23           A     I can give it to you.        I have it.     She spoke
 24    to Gail Milon as well.
 25           Q     Okay.    Other than Chanell Dunlap, Harry
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 50 of 192


                                                                    Page 50
  1    Feinberg, and/or the trust that he was representing,
  2    and Jasminka, are there any other people that loaned
  3    money to Howard's law firm or Cambridge fund at that
  4    time?
  5           A     Yes.    Me and Linda Bedell loaned money to
  6    him.    There's wires that we can show.          We also paid
  7    staff upward of about $78,000 on his behalf.              We also
  8    paid Uber fees, hotel fees.          This is all out of our own
  9    pocket.
 10                 He consistently tells the lie that we stole
 11    three -- $290,000 from him when he owed us an
 12    incredible amount of money.          And basically the little
 13    bit of money that he gave back to us that belonged to
 14    us, all of the sudden it was his money, not our money,
 15    even though we loaned it to him.           So he decided to tell
 16    everybody those are thieves over there.             And he's such
 17    a fucking liar.
 18           Q     It's okay.     Do you want to take a few
 19    minutes?
 20           A     Yeah.    Just give me a second.
 21           Q     All right.
 22                 MR. COHN:     Let's go off the record.
 23                 THE WITNESS:     Could we just have a second
 24           here?
 25                 THE VIDEOGRAPHER:       The time is 1:30.      We are
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 51 of 192


                                                                    Page 51
  1           going off the record.
  2                 (Whereupon, a recess was taken.)
  3                 THE VIDEOGRAPHER:       The time is approximately
  4           1:45 and we're back on the record.
  5    BY MR. COHN:
  6           Q     I understand that earlier we were talking
  7    about when you first met Mr. Howard and there may have
  8    been a mistake about the timing of that meeting and
  9    generally what happened when.
 10                 Do you want to clarify for the record?
 11           A     Well, as far as the dates go, I've tried to
 12    put all of this stuff out of my mind.            It's been that
 13    horrific for me.       So I'm not certain.       I don't want to
 14    be pinned to dates and times.
 15                 We have paperwork that we can provide you to
 16    give a timeline.       So if there's any misstatements in
 17    time, it's only because I tried not to remember this
 18    foolishness.
 19           Q     Yeah.
 20           A     But I would like to also talk about Jim
 21    Keefer and Jose Cordero.
 22           Q     Okay.    Are those three different individuals?
 23           A     No, just two different individuals.
 24           Q     Could you --
 25           A     Jim Keefer -- Jim Keefer and Jose Cordero,
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 52 of 192


                                                                    Page 52
  1    those are the two people that Mr. Howard got us
  2    involved with, me and Jeff Kahn.           And the way it went
  3    was this.     We met this young lady out of Louisiana who
  4    said that she knew somebody who could fund the A&T
  5    project out of Jacksonville.          In doing so, she gave us
  6    this guy's name, Jim Keefer.          Tim reached out to Jim
  7    Keefer to find out if he was an actual lender.
  8                 In the long run, what happened was Jim Keefer
  9    then sent Tim an email.         And on the email, it had this
 10    guy Jose Cordero's name and information on it.              Tim
 11    decided this was the lender, we should reach out to the
 12    lender directly and start to try and see if he actually
 13    would be able to loan the money, okay.
 14           Q     For the Jacksonville project?
 15           A     For the Jacksonville project.
 16                 Once he started sending us information, he
 17    sent it to Tim and Jeff and myself, they -- he said we
 18    had to fill out this application, which Tim filled out
 19    and sent back to try and get the project funded.
 20                 Well, he ended up being a scammer.           But the
 21    only reason we even ever knew about him is because Tim
 22    brought him up to us and said that he had gotten his
 23    name from Jim Keefer off of an email, okay.
 24                 So in the long run, he -- I refused to sign
 25    some documents for this loan that I gave you a copy of
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 53 of 192


                                                                    Page 53
  1    earlier about how much money he was going to spend on
  2    paying off his house and the money that was stolen from
  3    Cambridge and all of that is on that form.             And I was
  4    like, I'm not signing that, not to mention, I'm not
  5    sure really about Jim -- I mean, Jose Cordero.
  6                 Now, the paperwork that that group gave us
  7    said that the only way this money could be moved to go
  8    to Jose was if all three of us signed it, Jeff, Tim and
  9    I.   In the long run, I wouldn't sign it.            So he just
 10    took my name off of it, just like he did the A&T
 11    Development thing.       He just took my name off of it
 12    without saying anything to me or anything, and just
 13    went on and sent the money -- got the money out of the
 14    bank and sent it.
 15           Q     Okay.
 16           A     And then in the end he says, you're the
 17    reason that I got -- the money got taken from me,
 18    though, I'm the only one that wouldn't sign it, which
 19    is foolishness.
 20           Q     Okay.
 21           A     But go ahead.
 22           Q     All right.     So let me -- let me get back to
 23    the Jacksonville funding in a minute.            We finished
 24    before break on the discussion between you, Gail Milon
 25    and Tim Howard regarding the original Jasminka loan
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 54 of 192


                                                                    Page 54
  1    documents?
  2           A     Right.
  3           Q     And Gail's concern over whether soliciting
  4    her former clients was legal or not, right?
  5           A     Right.
  6           Q     Okay.    Other than that conversation where
  7    Gail expressed her concerns to you and Tim Howard, did
  8    you have any other conversations about the Jasminka
  9    Ilich-Ernst investment or loan?
 10           A     No.   Really that was kept mostly between her
 11    and Tim.
 12           Q     Gail Milon and Tim?
 13           A     Gail Milon and Tim, as to how they were going
 14    to go about, you know, getting this done.             They was
 15    trying to not have her be upset and going -- an issue
 16    for them.
 17                 The one thing I did learn later was they gave
 18    her a job supposedly -- I'm not positive of this
 19    because I wasn't there then -- working for the
 20    university that he had created that was sort of like
 21    the Trump University.
 22           Q     How did you come to learn that Jasminka was
 23    offered a job at Cambridge University?
 24           A     It was through one of the employees that was
 25    still working for the university.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 55 of 192


                                                                    Page 55
  1           Q     Okay.    Did you have any conversations with
  2    Tim Howard or Gail Milon about the second sort of loan
  3    or investment made by Jasminka in December of 2017 for
  4    $20,000?
  5           A     I didn't even know there was a $20,000
  6    investment made after that.
  7           Q     When you had the conversations and Gail Milon
  8    expressed her concern about what would happen if
  9    Jasminka was not repaid, did anybody, including Tim
 10    Howard, indicate how Jasminka was going to be repaid?
 11           A     He had something in writing that he gave to
 12    Gail explaining how he had planned to pay the money
 13    back.
 14           Q     Do you recall any details about that writing?
 15           A     No, because, again, I didn't have any
 16    conversation with Jasminka at all myself personally.
 17    She never met with me.        She saw me in the office and
 18    said hi.     I said hi and kept going.         If she walked in
 19    here now, I wouldn't be sure who she was because we
 20    didn't have that type of rapport at all.
 21           Q     Okay.    As I understood it, other sources of
 22    potential funding to pay the missing money around the
 23    middle or end of 2017 included a potential settlement
 24    of one of the tobacco cases?
 25           A     Yes.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 56 of 192


                                                                    Page 56
  1           Q     And a potential loan on the Jacksonville
  2    project?
  3           A     Yes.
  4           Q     Were there any other potential sources of
  5    income to Mr. Howard, his law firm, or the Cambridge
  6    fund at that time?
  7           A     The only other thing I can think of is Neil's
  8    little project that he was working on, they were trying
  9    to get funding from it and he was going to use that
 10    funding to do other things other than just continue
 11    what he started with him.
 12           Q     Okay.    And that would be OmniPad, correct?
 13           A     OmniPad, yes.
 14           Q     Okay.    Other than the tobacco -- potential
 15    tobacco settlement, the Jacksonville projects, the
 16    OmniPad projects -- and was there a fourth?
 17           A     Jacksonville, OmniPad.        What was the other
 18    one?
 19           Q     Or NFL settlements?
 20           A     Well, NFL settlements were always a part of
 21    it.
 22           Q     Okay.    Other than those four potential
 23    sources of funding in the future, was there anything
 24    else that you were aware of that would be incoming
 25    capital around the middle or end of 2017 to the
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 57 of 192


                                                                    Page 57
  1     Cambridge fund?
  2             A   No.
  3             Q   Do you have any recollection as to how
  4     Jasminka would be paid back in a short -- in a short
  5     turnaround time, because the money was due back to her
  6     relatively quickly?
  7             A   It was supposed to be a check coming in from
  8     one of the tobacco cases that had supposedly settled.
  9     I guess it went through some type of litigation and
 10     they were going to turn it over to him.            And he was
 11     telling her, don't worry, out of that money I'll get
 12     her her money right away.
 13           Q     Okay.    Did you understand from Gail Milon or
 14     Tim Howard that Jasminka's money was intended to be
 15     used for the Jacksonville project or was it just
 16     general money to be used however Tim Howard saw fit?
 17           A     All money was used to be whatever Tim Howard
 18     saw fit.    That's the best answer I can give you to
 19     that.
 20           Q     Okay.    Was -- strike that.
 21                 If you know, did Gail Milon induce or ask
 22     Jasminka to loan these funds for Tim Howard or his law
 23     firm or the Cambridge funds for the Jacksonville
 24     project or was there any other reason given of why
 25     these funds were needed?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 58 of 192


                                                                    Page 58
  1           A      As I explained to you, I know that they all
  2    three had a meeting because I saw them sitting in
  3    there, but I didn't go in there because it had nothing
  4    to do with me.
  5           Q      And by all three of them, you mean Tim
  6    Howard, Gail Milon, and Jasminka Ilich-Ernst --
  7           A      Right.
  8           Q      -- had a meeting?
  9           A      Had a meeting concerning her putting money in
 10    and -- because that's what Gail explained to me it was
 11    about when she came out of the meeting.             And basically
 12    Tim had made her feel warm and fuzzy, as he can do
 13    anybody, at least back then before all of this.               So,
 14    you know, people had no problem giving Tim Howard
 15    pretty much anything he asked you for because he was
 16    very persuasive in the way he could do things.
 17           Q      I want to ask you about the Harry Feinberg
 18    deal.      Do you -- did you have any conversations or know
 19    anything about that particular loan deal to the
 20    Cambridge fund and/or Mr. Howard's law firm?
 21           A      I know that Jeff Kahn reached out to this
 22    gentleman to get him to invest.           Other than that, the
 23    next time I heard from Harry Feinberg was he called me
 24    personally and said, Mr. Howard told me that you were
 25    over the entities where my money went and I want to
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 59 of 192


                                                                    Page 59
  1    know what did you do with it.
  2                 I said, Mr. Howard lied to you as usual.
  3    I've never been over any bank account concerning any
  4    money that was put in any account when it deals with
  5    Cambridge Capital Groups of any kind or his law firm or
  6    any other group that deals with this -- deals with Tim
  7    Howard.     I have -- I said, go back to Mr. Howard and
  8    tell him pull the financial records and show you where
  9    I signed my name to move one dollar of your money.                I
 10    said, Gail Milon and Tim Howard controlled that --
 11    those bank accounts.
 12                 I said, Tim Howard immediately upon -- I
 13    explained this to him -- immediately upon Don going to
 14    jail, took his name off of those accounts and put Gail
 15    Milon's name on them, went to the bank immediately
 16    because he wasn't sure how that was going to go with
 17    Don Reinhard, okay.        Gail took over those accounts.
 18    The entity my name was on in Nevada never had a bank
 19    account attributed to it at all, zero.            So it would be
 20    impossible for me to take a dime out of anything unless
 21    I robbed the bank.       And I didn't do that, okay.
 22           Q     Okay.    Other than that conversation with
 23    Mr. Feinberg, do you recall any other details about
 24    that particular loan transaction?
 25           A     No.   But I'm sure Jeff Kahn can tell you what
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 60 of 192


                                                                    Page 60
  1    happened with that because I wasn't privy to that
  2    either.
  3           Q      Do you have any information about the Chanell
  4    Dunlap loan?
  5           A      Yes.
  6           Q      What are the circumstances of that loan?
  7           A      She asked -- she asked me, what are you
  8    doing?      And I told her, you know, listen, working with
  9    a guy.      He seems to generally have his stuff together.
 10    I believe that he wants to pay people some money that
 11    put some money in and he'll pay you right back out.
 12    He's waiting on the check to come from tobacco.               And if
 13    you do it, he's saying he's willing to give you X
 14    amount of dollars.       And I don't have the contract in
 15    front of me right now.
 16                  So she said, who can I talk to about this?             I
 17    said, you can talk to Gail Milon.           So she talked to
 18    Gail about the deal then, and she spoke with Tim.                 Tim
 19    got on the phone with me standing there and assured her
 20    that if she put her $70,000 in there, that he would pay
 21    her, I want to say, 125 back, so like, okay.
 22                  And she was like, well, how soon would it be
 23    back?      He explained it.     She said, okay.      Like I said,
 24    I can't be sure of the numbers right now, but I can
 25    assure she'll give you the contract.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 61 of 192


                                                                    Page 61
  1                 When it came back the first time, I said to
  2    her -- because he did pay her back the first time, he
  3    gave her back her money.         Then he got on the phone and
  4    said, tell her to put it back in, she can make some
  5    more money, she just can keep the interest that I paid
  6    her and she can make some more money.
  7           Q     Do you recall when this was going on exactly?
  8           A     I can get it from her.        I want to be
  9    specific.
 10           Q     Okay.
 11           A     Yeah, I don't want to -- I don't want
 12    somebody to say he made that up, because like I told
 13    you, a lot of this stuff is fuzzy at this point only
 14    because I tried my best to not lose my sanity behind
 15    football players and everybody else calling me and
 16    saying Tim is saying you stole something when I can
 17    proof up $50,000 being put into Cambridge for a water
 18    deal that him and Gail sent off to some players or
 19    somebody and spent of mine.          I can proof up many wires
 20    that I sent over five hundred and some thousand dollars
 21    that Tim used of mine.        And I am supposedly stealing my
 22    own money.
 23                 He's not saying, you know, I never paid Addys
 24    and Linda back the money that they loaned me.              And if
 25    he wants to say we gifted him all our money, what a
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 62 of 192


                                                                    Page 62
  1    foolish thing that would be to say.
  2           Q     Okay.
  3           A     Anyway.
  4           Q     So let's -- let's go back.         So if you recall,
  5    was the Chanell Dunlap series of loans in 2017?
  6           A     Uh-huh.    Yes.
  7           Q     Okay.    But you don't recall when in 2017?
  8           A     Huh-uh.    I would have to get the actual
  9    document.     But I can get it.       Like I said, it's my
 10    girlfriend's sister.
 11           Q     Okay.
 12           A     And it's both of their monies.
 13           Q     As you -- as of right now, your understanding
 14    is that Chanell Dunlap has not been paid back on the
 15    last loan she entered into with Tim Howard, correct?
 16           A     Oh, absolutely she hasn't been paid back.
 17           Q     And do you have any understanding whether
 18    that money was used for Tim Howard personally, for his
 19    law firm, the Cambridge funds, or, you know, some
 20    combination?
 21           A     My understanding is it went to his law firm.
 22           Q     And was there a reason that Tim Howard gave
 23    to Chanell Dunlap for the borrowing of that money?                Did
 24    he say he needed it for any particular reason?
 25           A     No.   He said -- he was doing it -- it would
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 63 of 192


                                                                    Page 63
  1    be an investment into some things that he was doing as
  2    far as Cambridge and his office and he would make sure
  3    she got it back.
  4                 And I believe the actual contract is written
  5    on a Cambridge document and signed by Gail Milon.                 I
  6    might even -- I'm not sure, I might even have signed it
  7    because it was my -- my person.           Because like I said,
  8    we trusted him at that time.
  9           Q     Okay.    Did there come a time when Gail Milon
 10    ever told you that she had reported herself to the SEC
 11    or another regulatory body in connection with the
 12    Jasminka Ilich-Ernst loan?
 13           A     The SEC showed up at Tim's office.
 14           Q     Do you know when that happened?
 15           A     I don't have these dates in my head.
 16           Q     Okay.
 17           A     But sitting here, he might recall because he
 18    had -- he sat in that same room with me with the SEC.
 19                 Anyway, we had no idea that they were showing
 20    up.    They just showed up with these badges out of
 21    nowhere.     And they was like, we need to talk with Gail
 22    Milon.
 23                 So at the time, I acted on behalf of the
 24    office because he wasn't in there yet.            He was on his
 25    way back.     I just said, listen, I know everybody here,
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 64 of 192


                                                                    Page 64
  1    just tell me what you're looking to do and I'll see if
  2    I can find the person and get it done, whatever.
  3                 We went down the hall and Tim says, well, you
  4    know, why don't you just -- I'll let you be over
  5    Cambridge right now while you -- while we're dealing
  6    with the SEC so that we can figure out what's going on.
  7                 Later on that day is when Gail told me and a
  8    group of us that basically she had reached out to them
  9    about the fact that she had went and got money from
 10    Jasminka and she probably shouldn't have.
 11           Q     So on the day that the SEC came to Howard &
 12    Associates Law Firm and Cambridge Capital Group, Gail
 13    Milon admitted to you and others in the office that she
 14    had called the SEC to report herself about the Jasminka
 15    loan?
 16           A     Yes.    She said -- well, she said she had self
 17    reported herself.       Then she brought up the Jasminka
 18    loan.
 19           Q     And was it your understanding that she
 20    brought up the Jasminka -- Jasminka loan --
 21           A     Jasminka, yes.
 22           Q     -- to the SEC?
 23           A     That was my understanding from what she said
 24    to all of us standing there.
 25           Q     Okay.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 65 of 192


                                                                    Page 65
  1           A     And so she was afraid that she was going to
  2    be in real trouble so she parked her license.              At least
  3    that was the term she used to us.
  4           Q     Do you recall anything else about that
  5    conversation with Gail Milon?
  6           A     Gail had been very sick at some point.               She
  7    explained to me that she had beaten cancer and almost
  8    died or whatever.       And she went into this thing of, you
  9    know, prayer kind of purifies all, and she was going to
 10    pray about what all she had done.           I said, fine, I have
 11    no problem with prayer.         I trust and believe in prayer
 12    myself.
 13                 But common sense tells me if you know what
 14    you've done, praying about it ain't the answer.               Just
 15    try to undo it is the best way to do it.             At least
 16    that's what I explained to her.
 17           Q     Did this meeting where the SEC came to Howard
 18    & Associates and then you met with Gail later that day,
 19    did that happen while you were still working out of
 20    those offices?
 21           A     Yes.
 22           Q     So it happened sometime before the end of
 23    January of 2018, correct?
 24           A     Absolutely.
 25           Q     Do you have any recollection as to whether it
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 66 of 192


                                                                    Page 66
  1     happened in 2017 versus the beginning of 2018?
  2           A     If I had to guess, I would say it was
  3     sometime in the beginning of 2018.
  4           Q     Okay.
  5           A     Or in the middle of 2018.
  6           Q     Around that time, did Gail Milon tell you
  7     anything else about the Jasminka Ilich-Ernst money
  8     loan?
  9           A     She did say she regretted doing it.            She did
 10     say that.    She wished she hadn't of done it.           I know
 11     when -- there was -- Thamer said to me -- and this is
 12     the guy out of Jacksonville -- when they went over to
 13     have a mediation that they would not allow me to
 14     participate in, that Mr. Howard lied and took my name
 15     off of the paperwork and said, quote, unquote, because
 16     he's the lawyer, he can just remove anybody from any
 17     company, even though I started the company and it was
 18     in my name.
 19                 He reportedly told the group that was going
 20     to sit down and decide who gets what money, I wasn't
 21     allowed in and he didn't -- he spoke for basically A&T
 22     Development, and I had nothing to do with any of it.
 23                 In saying that, they had the mediation.
 24     Thamer said he sat there, and Gail was crying, not
 25     literally, but like crying out, like saying to Tim, we
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 67 of 192


                                                                    Page 67
  1    got to get this money back to Jasminka, you got to get
  2    this settled so I can give Jasminka her money back.               I
  3    don't want to -- I'm going to go to jail.
  4                 Now, he said he'll basically quote that out
  5    loud to anybody he heard her saying that before they
  6    went in separate rooms or whatever.
  7                 So Tim basically was over there trying to get
  8    money back to fix the Jasminka issue as well for
  9    whatever they were doing.         But like I said, he lied and
 10    told them I had nothing to do with it, even though
 11    paperwork of all kind proves that different.
 12                 But after that, he has said subsequently that
 13    I was a part of A&T Development and I led him to lose a
 14    lot of money in A&T Development, Jeff Kahn led him to
 15    lose a lot of money in it, and we were all
 16    participating in it.        But that was convenient to after
 17    he said I had nothing to do with it so he could get the
 18    money and run.
 19           Q     Let's talk about the Jacksonville project.            I
 20    believe -- and correct me if I'm wrong -- but earlier
 21    you testified that Jasminka's money was not slated
 22    specifically for that project, that it was just
 23    generally going to be used as Tim Howard saw fit; is
 24    that correct?
 25           A     Right.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 68 of 192


                                                                    Page 68
  1           Q     Okay.    So in or about May of 2017, Cambridge
  2    Capital Group enters into a purchase and sale agreement
  3    with Cho Construction to purchase the Jacksonville
  4    projects, correct?
  5           A     Correct.
  6           Q     And the purchase price is $5.5 million,
  7    correct?
  8           A     Correct.
  9           Q     And the first earnest money deposit owed
 10    under that contract is $100,000, correct?
 11           A     Correct.
 12           Q     Where does that original $100,000 come from?
 13           A     Supposedly it was mine from the money that he
 14    supposedly was going to give me but kept it so that we
 15    could be in this deal together.
 16           Q     Do you have any understanding as to the
 17    source of the first $100,000 paid under the
 18    Jacksonville project purchase and sale agreement?
 19           A     No, because Tim wanted to run -- anything
 20    concerning money ran through Tim.           I know that the
 21    monies that ended up going over there -- like I said,
 22    any money that came into the office went into
 23    Cambridge, which Tim controlled, and/or into his law
 24    firm, which he controlled.         So, therefore, whatever he
 25    wanted to do with the interworkings of that money, he
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 69 of 192


                                                                    Page 69
  1    did.
  2           Q     So you had no understanding as to which
  3    entity's bank account was used to pay the original
  4    $100,000 under the Jacksonville's project purchase?
  5           A     No, because he wouldn't tell you stuff.
  6           Q     Okay.    Did you come to understand that
  7    $700,000 in deposit money was placed down on the
  8    purchase of the Jacksonville projects?
  9           A     Yes.
 10           Q     And ultimately the purchase did not close
 11    because the full purchase price amount of money could
 12    not be obtained timely, correct?
 13           A     Correct.
 14           Q     Do you have any understanding as to where the
 15    other 600,000 in deposits, where that money came from,
 16    or is it the same thing, that Tim Howard was
 17    controlling the bank accounts and you don't know what
 18    the source is?
 19           A     I have a document that Tim Howard signed and
 20    gave me saying that I contributed $500,000 to that.
 21    Now, I don't know which -- I know he kept the money
 22    that he was supposed to pay me from helping get him
 23    funded, he kept a portion of it.
 24           Q     The Virage funding?
 25           A     The Virage funding.       I don't know from that
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 70 of 192


                                                                      Page 70
  1    where exactly or how he exactly got the money out of
  2    there to send to Jacksonville.          But the document he
  3    gave me said that I was in that project for $500,000 of
  4    the monies that he kept from what me and him agreed to
  5    do.
  6           Q     Okay.    And ultimately later on when the
  7    project didn't close, Tim Howard changed the documents
  8    and claimed that you had no interest in the
  9    Jacksonville projects or A&T Development, correct?
 10           A     Absolutely.
 11           Q     Just walk me through the timeline.           So
 12    Cambridge Capital Group enters into a purchase and sale
 13    agreement in May of 2017?
 14           A     Right.
 15           Q     And makes a series of deposits and also
 16    enters into a series of amendments extending the
 17    closing date, correct?
 18           A     No, that's not correct.
 19                 Cambridge Capital Group ended -- entered into
 20    an agreement.      And what I explained to Tim, with all
 21    the shadiness that was going on with Cambridge Capital
 22    Group and the foolishness that was going on down there,
 23    I didn't want to be a party to any of that, and I was
 24    not going to be a party to any of that.
 25                 So he decided why don't we create a separate
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 71 of 192


                                                                    Page 71
  1    entity, A&T Development -- that stands for Addys and
  2    Tim -- and we will then go out and get the property
  3    together under that contract.          And that's what we did,
  4    which forth he gave me the actual receipt for the
  5    $500,000 that made me a contributor of it.
  6           Q     Are you aware that originally Cambridge
  7    Capital Group had the rights to purchase the
  8    Jacksonville projects?
  9           A     Yes.
 10           Q     At some points those were assigned from
 11    Cambridge Capital Group to A&T Development, correct?
 12           A     Yes.
 13           Q     Do you know whether there was any
 14    consideration that was paid from A&T Development to
 15    Cambridge Capital Group for the right to take that
 16    contract and purchase the Jacksonville projects?
 17           A     Well, there was never any consideration given
 18    to them, only because it should have never been in that
 19    name in the first place because, as I explained to
 20    them, I wasn't willing to contribute money to anything
 21    dealing with the Cambridge entities, period.              And since
 22    my money was a part of what we were doing, we needed to
 23    do something else.
 24                 And then once we did something else and
 25    actually created this other entity and I got an actual
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 72 of 192


                                                                    Page 72
  1     document from him saying that I was a $500,000
  2     participate in it, I was like, okay, that's fine.                 Now
  3     I see where you put the money that you said you would
  4     pay me, a portion of the money you said you would pay
  5     me into this, okay.
  6           Q     But then ultimately he denied that you had
  7     any interest in A&T Development, correct?
  8           A     He denies everything.        He's a denier.      He
  9     lies on paper.      He lies in person.       He's a liar.        He
 10     basically signed my name, used someone else's stamp to
 11     certify that I signed it, signed their name, and then
 12     made the statement he was given permission to do so.
 13     So he made a sworn document with my name on it without
 14     me being there or the party that actually had the
 15     stamp.
 16           Q     So you're referring to a notarized document
 17     that Tim Howard signed for you and purportedly
 18     notarized for you for somebody else?
 19           A     Yes.
 20           Q     Is that document an affidavit related to A&T
 21     Development?
 22           A     I believe it is.       I can get a copy of it.
 23           Q     I may have a copy.
 24           A     Yes.
 25           Q     Going back to the original scheme in the
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 73 of 192


                                                                    Page 73
  1    Cambridge fund of taking investments from NFL players
  2    and then using that money to advance money to those
  3    same players in exchange for high interest rates, did
  4    there ever come a time when Tim Howard admitted that
  5    there might be a problem with that because it violated
  6    Bar ethics rules?
  7           A     Tim Howard and I were sitting in his office,
  8    and I said to him, Tim, you're going to get in real
  9    trouble about what you're doing.           I said, you need to
 10    write a letter to the Bar and ask their opinion because
 11    you keep sitting here telling me people signed waivers.
 12    But I've worked in many law offices, and all of them
 13    have said, you can't give money to your clients,
 14    purportedly it's illegal.         So he says, you think I
 15    should do that?       I said, yes, I think you should send
 16    them a letter.
 17                 So he sat there, drafted the letter right
 18    there with me sitting there and he sent it to the Bar.
 19    The Bar came back with a letter that explained to him
 20    that, you know, we can't really give you an answer on
 21    what you're asking, only because you've already done
 22    it.    It's kind of like putting the -- you know, the
 23    milk back in the cow.        It's out.     We can't -- we can't
 24    do anything.      But, no, you shouldn't be doing this.
 25           Q     Did there come a time when Tim Howard said to
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 74 of 192


                                                                    Page 74
  1    you, I need to take my name off of the Cambridge
  2    entities because the Florida Bar has found out that I'm
  3    violating Bar ethics rules by running a lending company
  4    to my clients and representing the clients at the same
  5    time?
  6           A     He didn't use that exact term.          He basically
  7    said, I've been told that I can't be a part of those
  8    entities and run the law firm, so what I'm going to do
  9    is I'm going to move -- take my name off of them.                 And
 10    he put his mother's -- his mother-in-law's name on
 11    there first to be over the Cambridge entities.
 12           Q     And who is that?
 13           A     What's her name?
 14           Q     Louis Koons?
 15           A     Yeah.    Lois Koons.
 16           Q     Lois Koons?
 17           A     Lois Koons.
 18           Q     Did Lois Koons have any involvement in the
 19    running of any of the Cambridge entities to your
 20    knowledge?
 21           A     I mean, I -- like I told you, I saw her, his
 22    wife and him up there talking to Don, but I've never
 23    seen her do anything, so I don't think that she had
 24    anything to do with running them.           But her name was on
 25    there because he put it on there like he does anybody
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 75 of 192


                                                                    Page 75
  1    else's names.
  2           Q     Okay.    So was it your understanding that Tim
  3    Howard put Lois Koons as a member or director of the
  4    Cambridge entities to avoid the conflict of interest
  5    issues raised by the Florida Bar?
  6           A     Yes, because he -- he didn't want to not
  7    still have some kind of control of Cambridge and the
  8    monies, so he couldn't divest himself completely of
  9    control so he put his mother-in-law over the entities.
 10           Q     When he did that -- when Tim Howard put his
 11    mother-in-law on the Cambridge entities, did Tim Howard
 12    still control the money that was in the Cambridge fund
 13    or entities?
 14           A     Yes.    He did it through Gail Milon, though.
 15    He would tell Gail.        And this -- I have emails,
 16    thousands of emails.        And in those emails, you will
 17    find plenty of them that explains to Gail this is what
 18    I'll have you do, this is what I need you to do, send
 19    this to me, send that, you know, so it's back-and-forth
 20    information where he's in control and telling her what
 21    to do with the entity down there.
 22           Q     Going back to the Jacksonville projects, tell
 23    me -- I understand from Thamer Masser that the deal
 24    never closed and that A&T or any affiliate never
 25    purchased the property, the Jacksonville project
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 76 of 192


                                                                    Page 76
  1    property, correct?
  2           A     I can't give you the answer to that.
  3           Q     You don't know?
  4           A     Huh-uh.
  5           Q     Okay.    Is that because at that time, you sort
  6    of made a decision to no longer be affiliated in any
  7    way with Tim Howard?
  8           A     No.   That was because Tim Howard made sure I
  9    couldn't be affiliated no longer with A&T.
 10           Q     So he just took you off of A&T --
 11           A     That's right.
 12           Q     -- and decided you were no longer a part of
 13    that?
 14           A     Right, you had nothing to do with it.
 15           Q     Do you have any understanding that the
 16    earnest money deposit put down to purchase that
 17    property was lost to Cho when the sale did not close?
 18           A     I wasn't privy to any of what Tim was doing
 19    in that facet.
 20           Q     Okay.
 21           A     Finances, he controlled everything.
 22           Q     Okay.    Do you have any understanding as to
 23    whether a significant amount of money was lost to Jose
 24    Cordero in connection with the potential financing of
 25    that project?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 77 of 192


                                                                    Page 77
  1           A     Absolutely.
  2           Q     Tell me what you know about the losing of
  3    money to Jose Cordero.
  4           A     Okay.    Tim Howard asked me, Jeff Kahn, and
  5    several other people to help him raise money from -- to
  6    pay -- to pay Jose Cordero these fees for quote,
  7    unquote, insurance purposes.
  8                 This is what we were told.         We were told
  9    Cordero needed to actually put some money into an
 10    insurance policy which would allow him to actually lend
 11    $24 million to Tim and me and for us to get A&T
 12    Development up and running.
 13                 Well, when things didn't seem to pan out with
 14    what was being said from him, yes, I said to Tim, you
 15    know, I'm not going to sign anything to do with this
 16    because of several reasons.          One, I don't agree with
 17    the fact you gave -- that you gave Gail a million
 18    dollar contract; two, the paperwork that you gave me
 19    showing the disbursal of the funds and what you were
 20    going to do with them, I don't agree with that either;
 21    and three, I'm not comfortable with this guy so I'm not
 22    signing that paperwork, period.
 23                 Now, the documents that were sent to us by
 24    the entity BWCI said that this money will not be moved
 25    from the Rothschild's firm out of their -- they were
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 78 of 192


                                                                    Page 78
  1    holding it in escrow -- without my signature.
  2           Q      So that money went to Fox Rothschild, the law
  3    firm, to be disbursed to the lender for insurance
  4    purposes as long as you, Jeff Kahn, and Tim Howard
  5    would sign?
  6           A      Right.
  7           Q      And you refused to sign?
  8           A      Right.
  9           Q      And so, therefore, did the money come back to
 10    wherever it came from or what happened to that money?
 11           A      No.   Tim Howard took my name off of the
 12    stuff, and him and Jeff Kahn continued on forward with
 13    the deal.      And somehow they managed to get the law firm
 14    to release the funds to Jose Cordero without my
 15    signature at all, at which point I'm like, okay, you
 16    was going to rob me, which I don't care what you've
 17    done.      But later he decided to say I had everything to
 18    do with the money being stolen and loss that went to
 19    Jose Cordero.
 20           Q      So Jose Cordero stole the money?
 21           A      That's my belief.
 22           Q      Okay.
 23           A      But I refused to sign anything to give him
 24    this money.      But instead of Tim Howard saying,
 25    Mr. Walker wouldn't sign that so we -- we would have
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 79 of 192


                                                                    Page 79
  1    never sent it if we had to count on him signing it.               So
  2    since he wouldn't sign, if we would have just left it
  3    alone, that money would have never been lost.              But
  4    instead, we did -- I did as I usually do, I removed his
  5    name and we moved forward.         And now I turn around and
  6    say, but for him, the money wouldn't be lost.
  7                 So he actually has me in a lawsuit right now
  8    where he's decided that I'm a part of the Cordero money
  9    that's missing, though I signed nothing, I didn't agree
 10    to anything.      And the party that's suing him and
 11    Mr. Kahn wouldn't even sue me because they said, we
 12    see, Mr. Walker, you had nothing to do with moving the
 13    money from one entity to the other.            But the thief here
 14    lies on me.
 15           Q     And "the thief here," you're referring to Tim
 16    Howard?
 17           A     Yes, I am.
 18                 MR. COHN:     I don't know what exhibit we're on
 19           so I'm going to mark this as 30, just to be safe.
 20                 Just give me the three and I can write a
 21           zero.
 22                 MR. HOWARD:     Are we on any exhibit?
 23                 MR. COHN:     Well, I'm going to try to continue
 24           from Thamer.
 25                 MR. HOWARD:     Okay.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 80 of 192


                                                                    Page 80
  1                 MR. COHN:     So --
  2                 MR. HOWARD:     And I've not seen any of the
  3           depositions or anything from the Thamer
  4           deposition.
  5                 MR. COHN:     I'm sure you -- the court reporter
  6           had all of the exhibits afterwards so --
  7                 MR. HOWARD:     Well, she's not sent any.            I'm
  8           not even -- I don't have the court reporter's --
  9           there was no communication from the court reporter
 10           to me.
 11                 MR. COHN:     Okay.   Well, I can get you her
 12           contact information.
 13                 MR. HOWARD:     Please do.
 14                 (Deposition Exhibit No. 30 was marked for
 15           identification.)
 16                 MR. COHN:     Okay.   Do you want to take a look
 17           at this?
 18                 MR. HOWARD:     I've seen it.
 19                 THE WITNESS:     We all -- we've all seen it.
 20    BY MR. COHN:
 21           Q     All right.     I'm handing you what's been
 22    marked as Exhibit 30.
 23                 MR. HOWARD:     And this is a repeat of the BWCI
 24           depositions so we've gone through this dance
 25           before.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 81 of 192


                                                                    Page 81
  1                 MR. COHN:     Okay.
  2                 THE WITNESS:     Yes, we've --
  3                 MR. COHN:     Okay.
  4                 MR. HOWARD:     We've heard all of this before.
  5                 THE WITNESS:     All of this is on the record.
  6           He doesn't want me to discuss this but --
  7                 MR. HOWARD:     No, discuss it all you want.
  8           You're doing wonderful.        Go ahead.
  9                 MR. COHN:     Okay.   Could you --
 10                 THE WITNESS:     Well, you agree with everything
 11           I said then.
 12                 MR. COHN:     Okay.   Let's just keep it to
 13           question and answer here.
 14    BY MR. COHN:
 15           Q     Here's the question.       Exhibit 30, what is
 16    that document?
 17           A     It's the document that Tim Howard handed me
 18    explaining what his intentions were for the monies that
 19    was going to come from the Jose Cordero's loan that was
 20    going to be given to us for $24 million.
 21           Q     Okay.    And did you discuss with Tim Howard
 22    the contents of the document marked as Exhibit 30?
 23           A     I absolutely did.
 24           Q     Okay.    And what was the nature of that
 25    discussion with Mr. Howard?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 82 of 192


                                                                    Page 82
  1           A     I asked him was he a total fool in believing
  2    that I would sign an agreement in which the monies that
  3    came in that I'm going to be responsible for a part of
  4    is going to go to everything that he needs to do to
  5    take care of his family, his household, his business,
  6    all of those things, and you're going to give me a
  7    million dollars to be at risk at $12 million.              Who does
  8    that?
  9           Q     Is that document part of the reason why you
 10    would not sign on to the Cordero loan?
 11           A     Yes, this is part of the reason.
 12           Q     Okay.    And was it your understanding at that
 13    time that Tim Howard --
 14           A     Can we pause for one second?         That's my
 15    daughter.
 16           Q     Sure.
 17           A     She could be sick.
 18                 MR. COHN:     So let's go off the record.            Off
 19           the record.
 20                 THE VIDEOGRAPHER:       The time is 2:30 and we
 21           are going off the record.
 22                 (Whereupon, a recess was taken.)
 23                 THE VIDEOGRAPHER:       The time is approximately
 24           2:34 and we are back on the record.
 25    BY MR. COHN:
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 83 of 192


                                                                    Page 83
  1           Q     Other than the NFL players and individuals
  2    we've discussed today that either invested or loaned
  3    money into the Cambridge funds or Mr. Howard's law
  4    firm, is there anybody else that you're aware of that
  5    either loaned money into those entities or claims to
  6    have been defrauded by Mr. Howard?
  7           A     Harrison Smith, who works for Mr. Howard -- I
  8    don't know if he works for him still anymore, but at
  9    one point he was working for him -- he had several
 10    people that he brought in that basically put money also
 11    into that fund, so you might want to ask him.
 12           Q     Does -- do you know Mr. Smith's contact
 13    information?
 14           A     Yes, I do have it.       I can get that to you as
 15    well.
 16           Q     Okay.    Does Mr. Smith live in the Tallahassee
 17    area?
 18           A     He did the last time I spoke with him.               I
 19    don't know if he does now.
 20           Q     Anybody else you can recall?
 21           A     Not right offhand.
 22           Q     Okay.    Let's go back to Exhibit 30.
 23           A     Okay.
 24           Q     That exhibit reflects what Tim Howard -- or
 25    how Tim Howard intended to use the proceeds from the
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 84 of 192


                                                                    Page 84
  1    Jacksonville project loan, correct?
  2           A     Uh-huh.    Yes, sir, it does.
  3           Q     Okay.    And what -- the loan for the
  4    Jacksonville project was intended to be a construction
  5    loan, correct?
  6           A     Yes, it was.
  7           Q     Okay.    And so that money should have been
  8    used to actually build out the Jacksonville project,
  9    correct?
 10           A     Yes, it should have been.
 11           Q     Okay.    And what does Exhibit 30 reflect is
 12    Tim Howard's intent with the use of the approximately
 13    $24 million loan on the Jacksonville projects?
 14           A     Well, it reflects that he was going to take
 15    care of personal bills, business obligations, and as
 16    far as I'm concerned, replacing stolen funds.
 17           Q     Was it Tim Howard's intent, as you understood
 18    it, to replace the funds that he had stolen from the
 19    Cambridge fund?
 20           A     Well, he said he was going to basically
 21    replace the money.       But he was replacing it because --
 22    initially I believe Tim Howard structurally put
 23    everything in place to allow Don Reinhard to run
 24    everything, so to speak, because he was a genus with
 25    finance based on Tim's statement.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 85 of 192


                                                                    Page 85
  1                 But as things got out of hand and the
  2    money -- as he explained to Tim, this is what we can do
  3    to make a lot of money, so he talked -- I believe he
  4    talked Tim into starting the Ponzi scheme with the
  5    football players.       But once in, he was all in.
  6                 So at the point in which the players -- there
  7    was players who came by the office who was angry.                  They
  8    were threatening.       They wanted their money back.             They
  9    wanted their money put back in.           Joe Horn, Corey
 10    Fuller, and a few others.
 11                 One gentleman and his wife wanted to buy this
 12    house and they -- he had told them how the money would
 13    be back and they would be able to get the home, and
 14    that didn't happen.        So it was just --
 15           Q     This was a chance for Mr. Howard to get
 16    enough money to replace all of the missing funds from
 17    the Cambridge entities, among other things, correct?
 18           A     Correct.    Right the ship, so to speak.
 19           Q     And Exhibit 30 also reflects Tim Howard's
 20    intent to pay himself a million dollars and to pay off
 21    his mortgage, correct?
 22           A     Yes, his mortgage to several different people
 23    that he had again said -- and I have to reflect on this
 24    since we brought it up.
 25                 There was a mortgage that was taken on a
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 86 of 192


                                                                    Page 86
  1    property in -- from a gentleman in Georgia.              And in
  2    taking that mortgage on his property, I didn't -- I had
  3    never met the gentleman that he actually got the
  4    mortgage through.       He had did a subsequent earlier deal
  5    with this guy through a friend of mine named Tony
  6    Henderson.     And Tony just introduced him to the guy,
  7    and the guy and him made a deal.
  8           Q     You're saying that Tim made a deal with Tony
  9    Henderson's friend for financing for a --
 10           A     One of his properties.
 11           Q     -- property?
 12           A     One of the properties that's on here.
 13           Q     Okay.
 14           A     And the guy ended up -- he ended up not being
 15    able to pay the guy back the money, and the guy took
 16    the property.       He made up a lie that the guy paid me
 17    $50,000.     And I'm on record --
 18           Q     Who?
 19           A     -- sworn.
 20           Q     Who said --
 21           A     Tim Howard made up a lie that I took -- got
 22    $50,000 from the guy that he took the loan through.
 23           Q     Okay.
 24           A     The problem with that is I never met the guy
 25    and the guy has never wrote me a check to do anything.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 87 of 192


                                                                    Page 87
  1    So he decided to include me in that lawsuit with him
  2    too about money that he misappropriated by -- him and
  3    the guy did the whole deal together themselves.               They
  4    did the contract, him and an attorney, a closing agent.
  5    This is my understanding from the documents I've read,
  6    not because I was a party of any of it.
  7           Q     So your understanding is that somehow either
  8    your name -- strike that.
  9                 Your understanding is that somehow your name
 10    was included on documents for a transaction that Tim
 11    Howard conducted with some third party for financing
 12    that you had no involvement in?
 13           A     Actually, my name was not included on any
 14    documents concerning it.         He decided after he --
 15           Q     "He" Tim Howard?
 16           A     Tim Howard decided -- I apologize.           Tim
 17    Howard decided after they screwed it up and they took
 18    the property that I was a party to something because he
 19    happened to have met someone through me.             And then that
 20    person had him meet someone else through him.              And he
 21    made a deal with the guy, paid him off the first time.
 22    And then the second time when he couldn't make the
 23    payments to the guy, he decided because somehow Addys
 24    must have known something, I'm going to make him part
 25    of this as well.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 88 of 192


                                                                    Page 88
  1           Q     Okay.
  2           A     So he's good at pointing the finger at others
  3    is all I'm saying.
  4           Q     So is there anything else significant about
  5    Exhibit 30 that either caused you not to sign off on
  6    the deal or that raised any red flags for you?
  7           A     Well, he was going to send money to Jim
  8    Keefer, which is the guy who was a part of the Jose
  9    deal, who was a nut or -- as far as I'm concerned, he
 10    was crazy.     He was going to give BWCI a million
 11    dollars.     And I had nothing to do with that loan.
 12           Q     Is BWCI -- did they loan $2 million towards
 13    the closing on the Jacksonville projects?
 14           A     Not that I know of.       Again, I was -- I was
 15    defrauded by Mr. Howard, and my name taken off of
 16    everything so --
 17           Q     Okay.    So you were not involved in the
 18    financing?
 19           A     (Shaking head negatively.)
 20           Q     Anything else on Exhibit 30 that raised any
 21    red flags for you at the time you decided to be out of
 22    the loan application on the Jacksonville project?
 23           A     Let's see.     I forgot all about Dr. Umeh and
 24    the gold deal out of -- out of Africa.            I believe Tim
 25    sent them about $120,000.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 89 of 192


                                                                    Page 89
  1                 Now, he did meet Antonio working through me,
  2    who had a group of guys that came over and met with us
  3    that offered him an opportunity to invest in --
  4           Q     "Him" being Tim Howard?
  5           A     Tim Howard.     Offered Tim Howard the
  6    opportunity to invest in a gold deal out of Africa.
  7           Q     And did Tim Howard invest in that deal
  8    through the Cambridge funds?
  9           A     I believe he invested in it, yes.           I believe
 10    it was through the Cambridge funds.
 11           Q     And do you know whether -- well, why would a
 12    closing or intended -- strike that.
 13                 Why would Exhibit 30, which is Mr. Howard's
 14    intended use of the construction loan funds include a
 15    payment to somebody that he loaned money to?
 16           A     Well, it worked this way.         Supposedly he was
 17    -- he wasn't loaning money to Dr. Umeh and them.                  He
 18    was supposedly investing in an opportunity to take some
 19    gold, take it and trade it and make a lot of money from
 20    doing so.
 21           Q     So was the -- was the amount that is
 22    reflected on Exhibit 30 that was going to be paid to
 23    Dr. Umeh additional investment in that particular
 24    project?
 25           A     Yes.   Simon Mears, who was the gentleman who
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 90 of 192


                                                                    Page 90
  1    worked for a prestigious insurance company, basically
  2    kind of helped all of that along.           And when I say
  3    "helped it along," he made us believe more that it was
  4    true and it could be done.
  5                 But as things continued, I explained to Tim I
  6    started to have grave concerns because we couldn't get
  7    -- you shouldn't move the gold out of Africa without
  8    permission from the government, and so we had that
  9    conversation.      So I suggested that they just -- we just
 10    cut that off completely and stop it.            And my
 11    understanding is he did.         I don't -- I'm not sure.
 12           Q     You're not sure?
 13           A     (Shaking head negatively.)
 14           Q     At some point around January of 2018, did
 15    your relationship with Tim Howard sort of break apart
 16    where you were no longer involved in the NFL players or
 17    Howard & Associates or Cambridge funds?
 18           A     I can't give you the specific day, but I can
 19    tell you exactly what happened on that day that made me
 20    know that our relationship as friends and quote,
 21    unquote, business associates was over.
 22           Q     Was that in or around January of 2018, if you
 23    recall?
 24           A     No, I believe it was somewhere around the end
 25    of December, I want to say.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 91 of 192


                                                                    Page 91
  1           Q     Okay.
  2           A     Yeah, right before January.         But I met him at
  3    the bank.     And I am telling him we need to give the
  4    money back so I can get Linda the house.
  5                 And so he says, I'm only loaning you this
  6    money.     I said, it's our money, just let me get the
  7    money.     I said, but if you want to call it a loan since
  8    we loaned you our money, call it whatever you like, but
  9    I need the money for Linda's house.            Well, can you get
 10    it back in time enough for me to do something else with
 11    it?
 12                 Well, at this point, I realized that it was
 13    all a ruse and he wasn't getting any money back and he
 14    was spending everything on himself.            So any way to get
 15    back some of our own monies seemed like the right thing
 16    to do in desperation.        So I said, okay, we'll do that,
 17    and he gave me the money.         And we went and bought the
 18    house with our money because he owed us the money.
 19           Q     All right.     So at that time, you had loaned
 20    Tim Howard, his law firm, and/or Cambridge funds,
 21    approximately $500 plus thousand dollars, correct?
 22           A     Right.    Easily.
 23           Q     And you were asking for some of that money
 24    back to buy a house --
 25           A     Right.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 92 of 192


                                                                    Page 92
  1           Q     -- in around December of 2017?
  2           A     Right.
  3           Q     And Mr. Howard did not want to give you the
  4    money, correct?
  5           A     No, he didn't want to.        He said to me, I need
  6    this right now, you all need to wait.            The only problem
  7    is I'm watching him run through money like a sieve.               So
  8    the chance of getting that back was right now and
  9    immediate of getting back even a small amount of our
 10    money.
 11           Q     So did Mr. Howard agree to give you some of
 12    the money back so that you and Linda could buy a house?
 13           A     I wouldn't say he agreed to do it.
 14           Q     Uh-huh.
 15           A     I'm going to say just like he tricked us into
 16    giving him our money, by me saying to him, oh, if you
 17    just let me hold it for a short period, I'll give you
 18    back our money was what made him want to do that.
 19           Q     Okay.    And did you and Mr. Howard at some
 20    point around then go to Bank of America and get a
 21    cashier's check so you could pay for the house?
 22           A     Yes.
 23           Q     Do you know what account that money was drawn
 24    on to pay you back some of your money?
 25           A     To be honest, I have no idea about what any
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 93 of 192


                                                                    Page 93
  1    of these accounts were drawn off of because, like I
  2    told you, he was commingling our money that we sent in
  3    with everything and he was commingling everybody else's
  4    money into everything that was coming in.
  5           Q     And you're saying that Mr. Howard was
  6    commingling the funds that were in the Cambridge
  7    entities with his law firm, with him personally,
  8    correct?
  9           A     Yes, sir, I am.
 10           Q     All right.     And you get this cashier's check.
 11    I understand you also got a wire for another $10,000 to
 12    purchase your home, correct?
 13           A     Not my home, but Linda's home.
 14           Q     Okay.    So there was approximately 300,000 of
 15    your 500,000 plus return?
 16           A     I believe it was $293,000.
 17           Q     All right.     Do you know what entity the
 18    $10,000 wire came from?
 19           A     No.   He didn't tell anybody what he was doing
 20    with any monies.
 21           Q     Okay.
 22           A     But I know we wired money into the Cambridge
 23    entities, we wired money into his law firm.
 24           Q     Okay.
 25           A     So we don't know.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 94 of 192


                                                                    Page 94
  1           Q      Were you present when Mr. Howard authorized
  2    the wire and the cashier's check at the Bank of America
  3    account in or around December of 2017?
  4           A      I was at the bank, but I wasn't with him.           He
  5    went up and did all of that and then brought it back to
  6    me.
  7           Q      Okay.   And do you recall whether it was at
  8    Bank of America or Regions Bank or some other bank that
  9    that took place?
 10           A      I would have to -- I believe it was Regions
 11    Bank.      I'm not sure.
 12           Q      Okay.   Let's go through some documents.
 13                  (Deposition Exhibit No. 31 was marked for
 14           identification.)
 15                  MR. COHN:    Let me hand you -- if you want a
 16           copy -- what's been marked -- I'll let you get
 17           started.
 18                  THE COURT REPORTER:      Thank you.
 19    BY MR. COHN:
 20           Q      Let me hand you what's been marked as
 21    Exhibit 31.      It's titled "Bridge Loan Agreement" dated
 22    August 24th, 2017 and purports to be between Cambridge
 23    Capital Group, Cambridge Capital Partners and Howard &
 24    Associates, Attorneys at Law on the one hand as the
 25    borrowers, and my client, Jasminka Ilich, as the
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 95 of 192


                                                                    Page 95
  1    lender.
  2                 Have you seen this document before?
  3           A     I've seen documents like this before.            I
  4    don't believe that -- at this point, I believe this is
  5    the document that Gail asked me to sign and initial
  6    based on her -- giving her the first actual contract.
  7    She gave Jasminka a contract that she signed and agreed
  8    to with Mr. Howard.        And then she went back and said I
  9    could go to jail for that, can you just sign and give
 10    her one with your name on it?
 11                 I said, you understand that I'm not on these
 12    entities at all?       She said, she doesn't know that,
 13    don't worry about it, just sign this for me.              And she
 14    has my original contract.         I just want to be able to
 15    keep from going to jail, was her statement completely.
 16           Q     All right.     So to clarify --
 17           A     I signed.
 18           Q     -- Gail Milon came to you after signing the
 19    agreement with Jasminka for Cambridge --
 20           A     Yes.
 21           Q     -- and said she wanted your signature on it
 22    because she could go to jail?
 23           A     Yes.
 24           Q     "She" being Gail?
 25           A     Yes.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 96 of 192


                                                                    Page 96
  1           Q     If she was the one to have signed this
  2    agreement?
  3           A     Because she would have committed some type of
  4    fraud based on something she signed with her book of
  5    business.
  6           Q     Okay.    We got to get the record clear so let
  7    me go back to the question because it's --
  8           A     Okay.
  9           Q     -- yes or no.
 10           A     Yes.    Okay.
 11           Q     Gail signed this agreement that's marked as
 12    Exhibit 31 and then came to you and asked you to sign a
 13    copy of it instead of her because she was worried she
 14    might go to jail for having entered into this
 15    agreement?
 16           A     Yes.
 17           Q     Is that correct?
 18           A     (Nodding head affirmatively.)
 19           Q     And you can see that on the first page where
 20    it has the initials for the borrower, that's different
 21    than what the initials reflect on the second page.
 22                 Do you see that?
 23           A     Oh, I see it.
 24           Q     Okay.    Whose initials or signature, or
 25    whatever that is, on the -- is reflected on the first
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 97 of 192


                                                                    Page 97
  1    page of this document?
  2           A     To be honest, I don't know.         And I never
  3    actually sat with Jasminka to see her sign anything, so
  4    Gail had all of this done and just brought something to
  5    me.    So I don't know if she did it, Jasminka did it.
  6    I'm not sure what this is.
  7           Q     But you ended up signing this agreement --
  8           A     Right.
  9           Q     -- for Gail --
 10           A     For Gail.
 11           Q     -- at her request, correct?
 12           A     Yes.
 13           Q     Okay.    And you expressed concern to Gail at
 14    that time that you could not bind any of the borrowers
 15    because you were not a member or manager of those
 16    entities, correct?
 17           A     Yes, I did.
 18           Q     And Gail said to you effectively, Jasminka
 19    doesn't know that, just go ahead and sign, correct?
 20           A     Yes.
 21           Q     Was it your understanding at that time that
 22    Gail Milon was attempting to create a nonbinding
 23    agreement so that the money would not have to be paid
 24    back to Jasminka by Howard & Associates or the other
 25    borrowers?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 98 of 192


                                                                    Page 98
  1           A     I'm not going to say she was -- that was her
  2    intentions.      I think her intentions was to keep from
  3    going to jail for doing what she had done to Jasminka.
  4    But the result to it was what I told her, which was I'm
  5    only on the entities out of Nevada.            The place that
  6    you're putting this money is in a Cambridge -- I mean,
  7    is a Cambridge account that's attached to the Florida
  8    entities, so I know you should understand that what
  9    you're giving her is improper.
 10           Q     Okay.
 11                 (Deposition Exhibit No. 32 was marked for
 12           identification.)
 13    BY MR. COHN:
 14           Q     Let me hand you what's been marked as
 15    Exhibit 32.      That is another document entitled "Bridge
 16    Loan Agreement" with a date of December 12th, 2017.
 17           A     Yeah, I didn't do this.
 18           Q     Okay.    Did you sign this document,
 19    Exhibit 32?
 20           A     Somebody made a copy of -- hold on.           As you
 21    can see, the signatures aren't the same.             I don't make
 22    my A like that at all.        Somebody tried to actually put
 23    my name and stuff on here.         That's -- this is mine,
 24    that's not mine.
 25           Q     Okay.    Just so the record is clear, you're
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 99 of 192


                                                                    Page 99
  1    saying that the --
  2           A     Thirty-two is not mine, 31 is mine.
  3           Q     Okay.    Let me get that clear on the record.
  4           A     Okay.
  5           Q     The signature in Exhibit 31 you're saying is
  6    your signature, but the signature on Exhibit 32 is not
  7    your signature, correct?
  8           A     Right.
  9           Q     If you look at the initials on the signature
 10    page of Exhibit 32, those initials look consistent
 11    between the two documents.
 12                 Do you know who initialed Exhibit 31 and
 13    Exhibit 32 for the borrowers?
 14           A     I'm going to say Ms. Milon must have done it.
 15           Q     But you're -- you don't know because you
 16    didn't --
 17           A     I don't know.      I told you it was brought to
 18    me and asked me to just sign up here.
 19           Q     Okay.    Did you ever express your concern that
 20    you were signing for an entity you could not bind to
 21    Tim Howard when you signed Exhibit 31?
 22           A     Yes.    But as I said to you, Jasminka wasn't
 23    there or else I would have sent it to her.             I sent it
 24    to Gail because she's -- she was over the bank accounts
 25    and the entity.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 100 of 192


                                                                   Page 100
   1          Q      Right.
   2          A      I'm like you know for a fact, Gail, my name
   3    is not on this, so why would you bring this for me to
   4    sign.     But if that's going to make you happy, here you
   5    go, but it's worth the paper it's written on.
   6                 (Deposition Exhibit No. 33 was marked for
   7          identification.)
   8    BY MR. COHN:
   9          Q      Let me hand you what I'm marking as
  10    Exhibit 33.
  11                 This is a loan application through Rex Credit
  12    dated December 18th, 2017.         If you look on page 3,
  13    there is a signature for what appears to be Tim Howard
  14    and yourself.      Let me ask you some questions about
  15    that.
  16          A      Okay.
  17          Q      First of all, the signature for Tim Howard,
  18    is that Tim Howard's signature?
  19          A      I can't -- I don't know.        It looks like his
  20    signature.
  21          Q      Okay.    Have you ever witnessed him sign any
  22    documents?
  23          A      Yes, I've seen him sign documents.          It looks
  24    like his signature to me.
  25          Q      Okay.    And then below Tim Howard's signature
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 101 of 192


                                                                   Page 101
   1    is your signature, but it looks like the signature you
   2    said was not yours on Exhibit 32?
   3           A    Yes, sir.     But that's not my signature there
   4    either.
   5           Q    Okay.    So somebody signed your name on page 3
   6    of Exhibit 33, correct?
   7           A    Yes.    Mr. Howard did because we told me he
   8    signed my name on an application.           And I -- actually,
   9    this application.
  10                And I asked him, I said, I haven't seen it,
  11    what are you talking about?         He said, well, I'm a
  12    lawyer, you don't have to worry about it, I can sign
  13    anybody's name.
  14           Q    This is an application for the $24 million
  15    loan that we've been discussing, correct?
  16           A    Yes.
  17           Q    If you look at page 4 -- if you look at page
  18    5 --
  19           A    Okay.
  20           Q    -- toward the bottom -- first of all, it's
  21    your testimony that Tim Howard filled out this
  22    application reflected in Exhibit 33, correct?
  23           A    Correct.
  24           Q    All right.     Do you see at the bottom of page
  25    5 where Tim Howard represents that he is earning
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 102 of 192


                                                                   Page 102
   1    $62,500 a month?
   2          A     Yes.
   3          Q     Do you have any understanding whether that's
   4    a true statement or not?
   5          A     I know that's not a true statement.
   6          Q     It also reflects that Mr. Howard has been
   7    with the company for 23 years.          Do you see that right
   8    next -- sort of down to the left of where his income is
   9    reflected?
  10          A     Yes.
  11          Q     All right.     And if you look at the previous
  12    page, that's for A&T Development?
  13          A     Right.
  14          Q     So A&T Development was --
  15          A     A brand-new entity.
  16          Q     -- was created in 2017, right?
  17          A     Yes, sir.
  18          Q     So there's no way that Mr. Howard was
  19    affiliated with that company for 23 years, correct?
  20          A     Correct.
  21                (Deposition Exhibit No. 34 was marked for
  22          identification.)
  23    BY MR. COHN:
  24          Q     I'm going to hand you what's been marked as
  25    Exhibit 34.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 103 of 192


                                                                   Page 103
   1          A     Limited Liability Company Affidavit.
   2          Q     Exhibit 34 is a Limited Liability Company
   3    Affidavit.
   4          A     Uh-huh.
   5          Q     And it appears to have a signature similar to
   6    the ones you have said is not yours?
   7          A     Right.
   8          Q     Did you sign and have notarized Exhibit 34?
   9          A     No, I didn't.
  10          Q     Do you know who signed your name and had
  11    notarized this Exhibit 34, which is an affidavit?
  12          A     Tim Howard did.       I would like a copy of this
  13    as well, if I could get it.
  14          Q     Sure.    Here let me give you a copy.
  15          A     Okay.    Thank you.
  16          Q     Do you know under what circumstances
  17    Mr. Howard forged your name and had it notarized?
  18          A     I had no idea that this had happened at all
  19    until the young lady that's in there, Brenda, who was
  20    the secretary at the time, said to me, Addys, I'm so
  21    sorry, I had nothing to do with Mr. Howard putting your
  22    name on the paper and using my stamp to authenticate it
  23    as being real.      He -- I didn't give him permission to
  24    do that.
  25                And she was angry with him for forging the
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 104 of 192


                                                                   Page 104
   1    document, and to this day will be willing to do an
   2    affidavit or whatever with the police department, if
   3    necessary, to explain that this fraud was committed by
   4    Mr. Howard.
   5          Q      Do you know why Mr. Howard forged your name
   6    on Exhibit 34?
   7          A      I have no idea.       Because he's a lawyer,
   8    that's what he always says.
   9                 (Deposition Exhibit No. 35 was marked for
  10          identification.)
  11    BY MR. COHN:
  12          Q      Let me mark Exhibit 35 and hand that to you.
  13    Exhibit 35 is a Loan Contract Agreement with Jose
  14    Antonio Private Landing.
  15                 It's your understanding that that is the
  16    entity that stole the money in connection with the
  17    failed Jacksonville project closing, correct?
  18          A      Absolutely.
  19          Q      Okay.    And you see on page 2 there are
  20    signatures for Tim Howard and yourself?
  21          A      Yes, I see it.
  22          Q      All right.     Did you sign this document?
  23          A      No, sir, I didn't.
  24          Q      Do you know who did?
  25          A      Yes.    Tim Howard.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 105 of 192


                                                                   Page 105
   1          Q     So he signed for you?
   2          A     Yes.    Yes, sir, he did.
   3          Q     Did he have your permission to do it?
   4          A     No, sir, he didn't.
   5                (Deposition Exhibit No. 36 was marked for
   6          identification.)
   7    BY MR. COHN:
   8          Q     Let me hand you what's been marked as
   9    Exhibit 36.     Exhibit 36 is an email dated February 7th,
  10    2017 with Tim Howard copied to kbach --
  11    kbachli@prometheusreg.com.
  12                Do you know what kbachli is, or the recipient
  13    of this email is?
  14          A     No.
  15          Q     Do you happen to know if Tim Howard, at the
  16    time that this email was sent, was looking to raise
  17    funds for the Cambridge funds?
  18          A     I would only venture to guess.          But, no, I
  19    don't know.
  20          Q     Okay.    And, actually, you can see further
  21    down in the email that it's addressed to Katelyn
  22    Bachli?
  23          A     Uh-huh.
  24          Q     Do you see that?
  25          A     (Nodding head affirmatively.)
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 106 of 192


                                                                   Page 106
   1          Q     You don't know who that is, do you?
   2          A     No, I have no idea.
   3          Q     Okay.    Around this time, I believe your
   4    testimony was the Cambridge funds were running out of
   5    money, correct?
   6          A     Yes, sir.
   7          Q     So it would be your belief that the statement
   8    in here in Exhibit 36 that Mr. Howard was earning
   9    $1.1 million from his investment in Cambridge was
  10    false?
  11          A     If you consider the stolen money, no, it's
  12    not false.     But if you're saying honestly earned, yes,
  13    it's false.
  14          Q     Were you -- let me just mark this as
  15    Exhibit 37.
  16                (Deposition Exhibit No. 37 was marked for
  17          identification.)
  18    BY MR. COHN:
  19          Q     If you look at what's been marked as
  20    Exhibit 37 on page 2, around the middle of the page
  21    there's an email dated February 27th, 2017.
  22                Does that document refresh your recollection
  23    as to when Don Reinhard stopped working in connection
  24    with the Cambridge funds and Tim Howard and Gail Milon
  25    took over complete management?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 107 of 192


                                                                   Page 107
   1          A     Well, you have to remember she was already
   2    working there under Don.        This is when she was taking
   3    over for Don, because she was with Don for a few weeks
   4    or maybe even a month before he ended up going to jail
   5    and then to prison.
   6                (Deposition Exhibit No. 38 was marked for
   7          identification.)
   8    BY MR. COHN:
   9          Q     Let me hand you what's been marked as
  10    Exhibit 38.     This is an email from Tim Howard to you,
  11    Brenda Murphy, and Gail Milon dated April 11, 2017.
  12                Who's Brenda Murphy?
  13          A     That's the young lady that he used her
  14    signature to say that I actually signed the document.
  15    It was his secretary.
  16          Q     Wait.    I'm sorry, I missed that.
  17          A     She was his legal secretary and accountant.
  18          Q     Okay.    Got it.
  19                Do you have an understanding as to why Tim
  20    Howard is incorporating Cambridge Capital Group, LLC in
  21    Nevada in April of 2017?
  22          A     Yes, I can tell you why.
  23          Q     Why?
  24          A     Because he and I had a conversation about how
  25    could we -- how can you do things with companies and
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 108 of 192


                                                                   Page 108
   1    people can't see them.        And there's generally two
   2    states that you can do that in; Delaware and Nevada.
   3    And he was trying to hide those entities from the
   4    Florida Bar.
   5          Q      So you -- it was around that time that Tim
   6    Howard told you that he had been told he could not run
   7    and manage the Cambridge funds while also practicing
   8    law and representing clients that had invested in those
   9    funds, correct?
  10          A      Correct.
  11          Q      And so he wanted to reincorporate in Nevada
  12    so that the Florida Bar could not see who owned the
  13    Cambridge entities, correct?
  14          A      Right.    Nobody can see, unless you show them.
  15          Q      Okay.    And is that something that Tim told
  16    you directly?
  17          A      Yes.    We -- well, me and him discussed how
  18    you could go about doing this, because at that time, he
  19    was like, I'm not -- they were completely out of funds
  20    based on what he said.        But apparently that wasn't
  21    true.     But he was like -- you know, he just needed to
  22    be able to continue the good work, as he likes to put
  23    it.
  24                 (Deposition Exhibit No. 39 was marked for
  25          identification.)
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 109 of 192


                                                                   Page 109
   1    BY MR. COHN:
   2          Q      I'm handing you what's been marked as
   3    Exhibit 39.     It is an email chain dated June 27th of
   4    2017.     And at the top of the chain is an email from Tim
   5    Howard to you, Gail Milon, Jeff Kahn.            And Tim Howard
   6    is distributing to Gail a promissory note to be
   7    attached to the prospectus.
   8                 Do you have any understanding as to -- well,
   9    actually, if you look at page 3, there's a discussion
  10    of the promissory note for the Harry Feinberg loan.
  11                 Do you see that on page 3?
  12          A      Yes.
  13          Q      So is this email a reflection of Tim Howard
  14    circulating the promissory note that he drafted for
  15    Harry Feinberg?
  16          A      Absolutely.
  17                 (Deposition Exhibit No. 40 was marked for
  18          identification.)
  19    BY MR. COHN:
  20          Q      Let me show you what's been marked as
  21    Exhibit 40.     Exhibit 40 is an email from Tim Howard to
  22    Prabhu, Darryl Kyle, with a copy to Gail Milon, you,
  23    and Jeff Kahn.
  24          A      Uh-huh.
  25          Q      Who is Prabhu?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 110 of 192


                                                                   Page 110
   1          A     He is a young man that helped run -- or
   2    structurally put together the university.             That was my
   3    understanding of who he is.         At this point I don't know
   4    for certain.
   5          Q     And you received a copy of this email chain,
   6    correct?
   7          A     I'm sure I did.       I received a copy of so many
   8    email chains, it wasn't even funny.           I didn't read
   9    these things, but it was a daily thing to have emails
  10    come in.    He enjoyed cc'ing everybody.
  11          Q     Okay.    Do you see the "Re" line where it
  12    says, "Remove Tim Howard from the CCG Board of
  13    Directors"?
  14          A     Yes.
  15          Q     And then Tim's email to Gail and you says,
  16    "Let's reach out to Darryl and get his bio.             I copied
  17    Darryl on this email.        Thanks."
  18          A     Yes.
  19          Q     Do you see that?
  20          A     Yes.
  21          Q     Do you have any understanding why Tim Howard
  22    was electing to -- or purporting -- purportedly
  23    electing to remove himself from the Cambridge Capital
  24    Group Board of Directors at this time?
  25          A     Because he wasn't supposed to be on any of
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 111 of 192


                                                                   Page 111
   1    those things based on the Florida Bar.
   2          Q     Okay.    And did you have an understanding as
   3    to whether there was any follow-up to that and he
   4    realized he might be caught, even though he had
   5    incorporated in Nevada and on that basis was attempting
   6    to remove his name from all of the corporate documents?
   7          A     Yes.
   8          Q     Okay.    What is your understanding between
   9    incorporating in Nevada and the email that's marked as
  10    40 as to why Tim Howard, in that period of time, has
  11    decided to remove himself completely from the Cambridge
  12    Capital Group?
  13          A     Well, at that time, Don had started sending a
  14    lot of information to all of these different entities,
  15    to the SEC, to the Florida Bar, to the police
  16    department.     He was basically calling himself --
  17    turning Tim in for the fact that Tim had done this and
  18    done that and lied and Tim supposedly had stole his
  19    money.
  20          Q     And so at that time, Tim was trying to avoid
  21    being further wrapped up --
  22          A     Yeah.
  23          Q     -- in Cambridge?
  24          A     In the middle of all of that with Cambridge,
  25    right, get away from it.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 112 of 192


                                                                   Page 112
   1                (Deposition Exhibit No. 41 was marked for
   2          identification.)
   3    BY MR. COHN:
   4          Q     I'm handing you what's been marked as
   5    Exhibit 41.     Exhibit 41 is an email chain from Tim
   6    Howard dated August 15th of 2017 to you, Jeff Kahn, and
   7    Gail Milon.
   8          A     Uh-huh.
   9          Q     Did you receive a copy of that email?
  10          A     I told you I didn't read these emails, but I
  11    have a copy of it, I assure you.
  12          Q     Okay.    I'll represent to you that I received
  13    this from you.
  14          A     Absolutely.      I'm saying -- no, there's no
  15    question I have these emails.          I've probably got 10,000
  16    emails.
  17          Q     Yeah.
  18          A     Okay.
  19          Q     Do you see on -- this is an email chain where
  20    Tim Howard is indicating how he is going to pay an
  21    amount of money.      And if you look on page 3, there's a
  22    copy of a check.
  23          A     Yes.
  24          Q     Do you see that?
  25          A     I see it.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 113 of 192


                                                                   Page 113
   1          Q     Is that Tim Howard's signature on the check
   2    on page 3 of Exhibit 41?
   3          A     It was like a stamp.        I don't --
   4          Q     Okay.    And do you have any understanding as
   5    to why $100,000 is being paid by the Cambridge Capital
   6    Advisors with Tim Howard's signature on it to First
   7    American Title Company on that date?
   8          A     Everything was commingled.
   9          Q     Do you have an understanding as to whether
  10    this was a payment from the Cambridge Capital Advisor's
  11    account for the Jacksonville projects?
  12          A     I believe it was, yes.
  13                (Deposition Exhibit No. 42 was marked for
  14          identification.)
  15    BY MR. COHN:
  16          Q     I'm going to hand you what's been marked as
  17    Exhibit 42.     Exhibit 42 is an email chain from Tim
  18    Howard to you, Gail Milon, Regina McHardy, and Jeff
  19    Kahn dated August 16th, 2017.
  20          A     Uh-huh.
  21          Q     Did you receive a copy of this email?
  22          A     Yes.
  23          Q     All right.     And in it, Tim Howard is saying,
  24    "This is the final, final."
  25                Do you know what Tim Howard is distributing
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 114 of 192


                                                                   Page 114
   1    to the group in the email chain marked as Exhibit 42?
   2           A    If I'm not mistaken, it's like the due
   3    diligence portion of --
   4           Q    Is what's attached to the email chain in
   5    Exhibit 42 the agreement that Tim Howard wants the team
   6    to use in connection with entering into future
   7    disbursement agreements with NFL players, if you know?
   8           A    I don't -- I don't -- I don't know.            I
   9    didn't -- again, he just liked to cc everybody.                But
  10    this was mainly for Gail.
  11           Q    Do you know what it was intended to be used
  12    for?
  13           A    I imagine for her to kind of make sure of how
  14    he wanted to structure the fee agreements between the
  15    two parties to go.       That's what I would guess.         I don't
  16    know.
  17           Q    Okay.    Do you know who Ted Doukas is,
  18    D-o-u-k-a-s?
  19           A    I met Ted Doukas at Tim Howard's office.              He
  20    was a friend of a gentleman that I knew that I used to
  21    talk to on the telephone quite often.            And he decided
  22    he was going to come to Tallahassee and meet with Tim
  23    concerning possibly Tim representing his company, as
  24    well as looking into what Tim might have that would be
  25    viable for him to invest in.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 115 of 192


                                                                   Page 115
   1          Q     Okay.
   2                (Deposition Exhibit No. 43 was marked for
   3          identification.)
   4    BY MR. COHN:
   5          Q     I'm handing you what's been marked as
   6    Exhibit 43.     That is an email chain from Gail Milon to
   7    you, Tim Howard, and Jeff Kahn dated June 30th, 2017
   8    regarding the incorporation of various entities in
   9    Nevada.
  10                I think you previously testified that the
  11    entities reflected in Gail's email were incorporated
  12    into Nevada to hide Tim Howard's ownership and control
  13    interests in those entities; is that correct?
  14          A     Yes.
  15          Q     Do you know whether around the same time that
  16    all of those Cambridge entities were incorporated in
  17    Nevada, whether Tim Howard attempted to claim that his
  18    sole interest in those entities were loans to those
  19    entities or investments and that he had no management
  20    control over any of the Cambridge entities?
  21          A     Yes, he tried to say that.         But if you look
  22    at the emails -- and there's tons of them -- he's
  23    always telling everybody what to do.           So I don't know
  24    how he could honestly in good conscience say that.
  25    But, you know, who am I?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 116 of 192


                                                                   Page 116
   1                (Deposition Exhibit No. 44 was marked for
   2          identification.)
   3    BY MR. COHN:
   4          Q     Let me hand you what's been marked as
   5    Exhibit 44.     It's an email chain from Tim Howard dated
   6    August 21st, 2017 where Tim is telling Don that money
   7    for the Jacksonville projects was written on the wrong
   8    account.    Do you see that?       It would be in the top of
   9    the first page.
  10          A     Okay.    Wrong account?      I'm sorry.     "The check
  11    sent to you was on the wrong account."            Okay.
  12          Q     Did you receive this email chain as --
  13          A     Yes.
  14          Q     Okay.    And in it you see -- and we're talking
  15    about Exhibit 44 -- Tim is telling Don that money for
  16    the Jacksonville project was written on the wrong
  17    account, correct?
  18          A     Correct.
  19          Q     Okay.    Is this an example of Tim Howard
  20    continuing to direct and manage the Cambridge entities
  21    even though he is purportedly no longer a manager or
  22    member?
  23          A     Yes.
  24                (Deposition Exhibit No. 45 was marked for
  25          identification.)
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 117 of 192


                                                                   Page 117
   1    BY MR. COHN:
   2          Q     Let me hand you what's been marked as
   3    Exhibit 45.
   4          A     All right.
   5          Q     Excellent.
   6                Exhibit 45 is an email chain dated July 11th,
   7    2017 from Tim Howard to you and Jeffrey Kahn?
   8          A     "Let's discuss monthly overhead."           Okay.
   9          Q     All right.     Did you receive a copy of
  10    Exhibit 45 on July 11th, 2017?
  11          A     Yes, sir.     I do recall this one.
  12          Q     All right.     Does -- this email purports to
  13    show the monthly outgoing expenses for the Cambridge
  14    entities, correct?
  15          A     Correct.
  16          Q     And part of those expenses is tobacco
  17    overhead of $300,000 a month.
  18                Is your understanding that Howard &
  19    Associates was responsible for those costs or was it
  20    the Cambridge Investment Fund?
  21          A     No, I believe Howard & Associates was
  22    responsible for that cost.
  23          Q     Okay.    And on top of that, Mr. Howard lists
  24    100,000 a month for OmniPad as overhead.            Do you see
  25    that?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 118 of 192


                                                                    Page 118
   1          A     Yes.
   2          Q     Did you have an understanding whether that
   3    was accurate or not?
   4          A     No.    I didn't -- I wasn't privy to what he
   5    was doing in California, I mean.
   6          Q     So the next line item is half a million a
   7    month in Cambridge Capital Group overhead, including
   8    100,000 a month in staff and 400,000 a month in
   9    advances to NFL players.        Do you see that?
  10          A     (Nodding head affirmatively.)
  11          Q     Do you have an understanding as to whether
  12    that was an accurate statement as to the overhead at
  13    that time?
  14          A     I don't think this is accurate.
  15          Q     How come?
  16          A     It was so much money.        I mean, it was
  17    ridiculous.
  18          Q     And then the last item is 100,000 a month for
  19    NFL overhead.      What is the NFL overhead, if you know?
  20          A     The NFL overhead was paying these guys every
  21    month a --
  22          Q     Well, wouldn't that be included in line item
  23    three for CCG overhead where it says, "Advance/loan
  24    outlays"?
  25          A     You would think, wouldn't you?          Okay.    I told
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 119 of 192


                                                                   Page 119
   1    you it was -- it was craziness going on.            It was
   2    bringing people in.       It was doctors, it was hotels, it
   3    was Uber, it was food, it was in some cases clothes, it
   4    was apartments --
   5          Q     So it --
   6          A     -- that was being paid for.
   7          Q     If you add up what's reflected in Exhibit 45,
   8    in the email from Tim Howard, it looks like the
   9    outgoing monthly expenses for Howard & Associates and
  10    Cambridge funds is about a million dollars a month?
  11          A     I can say that's probably about fair based on
  12    what he told me.
  13          Q     Do you know who Paul Sullivan is?
  14          A     I believe he was one of the guys that Tim
  15    ended up bringing in on the A&T Development Group, but
  16    I'm not -- don't quote me on that.
  17          Q     Do you know who Anita Twong is?
  18          A     No.
  19          Q     At some point in 2017, did Tim Howard and
  20    Gail Milon make the decision to stop advancing money to
  21    NFL players?
  22          A     It wasn't really that they made a decision.
  23    The decision was made for them.          There was nobody else
  24    able to come up with anymore money to continue the
  25    Ponzi scheme going because based on what -- as I
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 120 of 192


                                                                   Page 120
   1    explained to her, if they would have just put it into
   2    receivership, we wouldn't be sitting here today.              But
   3    she was afraid they would go to jail if they did that,
   4    so she said I was stupid and Tim shouldn't listen to
   5    me, he should listen to her.         Okay.    We'll see how that
   6    goes.
   7          Q     At that time, that conversation was around
   8    the time that advances to NFL players stopped, correct?
   9          A     Yes.
  10          Q     Did Gail tell you specifically why she
  11    thought she would be going to jail if you put the fund
  12    in receivership at that time?
  13          A     She said that the contract that she had given
  14    Jasminka, being that it was fraud and involved she
  15    could go to jail, that's what she said.            And I was
  16    like, how is it fraud?        She said, we basically
  17    overpromised something that we're not going to be able
  18    to deliver and we wrote up something that's not right.
  19          Q     Did Gail Milon or Tim Howard ever tell you
  20    that they thought the contract they wrote up for
  21    Jasminka was usurious?
  22          A     No.    But in a sense, Gail was like, you know,
  23    if this comes back, the only person it's going to come
  24    back to bite is me, saying her, not really Tim, because
  25    she knew better.      And even though Tim -- she figured
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 121 of 192


                                                                   Page 121
   1    Tim would just walk away from her anyway.
   2                So she decided that the best thing she could
   3    do when everybody else got up and left and walked away
   4    was stick as close to Tim as she could and hope that
   5    praying with him and staying by him would ingratiate
   6    her to him so that he would pay this money back to this
   7    lady so that she wouldn't end up in jail.
   8          Q     Do you have any understanding as to whether
   9    the Cambridge Capital email accounts are maintained on
  10    Howard & Associates Law Firm email server?
  11          A     My understanding that -- initially what he
  12    did was he -- everybody had an email that was tied to
  13    the law firm in a sense.
  14          Q     Howard & Associates?
  15          A     Howard & Associates, right.          And, therefore,
  16    he would email everybody from that email.             And when he
  17    shut it down, everybody's emails got shut down, so
  18    nobody had any documents other than Linda and I because
  19    he would email our stuff directly to our personal
  20    emails instead of to the law firm emails.
  21          Q     Do you have any understanding as to when
  22    Mr. Howard shut down his email accounts with all of the
  23    emails in them?
  24          A     Ms. Bedell will be able to give you that.
  25          Q     Okay.    Do you have any understanding as to
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 122 of 192


                                                                   Page 122
   1    why Mr. Howard shut down his email server with
   2    everyone's email accounts in it?
   3           A    Well, with all of the improper things that
   4    was going on and being that he loves to put everything
   5    in writing, he made sure that those emails got shut
   6    down because there was a lot in them, trust me.
   7    Everything he did, he would email people that he did
   8    it.    It was almost unbelievable.
   9                Such as he was doing dog food cases where he
  10    was suing these companies for -- supposedly they would
  11    advertise that it would be all natural dog food.              So
  12    what he did is he took -- one of the gentlemen who
  13    worked there told him go out, get me a group of people,
  14    sign them up and say they're plaintiffs.            And then what
  15    I'm going to do is I'm going to send letters to these
  16    companies and say you need to pay us because what you
  17    put out here is a lie and here is proof that they're
  18    not all natural.
  19                Well, these companies started literally
  20    paying, you know, 2 million, a million, 700,000,
  21    whatever.     He wasn't sharing any of that with these
  22    clients.    And he just kept using the same names for the
  23    next adventure of whatever he decided he was going to
  24    sue.
  25                And one guy caught it because what happened
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 123 of 192


                                                                   Page 123
   1    is one group hired the same attorney that the other
   2    group that he had just sent the letter to to represent
   3    them, and they called and said, oh, so you're telling
   4    me the exact same people went out and bought this
   5    product as bought the last group's product, so he
   6    dropped that one.
   7          Q      Is there anything about the Jasminka
   8    situation that we haven't discussed today that you can
   9    recall now?
  10          A      No more than him and her both -- Tim Howard
  11    and Gail both was worried that it was going to get out
  12    of hand because she had just retired and this was her
  13    retirement money.       At least that's what they explained
  14    to me.
  15          Q      Do you know who Melvin Mobley is?
  16          A      Melvin Mobley, no.       I know the name, but I
  17    don't know why.
  18          Q      And I think you testified earlier that
  19    Harrison Smith was a contact in connection with
  20    something.     What was that?
  21          A      He worked for Tim, and he would go out and
  22    get like football players as well to come in.              They
  23    called him coach.       He used to play ball, not on a
  24    professional level, but he knew a lot of the
  25    professional athletes, just like we did.             And he also
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 124 of 192


                                                                   Page 124
   1    recruited people.
   2                 He's the guy that recruited the guys in that
   3    signed the documents for the fraudulent food -- dog
   4    food stuff, the all natural stuff, he went out and got
   5    them signed up and agreed to do this.            And then he was
   6    complaining to me that, you know, Tim and Ankur was
   7    taking all the money and not really cutting him in.
   8          Q      Who is Ankur Mehta?
   9          A      Ankur Mehta was -- he went to University of
  10    Florida, I believe it was.         He graduated from the law
  11    school.    He could never get into the Bar because when
  12    he was younger, he sold drugs.
  13                 But Tim told him if he worked with him with
  14    his connections he could get him in the Bar.              That's
  15    how him and Tim initially started -- based on what he
  16    said to me -- started becoming friends.
  17                 Ankur Mehta is a very, very smart guy, very
  18    smart guy.     Tim noticed that he was smart.          And he
  19    showed Tim how to do this deal with the dog food, and
  20    so Tim decided he would let him -- he worked in Tim's
  21    office in Tallahassee for a while.
  22                 And then Ankur Mehta wanted to move down
  23    south to have a better life, so Tim opened up a law
  24    office down there and let him run it, though he wasn't
  25    an attorney.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 125 of 192


                                                                   Page 125
   1                And once I heard about all of that, and Tim
   2    and I would go back and forth about it, I said to Tim,
   3    the quickest way to get your Bar card snatched is to
   4    have a non-attorney pretending to play lawyer.              I said,
   5    I'm telling you, I know for a fact knowing legal
   6    information and, you know, giving it to other people,
   7    the Florida Bar goes after you.          I said I've had that
   8    happen myself.      They don't want you disseminating
   9    information to people.        You're going to get your card
  10    taken because you got no lawyer in there with him.                At
  11    which point Tim finally listened and he hired an
  12    attorney to work in the office with Ankur Mehta.
  13                But if you had gone down there, Ankur Mehta
  14    had a plaque on the wall from the University of Florida
  15    that showed he went to the law school.            And he's not
  16    telling you when you come in I'm not an attorney, so
  17    you assume.     So if you look at some of the pleadings
  18    and the things that they've done together, they list
  19    him as an attorney.
  20          Q     Right.    Even though he's not an attorney?
  21          A     Right.
  22          Q     Did Ankur have any involvement with the
  23    Cambridge entities?
  24          A     Well, Ankur ran his trust account.
  25          Q     Ankur ran the Howard & Associates --
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 126 of 192


                                                                   Page 126
   1          A     Tim Howard's --
   2          Q     -- trust account?
   3          A     -- trust account, right.
   4          Q     He was the signatory on that account?
   5          A     No, I'm not saying he was the signatory.              But
   6    he decided -- he moved money at his -- at however will
   7    he wanted to.      If he --
   8          Q     In and out of the trust account?
   9          A     Yes, he did.
  10          Q     Between the trust account and the operating
  11    account?
  12          A     Yes.    And he --
  13          Q     How do you know that?
  14          A     I was sitting there when he was doing it.
  15          Q     When Ankur Mehta was doing it?
  16          A     Yes.
  17          Q     In Fort Lauderdale?
  18          A     Yes.    When I went down there, he was -- I
  19    would have to quick and make a -- he would quick and
  20    make a thing or a move of some funds from one entity to
  21    the other one.
  22                And there's emails to the effect that Tim
  23    would have to actually ask Ankur, because Tim didn't
  24    even have access to that account a lot of times.              He
  25    would have to ask Ankur for it.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 127 of 192


                                                                   Page 127
   1           Q    Other than having access to Howard &
   2    Associates' trust account and --
   3           A    Playing lawyer.
   4           Q    -- as you've said, playing lawyer down in
   5    Fort Lauderdale, did Ankur Mehta have any other
   6    involvement with the Cambridge entities?
   7           A    Well, he also loaned Tim money that he earned
   8    from Tim.     And if you worked for Tim and he paid you
   9    any money, if you gave it back to him, it was to him
  10    you gave him back his money, not your money, even
  11    though you earned it.        So Ankur was -- Linda and I
  12    never asked him for extra money back.            We just said,
  13    just pay us back.
  14           Q    What we're owed?
  15           A    Yeah.    We didn't --
  16           Q    Yeah.
  17           A    -- put any interest on the money, even though
  18    he was doing that to everyone else.
  19           Q    Got it.
  20           A    Ankur Mehta put interest on his money that he
  21    loaned him.     So Ankur started threatening him with
  22    things he was going to do.         He even filed a couple of
  23    lawsuits against him, if you look it up.            And Tim paid
  24    him his money because he didn't want all that to come
  25    out.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 128 of 192


                                                                   Page 128
   1          Q     Okay.    Do you know who Tracy Scroggins is?
   2          A     Tracy Scroggins (as to pronunciation), he's
   3    an ex-NFL player.
   4          Q     Okay.    And was he part of the deal or group
   5    of NFL players that invested in the Cambridge funds and
   6    then was taking advances at a high interest rate on
   7    that?
   8          A     Linda is going to be better suited to tell
   9    you that.
  10          Q     Okay.    What about Nella Fatrina?
  11          A     I don't remember.
  12          Q     Okay.    Nathan Poole?
  13          A     Yes, I remember him.
  14          Q     Who is he?
  15          A     He's an NFL player.
  16          Q     Okay.    Christina Scott?
  17          A     I don't know.      I think she was somebody who
  18    worked for Tim.
  19          Q     Okay.
  20          A     But I'm not sure.
  21          Q     Luke Newman?
  22          A     No.
  23          Q     Patrick Riley?
  24          A     Is Patrick one of the football players?               If I
  25    had to say, I would say he's one of the players too,
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 129 of 192


                                                                   Page 129
   1    the NFL players.
   2          Q      Okay.   You're not sure?
   3          A      I'm not sure.
   4          Q      Warren Williams?
   5          A      NFL player.
   6          Q      Thomas C. Woods?      I believe he worked with
   7    the Cambridge University for a while.
   8          A      I'm trying to think.       Yeah.    Tom Woods, yes.
   9    He worked for Tim.       He invested money also into
  10    Cambridge.     He got his father-in-law to invest money
  11    into Cambridge.      He also stayed pretty close to Tim so
  12    that he could hopefully get some of his money back and
  13    kind of sucked up all the oxygen around Tim.
  14                 When I got there, Tim talked about how lazy
  15    he was and how unproductive he was, and he was paying
  16    him a hundred and -- I want to say $120,000 a year.
  17    But he hadn't managed to do anything helping.              He
  18    worked for Dell computers, left there and came to work
  19    for Tim.     And he was able to tell Tim all of these
  20    great things he was going to do, but nothing showed up
  21    for him.
  22          Q      Do you know who Larry Webster is?
  23          A      Yes.
  24          Q      Who is that?
  25          A      NFL player.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 130 of 192


                                                                   Page 130
   1          Q     How about Conrado Cody?
   2          A     Yeah, NFL player.
   3          Q     Samantha Barker?
   4          A     That's Harrison Smith's wife.
   5          Q     Okay.    D'Juan Epps?
   6          A     I believe that's an NFL player too.
   7          Q     Shaun King?
   8          A     NFL player.
   9          Q     Leon Searcy?
  10          A     NFL player.
  11          Q     Lawrence Jones?
  12          A     NFL player.
  13          Q     Jacquez Green?
  14          A     NFL player.
  15          Q     Samantha Barker?
  16          A     Is Sam -- what was the other Samantha's name?
  17          Q     Samantha -- yeah, that was the same one,
  18    actually.
  19          A     Yes, I was about to say it's the same person
  20    if I'm not mistaken.
  21          Q     Edwardo Williams?
  22          A     NFL player.      I'm sorry, no, that's the
  23    doctor.
  24          Q     That's the doctor?
  25          A     Doctor, Dr. Edwardo Williams.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 131 of 192


                                                                   Page 131
   1          Q     Okay.
   2          A     Tim represented him on a case and he ended up
   3    getting his license taken for accusations with female
   4    patients.
   5          Q     Is there anyone that has claimed that Tim
   6    Howard defrauded him or her that we haven't discussed
   7    here today at this deposition that you're aware of?
   8          A     The names would be too vast.          It's just -- I
   9    told you -- as Linda told you, we've had many players
  10    call us and talk about how Tim has done them wrong and
  11    how hurt they are, and we haven't discussed them here
  12    today, yes.
  13          Q     Other than the NFL players, is there anybody
  14    else that we have not discussed that you're aware of
  15    that's claimed that Tim Howard has defrauded them?
  16          A     Not that I can think of right now.
  17                MR. COHN:     At this time, I have no more
  18          questions.
  19                MR. HOWARD:      Can we take about a --
  20                MR. COHN:     I reserve.
  21                MR. HOWARD:      Reserve, yeah, that's fine.
  22                Can we take about a 20-minute break to make
  23          copies of exhibits?
  24                MR. COHN:     Yeah, that's fine with me.
  25                MR. HOWARD:      My office is around the corner.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 132 of 192


                                                                   Page 132
   1          I can just drive over and make some copies.
   2                MR. COHN:     Yeah.    Perfect.    Okay.
   3                MR. HOWARD:      If we can take a 20-minute break
   4          and come back.
   5                MR. COHN:     That's fine with me.
   6                THE VIDEOGRAPHER:        The time is approximately
   7          3:45 and we're going off the record.
   8                (Whereupon, a recess was taken.)
   9                THE VIDEOGRAPHER:        The time is approximately
  10          4:30 and we are back on the record.
  11                               EXAMINATION
  12    BY MR. HOWARD:
  13          Q     Mr. Walker, I'm going to hand you Exhibit 1
  14    for the defendant.
  15                MR. COHN:     Let's just keep them sequential so
  16          that we don't designate --
  17                MR. HOWARD:      Okay, that's fine.
  18                MR. COHN:     -- plaintiff or defendant.
  19                MR. HOWARD:      Okay.    So we're at 43?
  20                THE COURT REPORTER:        Forty-six.
  21                MR. HOWARD:      Forty-six, okay.
  22                MR. COHN:     That way we're not at trial sort
  23          of, you know, talking about whether it's
  24          defendant's or plaintiff's.
  25                MR. HOWARD:      Exhibit 46.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 133 of 192


                                                                   Page 133
   1                (Deposition Exhibit No. 46 was marked for
   2           identification.)
   3    BY MR. HOWARD:
   4           Q    Can you read that?
   5           A    What about it?
   6           Q    It describes New Edge Management, LLC.            It's
   7    a Florida limited liability company; is that correct?
   8           A    New Edge Management, yeah, LLC.           I see it.
   9    Yes.    What about it?
  10           Q    Okay.    Are you a registered agent -- were you
  11    a registered agent for that company?
  12           A    Uh-huh.
  13           Q    And you were a manager for that company?
  14           A    Yes.
  15           Q    And was Linda Bedell a partner with you in
  16    that company in any way?
  17           A    Yes.
  18           Q    Thank you.
  19                Do you recall New Edge Management receiving
  20    wires from Howard & Associates?
  21           A    Can you be more specific?
  22           Q    Do you recall them ever receiving wires from
  23    Howard & Associates, New Edge Management?
  24           A    You mean for the work we did for you?
  25           Q    In any fashion.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 134 of 192


                                                                   Page 134
   1          A     I remember wires going back and forth, yes.
   2    But I need to -- I would rather be specific when it
   3    comes to things you ask, not just making a statement,
   4    because I never know where you're going with anything.
   5                (Deposition Exhibit No. 47 was marked for
   6          identification.)
   7    BY MR. HOWARD:
   8          Q     This is Exhibit 47.
   9          A     What is this in reference to?
  10          Q     I'll explain it in just a second.
  11                This a copy of the different portions of
  12    Howard & Associates' bank accounts showing wires to New
  13    Edge Management.      You'll see on the first page
  14    August 8th of 2017 two wires for $10,000 apiece.
  15    You'll see on January 26th, 2017 a wire for $100,000 to
  16    New Edge Management.       You'll see a wire July 21st,
  17    $15,000 to New Edge Management.          Another wire of
  18    July 31st, 20,000 New Edge Management.            You'll see a
  19    wire on February 23rd for 20,000 New Edge Management.
  20    And a wire on November 30th, 2017 to New Edge
  21    Management.
  22                Do you -- do you agree that you received
  23    these wires?
  24          A     I would like for you to reference what they
  25    are for because $10,000 you sent me to give to the lady
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 135 of 192


                                                                   Page 135
   1    over in -- what was it -- Quincy to try to bribe the
   2    jury for that.         Is that what you want me to talk about
   3    here?
   4            Q      I'm only asking did you receive these wires?
   5            A      No.     I'm just asking you what are the --
   6    which ones are which?          I mean, I don't know which ones
   7    are which.
   8            Q      Well, these are --
   9            A      I mean, if you sent them to us -- I don't
  10    know if you sent them to Linda for something she did.
  11    I don't know they are for.
  12          Q        I am not asking --
  13          A        I'm going to say that this was sent to New
  14    Edge.       I don't know what it --
  15          Q        New Edge received the funds?
  16          A        Apparently they did.     I have no idea which
  17    one of these deals you were doing it for.
  18          Q        New Edge would have received these wires?
  19          A        Okay.
  20                   (Deposition Exhibit No. 48 was marked for
  21          identification.)
  22    BY MR. HOWARD:
  23          Q        Let's go to Plaintiff's Exhibit No. 48, a
  24    cumulative exhibit.         There are one, two, three, four
  25    checks here from Regions to Addys Walker and to Linda
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 136 of 192


                                                                   Page 136
   1    Bedell and to Mr. Walker, Exhibit 48.            The first check
   2    is Check No. 7569 from Howard & Associated dated
   3    November 21st, 2016 for $45,000 to Addys Walker for
   4    marketing.
   5                Do you agree you received these -- this
   6    check?    It has a thumbprint of yours and it says,
   7    "Verified."
   8          A     I did the work, sir.        I believe if -- I don't
   9    understand the point of this.          Proof that you paid me
  10    for work that I did.       What do you want me to say?
  11          Q     Do you receive -- do you agree you received
  12    this money?
  13          A     I agree I earned that money.
  14          Q     The next check is a -- the one following
  15    that, 7568, dated November 21st, 2016 for $310,000 to
  16    Addys Walker --
  17          A     Uh-huh.
  18          Q     -- did you receive those funds?
  19          A     I agree I earned that money.
  20          Q     And by that, you agree you received these
  21    funds?
  22          A     I agree that I earned this money, so yes, I
  23    agree I received these funds because I earned this
  24    money.
  25          Q     And the funds we refer -- the funds refer
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 137 of 192


                                                                   Page 137
   1    also to the wires.        You received those funds?
   2          A      I don't know if these are intertwined in any
   3    way, but, yes, I received funds and wires for money
   4    that was owed.
   5          Q      The next check is Check No. 5179 dated
   6    March 29th, 2017 to Linda Bedell for $225,000.
   7          A      Uh-huh.     I didn't receive that, but she did,
   8    and I'm sure she earned her money.
   9          Q      So as far as your partnership with her, you
  10    don't have no dispute that this fund -- these funds
  11    were received?
  12          A      Huh-uh.
  13          Q      Okay.   Check No. 8184 dated 3/30/2017 to
  14    Addys Walker for $50,000, you don't have any dispute
  15    you received those funds?
  16          A      What 50,000?     This is $60,000.
  17          Q      8184, that's correct.        You're correct, it's
  18    60 -- I'm sorry -- 60,000.
  19                 MR. COHN:    Form.
  20    BY MR. HOWARD:
  21          Q      You received those funds?
  22          A      Yes.
  23                 (Deposition Exhibit No. 49 was marked for
  24          identification.)
  25    BY MR. HOWARD:
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 138 of 192


                                                                   Page 138
   1          Q     The next exhibit is No. 49.          It's a
   2    cumulative exhibit.       It's a series of checks -- it's
   3    probably more relevant to Linda's deposition --
   4    reimbursements for all the money she has outlaid.
   5          A     You haven't reimbursed all the money we
   6    outlaid.    But you mean some of the money we've outlaid?
   7          Q     I'm asking the questions.         I'm asking.     You
   8    can say what you want to say.
   9          A     No, I'm just saying you're making a
  10    statement.     These are not all the reimbursements.
  11          Q     So if you look at Check No --
  12          A     At least it proves we was doing what we said,
  13    spending money for you.
  14          Q     8403, 8401, 8278 -- goes through 8278,
  15    reimbursement for various items.          If you look on that
  16    Exhibit No. 49, loan number -- Check No. 8174, it's a
  17    check to Linda Bedell for $120,000, if you look.
  18                Can you open that up?
  19          A     As a reimbursement?
  20          Q     Correct.     It says, "Loan reimbursement."
  21          A     Yeah.    So that means --
  22          Q     Do you disagree that your partner received
  23    those funds?
  24          A     I have no idea.       But if you said that -- if
  25    it says -- but we gave it right back to you.              Do you
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 139 of 192


                                                                   Page 139
   1    remember that?
   2          Q     I'm asking the questions.
   3          A     No, I'm just asking you, do you remember
   4    that?
   5          Q     Do you agree you received these funds?
   6          A     Yeah.    Do you agree you received them right
   7    back?
   8          Q     I'm going to ask the questions.           You can have
   9    your attorney ask questions if you would like.
  10                8174, Linda Bedell received $120,000?
  11          A     Okay.
  12          Q     Any disagreement on that?
  13                MR. COHN:     I'm going to object.
  14                THE WITNESS:      I will agree to all --
  15                MR. COHN:     Wait.    Hold on.    Hold on.
  16                THE WITNESS:      -- of the foolishness you're
  17          saying.
  18                MR. COHN:     Let me just put an objection on
  19          the record.
  20                THE WITNESS:      Yes.
  21                MR. COHN:     When you guys are talking about
  22          checks that are not written to you, I'm objecting
  23          that it's calling for speculation -- go ahead --
  24          on all of these checks in Exhibit 49.
  25                THE WITNESS:      I have no idea what he's
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 140 of 192


                                                                   Page 140
   1          talking about.      That's what I'm saying.        This is
   2          kind of aggravating.
   3                Linda controlled the funding and she made
   4          sure all -- she can explain every check in here, I
   5          assure you.     And she'll bring something to explain
   6          what's where and how much you owe her right now.
   7                (Deposition Exhibit No. 50 was marked for
   8          identification.)
   9    BY MR. HOWARD:
  10          Q     Cumulative Exhibit No -- what number is this?
  11    This will be No. 50 that lists the check either to New
  12    Edge or to Addys Walker during 2016 and 2017, No. 50 of
  13    the checks we just went through.
  14          A     Sir, this doesn't go anywhere.          I don't even
  15    know what he's giving me and what it's in reference to.
  16          Q     I'm going to ask you questions.
  17                MR. COHN:     Hang tight.     We got to get this
  18          all on the record, so let the court reporter get
  19          back to it.
  20    BY MR. HOWARD:
  21          Q     Okay.    So the checks we just went through and
  22    that you agreed you received, these are summary totals
  23    of all those?
  24                MR. COHN:     Object to form.
  25                MR. HOWARD:      Okay.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 141 of 192


                                                                   Page 141
   1    BY MR. HOWARD:
   2          Q       You'll see the subtotal Addys Walker from
   3    2016 of $378,000.        Another check in March of 2017 of
   4    60,000.     And then a combination of New Edge Management
   5    payments 2017 through the end of -- to December 1st of
   6    2017, including the $272,000 on the property for a
   7    combined total of 792,000.          You add the two years
   8    together, $1.2 million 30,562.
   9          A       You gave me --
  10                 MR. COHN:    Object.     Wait.    Hold on.
  11                 MR. HOWARD:     No.
  12                 MR. COHN:    Object.     Let me get an objection
  13          on.
  14                 MR. HOWARD:     I'm not done.      I'm reading what
  15          the document says.
  16                 MR. COHN:    Let him ask the question, give me
  17          a chance to object.
  18                 THE WITNESS:     He's not asking a question.
  19                 MR. COHN:    It's okay.
  20                 THE WITNESS:     He's making a statement that
  21          don't make any sense.
  22                 MR. COHN:    Just -- let's just move forward
  23          here.
  24                 THE COURT REPORTER:       And you guys are making
  25          my job real difficult right now.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 142 of 192


                                                                   Page 142
   1                MR. HOWARD:      Sure.
   2    BY MR. HOWARD:
   3          Q     So this document, Exhibit 50, please, this is
   4    a summary of the checks you just agreed you received.
   5                MR. COHN:     Okay.    I object to form.
   6                You may now answer the question.
   7                THE WITNESS:      I don't know -- I don't agree
   8          to anything he's saying.         He makes up so much
   9          stuff.    I don't even know what this is, so as far
  10          as I'm concerned, it could all be fraudulent.               He
  11          could have made -- typed this up.           I don't know
  12          what he's doing.       So I'm not agreeing to anything
  13          you say is anything.        I don't know where this
  14          stuff came from, what it's in reference to.
  15          You're just throwing --
  16    BY MR. HOWARD:
  17          Q     The documents --
  18          A     -- some papers around and saying, guess what,
  19    this is something.
  20          Q     The documents -- this is a summary of the
  21    exact same checks you agree you received.
  22                MR. COHN:     Object to form.
  23                THE WITNESS:      I don't --
  24                MR. COHN:     Hang on.     You guys have to slow
  25          down so I can get my objections on the record.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 143 of 192


                                                                   Page 143
   1          I'm objecting to the form of the question.
   2                Now you can answer.
   3                MR. HOWARD:      Correct.
   4                THE WITNESS:      Again, I said, I don't know
   5          what this stuff is.       I don't know where it came
   6          from.    It's no proper format for what it means or
   7          says.    I don't know what it is.        I didn't -- he
   8          gave Linda -- I sent some checks through Linda.
   9          Linda has sat and wrote plenty of checks to him.
  10                I don't know how we counteract what he's
  11          saying.    He's just giving me a bunch of stuff and
  12          saying this is what I gave you, but he's not
  13          saying but this is what you owe me.
  14                MR. COHN:     You know, I -- sorry, I'm not
  15          trying to interject here.
  16                THE WITNESS:      Yeah, I'm done with that.
  17                MR. COHN:     Some of the checks were to Linda
  18          and some checks to a company and some checks to
  19          Addys.
  20                MR. HOWARD:      That's correct.      So I'm
  21          referring to on Exhibit 50 the checks that only
  22          went to Addys or to a company he was a manager of.
  23                MR. COHN:     All right.
  24    BY MR. HOWARD:
  25          Q     And the total on Exhibit No. 50 amounts to
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 144 of 192


                                                                   Page 144
   1    $1.23 million 562,000.
   2                MR. COHN:     Object to form.
   3                MR. HOWARD:      Well, I'm just --
   4                MR. COHN:     Oh, okay.     Sorry.
   5                MR. HOWARD:      -- describing what this exhibit.
   6                MR. COHN:     Sorry.
   7    BY MR. HOWARD:
   8          Q     And so the question is, in your prior
   9    testimony you stated you agreed you received the funds
  10    that we went through from the wires to the checks.
  11    These total those same checks.
  12                Do you disagree with the calculations?
  13                MR. COHN:     Object to form.      Misstates his
  14          testimony.
  15                THE WITNESS:      I disagree with everything he
  16          was saying in the sense that I don't know what
  17          format this is all in.        And since we ran the
  18          company, that in that company we gave you money --
  19          well, actually, I'm sorry, we loaned you money.
  20          We also paid for a lot of stuff that was going
  21          into your office, so you were reimbursing us from
  22          our pocket.     And now you're making it sound like
  23          this is money you gave us instead of money you
  24          gave us back.      So I don't understand what all this
  25          is.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 145 of 192


                                                                   Page 145
   1                You've put in there some money that you
   2          returned and a bunch of money that we spent that
   3          you gave back because you were supposed to give
   4          back, and there's still money you haven't paid
   5          back.    So now I'm done with my answer.
   6    BY MR. HOWARD:
   7          Q     Okay.    Have you reported your income of 1.2
   8    million combined in 2016 and 2017 to the IRS?
   9                MR. COHN:     Object to form.
  10                THE WITNESS:      Yes.
  11    BY MR. HOWARD:
  12          Q     And you filed taxes on 2016 and '17?
  13          A     We filed extensions because you have stolen a
  14    bunch of money that we need to account for.
  15          Q     And so the -- if we go back and calculate
  16    these amounts, you will have them in your tax returns
  17    showing these amounts that you received either by wire
  18    or by check will be allocated in your taxes?
  19                MR. COHN:     Object to form.
  20                THE WITNESS:      From money --
  21                MR. COHN:     Object to form.
  22                THE WITNESS:      -- that we loaned to you that
  23          we wouldn't pay taxes on because it was our money
  24          that we loaned to you that you paid back.
  25                MR. HOWARD:      Okay.   So we'll be doing a third
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 146 of 192


                                                                   Page 146
   1          party --
   2                THE WITNESS:      So why would we be --
   3                MR. HOWARD:      Okay.
   4                THE WITNESS:      It doesn't make any sense.
   5                MR. HOWARD:      So we'll be doing a third-party
   6          request for his tax returns to see if he recorded
   7          all of these $1.2 million.
   8                THE WITNESS:      I think I just explained to him
   9          we did extensions because he stole money that we
  10          have yet to be able to be accounted for.
  11                MR. HOWARD:      Okay.
  12                MR. COHN:     Let's just get through the
  13          questions.
  14                THE WITNESS:      That's the part that he doesn't
  15          understand.
  16    BY MR. HOWARD:
  17          Q     Do you know what a Ponzi scheme means?
  18          A     I know you ran one.
  19          Q     What does it mean?       What does a Ponzi scheme
  20    mean?
  21          A     It means you was actually tricking people
  22    into believing you were doing one thing when you was
  23    doing something else.
  24          Q     Is a Ponzi --
  25          A     We'll make it that simple.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 147 of 192


                                                                   Page 147
   1          Q     Does a Ponzi scheme mean there's no assets in
   2    the investment?
   3          A     There was no assets in the investment other
   4    than the investors that put their money in that you was
   5    giving it back to, so there's not assets.             Those are
   6    actually monies that belonged to the people that you
   7    tricked into believing -- you tricked them into
   8    believing that they were getting monies from someone
   9    else when usually -- actually, you was using their
  10    money to pay them.
  11                Is that part of what you're asking?
  12          Q     I asked you do you know what a Ponzi scheme
  13    is?
  14          A     That's what you were running.
  15          Q     And what is a Ponzi scheme?
  16          A     What you were running.
  17          Q     Do you understand a Ponzi scheme means
  18    there's no assets?
  19          A     Again --
  20                MR. COHN:     Object to form.
  21                THE WITNESS:      -- there is no assets when the
  22          money that you're giving these people are their
  23          own money.     Did you run out of assets?         So there's
  24          no assets in the -- written documentation don't
  25          make assets.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 148 of 192


                                                                   Page 148
   1    BY MR. HOWARD:
   2          Q     Do you understand there's an audit showing
   3    there's at least 7 to $8 million in NFL advances that
   4    are being paid on today?
   5          A     Well, do you realize there was an audit that
   6    you left out our money that you owed us and the 50
   7    grand that you took, and so he said the audit wasn't
   8    proper.
   9                And if you want to bring that up, bring that
  10    audit in here and put it in front of you and use it.
  11          Q     Do you understand that the OmniPad company is
  12    worth at a minimum of $10 million?
  13                MR. COHN:     Object to form.
  14                THE WITNESS:      I have no idea what the OmniPad
  15          is worth.     But I know that you forged his name to
  16          give some of the proceeds to the NFL.            Since he's
  17          sitting here, he knows that you improperly went
  18          about putting his name on a document and actually
  19          stealing some of that for the NFL without his
  20          consent.
  21                Did you tell him that or is that not true?
  22    BY MR. HOWARD:
  23          Q     I'm asking the questions.
  24          A     Then don't answer them.
  25          Q     So the -- if Tom Woods has 600,000 invested
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 149 of 192


                                                                   Page 149
   1    and I have $1.3 million, almost $1.4 million net
   2    invested in the fund and the fund has somewhere around
   3    10 to 12 million in assets, how can that be a Ponzi
   4    scheme?
   5                MR. COHN:     Object to form.      Object to form.
   6          Calls for speculation.
   7                THE WITNESS:      I'm going to say it again.          You
   8          can say anything you want about how can it be a
   9          Ponzi scheme.      It's a Ponzi scheme.       And even --
  10          let's see what the SEC decides it is and when your
  11          trial is done, and then we'll have another
  12          conversation and see if you think it's a Ponzi
  13          scheme.
  14    BY MR. HOWARD:
  15          Q     Well, you need to read -- you don't know the
  16    terms that you're using.
  17          A     Okay.
  18          Q     Now, do you have a cell phone?
  19          A     Do I have a cell phone?
  20          Q     Yeah.
  21          A     Absolutely.
  22          Q     And have you ever texted me anything before?
  23          A     Sure.
  24                (Deposition Exhibit No. 51 was marked for
  25          identification.)
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 150 of 192


                                                                   Page 150
   1    BY MR. HOWARD:
   2           Q    This is Exhibit 51.        This is texts from Addys
   3    Walker to Tim Howard and my responses, okay.
   4                On February 8th --
   5           A    So is this my copy?
   6           Q    Yes.
   7                On February 8th --
   8           A    Why is this on here?
   9           Q    That's the exhibit number.
  10           A    I said is it my copy to keep?
  11           Q    I can give you copies.
  12                MR. COHN:     We can give you a copy when we're
  13           done.
  14                THE WITNESS:      Go ahead.
  15                MR. COHN:     This is a copy that needs to stay
  16           with the court reporter.
  17                THE WITNESS:      Go ahead.
  18    BY MR. HOWARD:
  19           Q    So on February 3rd, did you write to me "You
  20    need to give me a call"?
  21           A    I don't remember.       But if you say it's on
  22    there, go ahead.
  23           Q    Is this -- do you have your cell phone with
  24    you?    Do you want to go back to your February 3rd text?
  25           A    I don't have the cell phone that I had then.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 151 of 192


                                                                   Page 151
   1          Q     Okay.    And February 5th, 2018, did you write
   2    me "Let me know what's going on.          Sitting here with
   3    Lance.    Tim Lance.     Set it up for us to take down
   4    Jacksonville down"?
   5                This is February 5th; is that correct?
   6          A     Yeah, that's what Lance said sitting there.
   7          Q     Okay.    And February 8th you wrote "There's no
   8    need for me to hurt you in any way.           There's a way for
   9    you to get your hands on $16 million.            If you never
  10    speak to me again, that's fine.          But don't miss this
  11    opportunity because you're angry.           I pray to God -- I
  12    pray to and God led me to reach out to you.             And if you
  13    don't reach back for your lifeline to help yourself,
  14    Elise I try.     You don't have to but call Bob Fenet.
  15    PS, he knows all about the liens.           Still wants to give
  16    you $16 million."
  17                Is that what you texted me?
  18          A     That's what Bob Fenet said.
  19          Q     Is that what you texted me?
  20          A     Yeah.    And I was hoping you would take your
  21    money and give those people back the money you stole.
  22          Q     Okay.    So the next day --
  23          A     That's what I did.
  24          Q     The next day you wrote me.         It says,
  25    "Mr. Howard, I have copies of the fraudulent doctor
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 152 of 192


                                                                   Page 152
   1    reports that you changed."
   2          A     Uh-huh, I do.
   3          Q     "I also have information concerning the fraud
   4    that was committed by you and Harrison" --
   5                THE COURT REPORTER:        Can you slow down,
   6          please.
   7                MR. HOWARD:      Yeah.
   8    BY MR. HOWARD:
   9          Q     -- "and Ankur concerning the dog food cases.
  10    I also have proof of the fact that you continued to
  11    work with Cambridge after the Bar told you not to."
  12          A     Uh-huh.
  13          Q     "And trust me, that's just the beginning."
  14          A     Right.
  15          Q     "Will be setting up an opportunity to speak
  16    to the Florida Bar says you will -- you want to say
  17    people has stole something from you.           As well I will
  18    show them where I wrote checks from my account to your
  19    employees for working at your law office."
  20          A     Uh-huh.     True.
  21          Q     "Why you let Ankur close cases on your behalf
  22    as a lawyer.     I have affidavits from staff."
  23          A     Right.
  24          Q     "Will be making an appointment with the
  25    Florida Bar as well a has law enforcement."             I think
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 153 of 192


                                                                   Page 153
   1    you meant as well as law enforcement.            "And you owe me
   2    money and you're telling me a lie that I owe you money.
   3    I thought you were a standup guy.           Did not know you
   4    were just a liar."
   5                Is that what you wrote me on February 9th?
   6                MR. COHN:     Let me get my objection on the
   7          record.
   8                MR. HOWARD:      Sure.
   9                MR. COHN:     I object to --
  10                THE WITNESS:      So you're reading the truth.
  11                MR. COHN:     Hang on.     Hang on.
  12                I'm objecting to this line of questioning
  13          because this document appears to be incomplete.
  14                You can go ahead and answer.
  15                THE WITNESS:      All right.
  16    BY MR. HOWARD:
  17          Q     Is that what you wrote me on February 9th?
  18          A     Isn't that the truth about yourself?            Is that
  19    the truth about yourself?
  20          Q     I'm asking the questions.         Is that what you
  21    wrote on February 9th?
  22          A     Are you going to answer the question?
  23          Q     You're not deposing me.
  24          A     I'm not trying to depose you.          I'm just
  25    telling you the truth.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 154 of 192


                                                                   Page 154
   1          Q     So yes or no, is that what you wrote to me on
   2    February 9th?
   3          A     Yes.    Yes.   Yes.    Yes.   Yes.    Yes.
   4          Q     On February 22nd, next page, if you look at
   5    it, it says, "Gail has one more time to threaten me
   6    with the police and I'm going -- and that's all I'm
   7    going to say."
   8                Did you write that -- me that on February
   9    22nd?
  10          A     Yes.
  11          Q     March 2nd.     "David Jones calls anybody else
  12    that I'm doing business like Simon, anybody, I will
  13    start making phone calls myself.          And I assure you, you
  14    won't appreciate it."
  15                Did you write that on March 2nd?
  16          A     I sure did.
  17          Q     Okay.
  18          A     What is this about?        I don't understand.
  19    What is it about?
  20          Q     March 6th you wrote me, "I want to bring you
  21    up to speed on what I know.         You don't have to talk,
  22    just listen.     Conversation will be attorney privilege."
  23                Did you write that to me on March 6th?
  24          A     Well, you -- attorney privilege about what?
  25          Q     That's what you wrote to me.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 155 of 192


                                                                   Page 155
   1           A      Well, I'm just asking.
   2           Q      Did you write that on March 6th?
   3           A      Yes, I guess I did.      I don't know.
   4           Q      Okay.   So March 7th you wrote "Starting
   5    tomorrow, don't call me anymore.          I promise you it's
   6    own."      I think you meant on.     "I am going to show you
   7    what trouble is."
   8           A      I was -- I was just talking, text talking,
   9    and it writes it as you're speaking so it possibly used
  10    the wrong diction, but go ahead.          You can't get under
  11    my skin about something as simple as that.
  12           Q      It says, "I am going to show you what trouble
  13    is."
  14                  Is that what you said on March 7th?
  15           A      Did you understand that?
  16           Q      I'm asking is that what you wrote to me on
  17    March 7th --
  18           A      Do you understand what trouble is?
  19           Q      -- "I'm going to show you" --
  20                  How do you define trouble?
  21           A      You, you're trouble.
  22           Q      Well, what does that mean?
  23           A      It means you lie, you cheat, you trick
  24    people.      That's what it means.      You asked them -- he
  25    asked me what it means.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 156 of 192


                                                                   Page 156
   1          Q     Okay.    So the next one on March 7th you
   2    wrote -- you wrote me -- on March 7th you wrote "I told
   3    you not to let Gail bother that vehicle until you got
   4    that money back, so now I'm going to show everybody."
   5                Did you write that on March 7th?
   6          A     I sure did.      The 50,000 that you all stole, I
   7    asked you not to let her take the Benz back until you
   8    gave me my money back and you didn't.
   9          Q     Okay.
  10          A     So okay.
  11          Q     Okay.    And on March 7th you wrote, "I told
  12    you to tell her she was not getting that vehicle back
  13    until I got my money back."
  14          A     Right.
  15          Q     "So now just keep it cause she's going to
  16    need it.    The whole truth and nothing but the truth
  17    comes out now."
  18                Did you write that on March 7th?
  19          A     And isn't it the truth that's coming out now,
  20    the whole truth and nothing but the truth.             Isn't that
  21    wonderful?
  22          Q     Did you write that on March 7th?
  23          A     Yes.
  24          Q     Okay.    Are you being honest in this
  25    deposition?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 157 of 192


                                                                   Page 157
   1          A     Yes.    You just read the truth out loud.             I
   2    like that.
   3          Q     Okay.    Well --
   4          A     That's funny.
   5          Q     And is your testimony honest and truthful?
   6          A     Yes.
   7          Q     So any question I ask you, it's going to be
   8    honest and truthful?
   9          A     Well, why wouldn't it be?
  10          Q     I'm just asking you.
  11          A     You're the master of lying so, you know, come
  12    on.
  13                (Deposition Exhibit No. 52 was marked for
  14          identification.)
  15    BY MR. HOWARD:
  16          Q     Okay.    Let's see here.      Exhibit No. 52, this
  17    is a copy of a title to a Mercedes Benz in the name of
  18    Cambridge Capital.
  19                Do you see your name anywhere on that title?
  20          A     No.    But you had put my name over the
  21    company.
  22          Q     Do you see your name anywhere on that title?
  23          A     No.    But you put my name over the company
  24    name, and the company name is on there.
  25                So what about it?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 158 of 192


                                                                   Page 158
   1          Q     Okay.    I'll give you a copy of Exhibit No --
   2                MR. HOWARD:      Do you have anymore exhibit
   3          labels?
   4                THE COURT REPORTER:        Here you go.
   5                (Deposition Exhibit No. 53 was marked for
   6          identification.)
   7    BY MR. HOWARD:
   8          Q     Okay.    Exhibit No. 53.      It's a copy of a
   9    police report --
  10          A     Uh-huh.
  11          Q     -- dated February 20th -- the date of report
  12    is February 21st documenting a theft that took place on
  13    February 20th -- I mean July 20th at TGI Friday's.
  14                Were you ever at TGI Friday's --
  15          A     Yes.
  16          Q     -- on July 20th?
  17          A     Yes, I was.
  18          Q     Did you -- did you walk in at around 11:05
  19    and leave at around 11:19 and take that car?
  20          A     I sure did.
  21          Q     Did you have a title to take that car?
  22          A     Yes, this title right here.          My name was over
  23    the company.     And, actually, my attorney told me I
  24    should have kept that vehicle until you paid me back my
  25    $50,000, and I didn't.        I went on and returned it back
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 159 of 192


                                                                   Page 159
   1    because I didn't want the old piece of crap and let you
   2    all have it but --
   3          Q     So you admit right now you took the car?
   4          A     I'm admitting right now that I was the owner
   5    of that car based on the company -- the company's name
   6    it was in.
   7          Q     In TGI Friday's you walked out and got keys
   8    to the car from Linda Bedell and took the car?
   9          A     I didn't get the keys from Linda Bedell.
  10    Linda Bedell wasn't even there at TGI Friday's.
  11          Q     Where did you get the keys from?
  12          A     You.    You gave me the keys.
  13          Q     How did you drive the car off?
  14          A     You gave me the key to it.         What are you
  15    saying?
  16          Q     At TGI Friday's I gave you the key?
  17          A     I already had the key to it.          You remember?
  18          Q     So you were walking with the keys on that
  19    night at 11:00?      You happened to have the keys in your
  20    pocket?
  21          A     I just happened to have the key in my pocket.
  22    What?
  23          Q     You walked out and took it, took the car?
  24          A     I didn't take anything.
  25          Q     You drove --
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 160 of 192


                                                                   Page 160
   1          A     It was mine.
   2          Q     You drove it away?
   3          A     It's not -- this is mine.         If you recall, my
   4    name is over the company.         What are you talking about?
   5          Q     You drove -- you drove the car away; is that
   6    correct?
   7          A     Because it was my car.
   8          Q     You drove the car away; is that correct?
   9          A     Is it correct that you got $50,000 of mine?
  10          Q     You drove the car away; is that correct?
  11          A     Answered -- I've answered that ten times.
  12          Q     And that's a yes?
  13          A     How many times more do I have to answer it?
  14          Q     Is that a yes?
  15                MR. COHN:     Object to form.      Asked and
  16          answered.
  17                THE WITNESS:      Asked and answered.       Thank you.
  18    BY MR. HOWARD:
  19          Q     Okay.    Do you understand what grand theft
  20    means?
  21                MR. COHN:     Object to form.      Harassing.
  22                THE WITNESS:      You should know what grand
  23          theft means.
  24    BY MR. HOWARD:
  25          Q     Do you understand what grand theft means?
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 161 of 192


                                                                   Page 161
   1          A     Do you know what grand theft means?
   2          Q     Grand theft auto.
   3                MR. COHN:     Object to form.
   4                THE WITNESS:      First of all, I didn't commit
   5          grand theft auto.
   6                (Deposition Exhibit No. 54 was marked for
   7          identification.)
   8    BY MR. HOWARD:
   9          Q     Exhibit No. 54.
  10          A     Okay.
  11          Q     Copy of the warranty deed and closing
  12    statement on the property at Nene Drive, the purchase
  13    and the -- this copy also -- the HUD is here, as well
  14    as the property records.        The amount of cash on page --
  15    well, let's go --
  16                Do you have a copy of this document?            If you
  17    could look on page -- the HUD statement is on page 4 of
  18    the document.      Can you turn to that page?
  19          A     No.
  20                MR. COHN:     Let's just continue with this
  21          deposition.
  22                THE WITNESS:      I'm not going to deal with
  23          foolishness.
  24    BY MR. HOWARD:
  25          Q     You'll note on -- so you're not going to
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 162 of 192


                                                                   Page 162
   1    answer the questions?
   2          A      If you give me questions that make sense,
   3    fine.     This has nothing to do with me.
   4          Q      You're not going to look at the document?
   5          A      It has nothing to do with me.         Why would I
   6    look at a document that has nothing to do with me?
   7          Q      You're not going to answer the questions?
   8          A      There's no questions to answer for a document
   9    I know nothing about.
  10                 MR. COHN:    Let's just see --
  11                 THE WITNESS:     I can't answer this question.
  12          I know nothing about this document.
  13                 MR. COHN:    Let's just see what the question
  14          is and see if we can get through these questions.
  15                 THE WITNESS:     Okay.    Go ahead.
  16    BY MR. HOWARD:
  17          Q      Can you turn to the first page of the HUD.
  18    Page 1, that's the warranty deed.           Keep on rolling.
  19    That's the property records.          Keep on going.
  20                 At the bottom of that left-hand column,
  21    you'll see an amount of 272,358 -- 382.58.             Do you see
  22    that amount?
  23          A      Uh-huh.
  24          Q      Okay.   Earlier in the deposition, they asked
  25    questions about a Bank of America account about where
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 163 of 192


                                                                   Page 163
   1    these funds came from.        Do you know where the funds
   2    came from?
   3          A     I told you, I have no idea where the funds
   4    came from.     It says "Regions" right there.
   5          Q     Correct.     It came -- so you do not know that
   6    it came from my account?
   7          A     All I know is you owed me the money.            So what
   8    about it?
   9          Q     Do you not recall a conversation at Pepper's
  10    where you said I'm going to pay you this money back in
  11    two weeks and you can trust me because I'm Addys
  12    Walker?    Do you recall saying that?
  13          A     As I said to you earlier in this deposition,
  14    you lied to me to get my money so I lied to you to get
  15    it back.    What about it?
  16          Q     So you're agreeing that's what you said?
  17          A     Are you agreeing to what I just said?            Did
  18    you hear what I just said to you?
  19          Q     I asked you did you not tell me at Pepper's I
  20    need $290,000 in order to get this house, I'll pay you
  21    back in two weeks, you can look -- I'm Addys Walker,
  22    you can trust me?       Did you not say that?
  23          A     Okay.    What about it?      As I just said, I --
  24          Q     Is that yes?
  25          A     -- said what I had to say to get the money
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 164 of 192


                                                                   Page 164
   1    back that you owed me.        What do you want me to do?
   2          Q      Okay.
   3                 MR. HOWARD:     We'll be reporting to the state
   4          attorney that we have grand theft and we have --
   5                 MR. COHN:     Object to the form.       Let's just
   6          keep the questions and answers going.
   7                 MR. HOWARD:     That's all the evidence we
   8          needed.
   9                 THE WITNESS:     Uh-huh.
  10                 MR. HOWARD:     We have a series of criminal
  11          records.
  12                 Mr. Epstein, do you have a copy of those?
  13                 THE WITNESS:     This is hilarious.
  14                 MR. EPSTEIN:     This older stuff.
  15                 MR. HOWARD:     Right.
  16                 THE WITNESS:     You're trying to play lawyer.
  17                 MR. HOWARD:     Okay.    That's fine.     So are
  18          these all felonies?
  19                 MR. EPSTEIN:     Well, I don't know if the
  20          disposition is determined.
  21                 THE WITNESS:     First of all, I've never been
  22          found guilty of a felony in my life.
  23                 MR. EPSTEIN:     Yeah, those are page numbers
  24          where just the word "felony" came up.
  25                 MR. HOWARD:     Okay.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 165 of 192


                                                                   Page 165
   1                 (Deposition Exhibit No. 55 was marked for
   2          identification.)
   3    BY MR. HOWARD:
   4          Q      I'm going to give you cumulative Exhibit No.
   5    55.   It's a background -- criminal record of
   6    Mr. Walker.
   7                 Have you ever been charged with a
   8    misdemeanor?
   9          A      Sure.
  10          Q      Do you recall how many times?
  11          A      No.
  12          Q      Would it be more than five?
  13          A      Never been found guilty of any.
  14          Q      Have you been charged with misdemeanors?
  15          A      Never been found guilty of any.
  16                 MR. COHN:    Object to this line of
  17          questioning.
  18                 THE WITNESS:     It's stupid.
  19                 MR. COHN:    It's irrelevant.
  20                 THE WITNESS:     As a matter of fact, my
  21          understanding is you can't impeach a witness with
  22          trying to threaten them with criminal acts and
  23          foolishness.      That's a crime in itself.
  24                 MR. COHN:    Let's just keep it --
  25                 THE WITNESS:     So let's just stop.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 166 of 192


                                                                   Page 166
   1                MR. COHN:     -- a question and answer and let's
   2          get through this.
   3                MR. HOWARD:      Okay.
   4    BY MR. HOWARD:
   5          Q     Do you -- do you -- if the records here show
   6    that you have been charged criminally and convicted,
   7    would you object to them?
   8          A     Absolutely wouldn't.        Go ahead, knock
   9    yourself out.
  10          Q     Okay.
  11                MR. HOWARD:      Take a pause and I may not have
  12          any further questions.
  13                THE VIDEOGRAPHER:        The time is approximately
  14          4:59 and we're going off the record.
  15                (Whereupon, the record was paused.)
  16                THE VIDEOGRAPHER:        The time is 5:02 and we
  17          are back on the record.         And this concludes the
  18          deposition of Mr. Addys Walker, and the time is
  19          approximately 5:02.
  20                (Whereupon, the video proceedings were
  21          concluded.)
  22                THE WITNESS:      Thank you.
  23                THE COURT REPORTER:        Do you want to read or
  24          waive?
  25                THE WITNESS:      I'll read it.
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 167 of 192


                                                                   Page 167
   1                 THE COURT REPORTER:       Okay.    Are you ordering
   2          the transcript?
   3                 MR. COHN:    Yes.
   4                 MR. HOWARD:     Yes.
   5                 THE COURT REPORTER:       Would you like a copy?
   6                 MR. HOWARD:     Yes, please.
   7                 THE COURT REPORTER:       Thank you.
   8                 (Whereupon, proceedings were concluded at
   9          5:10 p.m.)
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 168 of 192


                                                                   Page 168
   1                           CERTIFICATE OF OATH
   2
   3    STATE OF FLORIDA       )
   4    COUNTY OF LEON         )
   5
   6
   7                 I, the undersigned authority, certify that
   8    the above-named witness personally appeared before me
   9    and was duly sworn.
  10
  11                 WITNESS my hand and official seal this
  12    1st day of March, 2020.
  13
  14
  15
  16
  17
  18
  19                               ____________________________
                                   MICHELLE SUBIA, CCR, RPR
  20                               NOTARY PUBLIC
                                   COMMISSION #GG224273
  21                               EXPIRES JUNE 7, 2022
  22
  23
  24
  25
Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 169 of 192


                                                                   Page 169
   1                        CERTIFICATE OF REPORTER
   2    STATE OF FLORIDA        )
        COUNTY OF LEON          )
   3                I, MICHELLE SUBIA, Registered Professional
   4    Reporter, certify that the foregoing proceedings were
   5    taken before me at the time and place therein
   6    designated; that my shorthand notes were thereafter
   7    translated under my supervision; and the foregoing
   8    pages, numbered 1 through 167, are a true and correct
   9    record of the aforesaid proceedings.
  10                I further certify that I am not a relative,
  11    employee, attorney or counsel of any of the parties,
  12    nor am I a relative or employee of any of the parties'
  13    attorney or counsel connected with the action, nor am I
  14    financially interested in the action.
  15               DATED this 1st day of March, 2020.
  16
  17
  18
  19
                                 ____________________________
  20                             MICHELLE SUBIA, CCR, RPR
                                 NOTARY PUBLIC
  21                             COMMISSION #GG224273
                                 EXPIRES JUNE 7, 2022
  22
  23
  24
  25
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 170 of 192
                                                                                                     Page 1

         A              32:12 37:22 52:7       102:19                 38:3 66:13 77:10      35:15 83:8 119:24
Aaron 2:3 4:21          62:8 63:4 71:4,25    affiliates 22:13         84:23                 155:5 158:2
able 48:11 52:13        95:6                   29:12                allowed 66:21         anyway 62:3 63:19
  85:13 86:15 95:14   add 119:7 141:7        affirmatively 96:18    alongside 8:15          121:1
  108:22 119:24       additional 40:14         105:25 118:10        amazing 8:4           apart 90:15
  120:17 121:24         47:12 89:23          aforesaid 169:9        amendments 70:16      apartments 119:4
  129:19 146:10       address 5:14,16        afraid 65:1 120:3      America 92:20         apiece 134:14
above-named             19:23                Africa 88:24 89:6        94:2,8 162:25       apologize 44:1
  168:8               addressed 105:21         90:7                 American 113:7          87:16
absolutely 29:16,20   Addys 1:11 3:3 4:2     agent 87:4 133:10      amount 10:1 50:12     apparently 108:20
  29:23 44:17 62:16     4:13 5:4,11,12         133:11                 60:14 69:11 76:23     135:16
  65:24 70:10 77:1      19:20 61:23 71:1     aggravating 140:2        89:21 92:9 112:21   APPEARANCES
  81:23 104:18          87:23 103:20         ago 11:9 20:18           161:14 162:21,22      2:1
  109:16 112:14         135:25 136:3,16      agree 77:16,20 79:9    amounts 35:24         appeared 168:8
  149:21 166:8          137:14 140:12          81:10 92:11            143:25 145:16,17    APPEARING 2:11
abuse 30:3              141:2 143:19,22        134:22 136:5,11      and/or 29:13 35:11    appears 100:13
access 20:12,15         150:2 163:11,21        136:13,19,20,22        42:11 50:1 58:20      103:5 153:13
  126:24 127:1          166:18                 136:23 139:5,6,14      68:23 91:20         applicable 4:6
accomplished 7:23     admit 159:3              142:7,21             angry 43:24 85:7      application 3:11
account 48:15 59:3    admitted 45:20         agreed 10:17 25:9        103:25 151:11         52:18 88:22
  59:4,19 69:3          64:13 73:4             36:17 70:4 92:13     Anita 119:17            100:11 101:8,9,14
  92:23 94:3 98:7     admitting 159:4          95:7 124:5 140:22    Ankur 124:6,8,9,17      101:22
  113:11 116:8,10     admonitions 29:3         142:4 144:9            124:22 125:12,13    appointment
  116:11,17 125:24    advance 73:2           agreeing 142:12          125:22,24,25          152:24
  126:2,3,4,8,10,11   advanced 39:24           163:16,17              126:15,23,25        appreciate 19:21
  126:24 127:2        advances 12:17         agreement 3:10,11        127:5,11,20,21        154:14
  145:14 152:18         23:19 25:21 35:9       3:12 9:25 10:25        152:9,21            approximately
  162:25 163:6          118:9 120:8 128:6      11:3 12:2,5,8 25:5   answer 13:15 57:18      4:11 43:20 51:3
accountant 107:17       148:3                  68:2,18 70:13,20       65:14 73:20 76:2      82:23 84:12 91:21
accounted 146:10      Advance/loan             82:2 94:21 95:19       81:13 142:6 143:2     93:14 132:6,9
accounts 20:7,10        118:23                 96:2,11,15 97:7        145:5 148:24          166:13,19
  20:13,16 33:5,6     advancing 24:22          97:23 98:16            153:14,22 160:13    April 6:1,18 8:1
  35:4 59:11,14,17      27:11 119:20           104:13 114:5           162:1,7,8,11          107:11,21
  69:17 93:1 99:24    adventure 122:23       agreements 44:23         166:1               area 83:17
  121:9,22 122:2      advertise 122:11         44:24 114:7,14       answered 160:11       Arizona 11:10
  134:12              Advisors 17:25         ahead 16:24 34:18        160:11,16,17        arrested 30:3
accurate 118:3,12       18:14 19:15 20:3       53:21 81:8 97:19     answers 164:6         asked 12:19 29:17
  118:14                20:13,16 22:14         139:23 150:14,17     Antonio 89:1            31:1 38:16,20
accusations 131:3       29:14 113:6            150:22 153:14          104:14                58:15 60:7,7 77:4
acohn@wwhgd.c...      Advisor's 113:10         155:10 162:15        anybody 6:19            82:1 95:5 96:12
  2:6                 affidavit 3:12 72:20     166:8                  48:23 55:9 58:13      99:18 101:10
acted 63:23             103:1,3,11 104:2     ain't 42:5 65:14         66:16 67:5 74:25      127:12 147:12
action 169:13,14      affidavits 152:22      airport 12:9             83:4,20 93:19         155:24,25 156:7
acts 165:22           affiliate 23:2 75:24   allocated 145:18         131:13 154:11,12      160:15,17 162:24
actual 12:8 16:5      affiliated 31:23       Allocation 3:10        anybody's 101:13        163:19
                        32:1 76:6,9          allow 26:10 32:12      anymore 19:1          asking 35:21 41:14
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 171 of 192
                                                                                                Page 2

  73:21 91:23 135:4   authority 168:7     97:24 120:23,24        72:10 74:6 83:10    bit 6:7 50:13
  135:5,12 138:7,7    authorized 94:1     121:6 125:2 127:9      84:20 90:1 111:16   bite 120:24
  139:2,3 141:18      auto 161:2,5        127:10,12,13           120:16              blank 43:24
  147:11 148:23       avoid 75:4 111:20   129:12 132:4,10      basis 111:5           blind 42:2,2 47:20
  153:20 155:1,16     awards 26:17        134:1 138:25         Bay 36:20,21          Board 110:12,24
  157:10              aware 13:8 24:25    139:7 140:19         Bayshore 2:4          Bob 151:14,18
aspect 12:15 19:9       25:20 34:4 46:15  144:24 145:3,4,5     beaten 65:7           body 63:11
  37:6                  48:16,23 56:24    145:15,24 147:5      becoming 124:16       bonus 9:25 10:3
assets 147:1,3,5,18     71:6 83:4 131:7   150:24 151:13,21     Bedell 6:6 7:20       book 41:2 47:17,21
  147:21,23,24,25       131:14            156:4,7,8,12,13        10:17 11:25 16:15     96:4
  149:3               A&T 3:10 25:3,8     158:24,25 163:10       50:5 121:24         borrower 96:20
assigned 71:10          25:15 36:5 40:16  163:15,21 164:1        133:15 136:1        borrowers 94:25
Associated 136:2        40:18 41:7,10     166:17                 137:6 138:17          97:14,25 99:13
associates 2:8          42:11 43:6 52:4  background 6:8          139:10 159:8,9,10   borrowing 28:9
  64:12 65:18 90:17     53:10 66:21 67:13 165:5                BEENA 2:13              62:23
  90:21 94:24 97:24     67:14 70:9 71:1  back-and-forth        beginning 4:18        bother 156:3
  117:19,21 119:9       71:11,14 72:7,20  75:19                  66:1,3 152:13       bottom 101:20,24
  121:10,14,15          75:24 76:9,10    badges 63:20          behalf 1:12 50:7        162:20
  125:25 127:2          77:11 102:12,14  ball 123:23             63:23 152:21        bought 27:19 91:17
  133:20,23 134:12      119:15           ballpark 34:1         belief 78:21 106:7      123:4,5
assume 125:17         A-d-d-y-s 5:12     Baltimore 11:10       believe 11:9 17:3     Boulevard 1:15
assure 22:25 60:25                       bank 3:18 20:7,9        29:24 47:25 60:10     4:12
  112:11 140:5                 B          20:13,16 28:8,20       63:4 65:11 67:20    boxes 12:25
  154:13              B 3:8               33:5 35:3 53:14        72:22 84:22 85:3    brand 21:22
assured 60:19         Bachli 105:22       59:3,11,15,18,21       88:24 89:9,9 90:3   brand-new 102:15
assuring 46:4         back 15:9 18:22     69:3,17 91:3           90:24 93:16 94:10   break 9:14 23:13
athletes 123:25        22:11,23 23:8,19   92:20 94:2,4,8,8,8     95:4,4 106:3          53:24 90:15
attached 98:7          24:11 26:20,21     94:11 99:24            113:12 117:21         131:22 132:3
  109:7 114:4          28:13 30:10 33:10  134:12 162:25          119:14 124:10       Brenda 103:19
attempted 115:17       33:14 37:25 38:15 Bar 73:6,10,18,19       129:6 130:6 136:8     107:11,12
attempting 97:22       39:13 40:23 41:24  74:2,3 75:5 108:4    believing 82:1        bribe 135:1
  111:5                43:12 45:17 47:7   108:12 111:1,15        146:22 147:7,8      Bridge 94:21 98:15
attorney 26:15 87:4    47:10 48:9,11      124:11,14 125:3,7    bell 17:13            bring 100:3 140:5
  123:1 124:25         50:13 51:4 52:19   152:11,16,25         belonged 50:13          148:9,9 154:20
  125:12,16,19,20      53:22 55:13 57:4 Barker 130:3,15          147:6               bringing 12:3
  139:9 154:22,24      57:5 58:13 59:7   based 33:9 45:24      Benz 156:7 157:17       18:21 119:2,15
  158:23 164:4         60:11,21,23 61:1   84:25 95:6 96:4      best 44:2 57:18       brother 21:14
  169:11,13            61:2,3,4,24 62:4   108:20 111:1           61:14 65:15 121:2   brought 10:20
Attorneys 94:24        62:14,16 63:3,25   119:11,25 124:15     better 24:2 120:25      11:22 16:8 38:18
attributed 59:19       67:1,2,8 72:25     159:5                  124:23 128:8          39:9 52:22 64:17
audit 148:2,5,7,10     73:19,23 75:22    basically 6:10 8:5    big 27:17 34:11         64:20 83:10 85:24
August 94:22 112:6     78:9 82:24 83:22   14:11 21:8 25:12     bigger 22:1 27:15       94:5 97:4 99:17
  113:19 116:6         85:8,9,13 86:15    25:23,24 27:15,18    bills 84:15           brushed 19:2
  134:14               91:4,10,13,15,24   30:18 42:14 47:16    bind 97:14 99:20      build 84:8
authenticate           92:8,9,12,18,24    50:12 58:11 64:8     bio 110:16            building 8:21 13:16
  103:22               94:5 95:8 96:7     66:21 67:4,7         birthdate 6:16          13:23 36:7,10,12
         Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 172 of 192
                                                                                                    Page 3

 36:13,13,14,16,19       34:21 36:1 37:7       110:23 111:12       chance 85:15 92:8     clear 10:8 28:18
bunch 33:9 143:11        38:23,24 39:3,23      113:5,10 118:7        141:17                29:11 96:6 98:25
 145:2,14                40:14 41:21,24        121:9 157:18        Chanell 49:1,8,12       99:3
business 5:16 8:24       42:11 44:12 45:22   car 158:19,21 159:3     49:18,25 60:3       client 23:5,7,14
 14:10 47:18,21          48:6,17,25 50:3       159:5,8,8,13,23       62:5,14,23            42:1,9 45:17
 82:5 84:15 90:21        53:3 54:23 56:5       160:5,7,8,10        change 39:15            47:17,19 48:22
 96:5 154:12             57:1,23 58:20       card 125:3,9          changed 14:8 39:17      94:25
buy 85:11 91:24          59:5 61:17 62:19    cardboard 12:24         70:7 152:1          clients 11:22 16:18
 92:12                   63:2,5 64:5,12      care 78:16 82:5       changing 16:24          22:15,18 33:6,9
buying 15:2 21:24        68:1,23 70:12,19      84:15               charge 18:8,9,11,13     46:12 47:16 54:4
 36:16                   70:21 71:6,11,15    career 6:9              29:21                 73:13 74:4,4
BWCI 77:24 80:23         71:21 73:1 74:1     cars 15:2             charged 165:7,14        108:8 122:22
 88:10,12                74:11,19 75:4,7     case 1:2 40:19          166:6               close 69:10 70:7
                         75:11,12 83:3         48:10 131:2         cheaper 27:6            76:17 121:4
         C               84:19 85:17 89:8    cases 9:20 16:17      cheat 155:23            129:11 152:21
C 129:6                  89:10 90:17 91:20     39:5 55:24 57:8     check 3:20 57:7       closed 75:24
calculate 145:15         93:6,22 94:22,23      119:3 122:9 152:9     60:12 86:25 92:21   closing 70:17 87:4
calculations 144:12      95:19 98:6,7          152:21                93:10 94:2 112:22     88:13 89:12
California 27:3          105:17 106:4,9,24   cash 161:14             113:1 116:10          104:17 161:11
  118:5                  107:20 108:7,13     cashier's 92:21         136:1,2,6,14        clothes 119:3
call 19:23 40:24         110:23 111:11,23      93:10 94:2            137:5,5,13 138:11   coach 123:23
  91:7,8 131:10          111:24 113:5,10     caught 111:4            138:16,17 140:4     Cody 130:1
  150:20 151:14          115:16,20 116:20      122:25                140:11 141:3        Cohn 2:3 3:4 4:21
  155:5                  117:13,20 118:7     cause 156:15            145:18                4:21 5:8 13:14
called 5:5 26:5          119:10 121:9        caused 88:5           checks 3:19,19          31:18,22 50:22
  47:18 58:23 64:14      125:23 127:6        caution 12:23           135:25 138:2          51:5 79:18,23
  123:3,23               128:5 129:7,10,11   cc 114:9                139:22,24 140:13      80:1,5,11,16,20
calling 25:18 35:13      152:11 157:18       CCG 110:12              140:21 142:4,21       81:1,3,9,12,14
  61:15 111:16         cancer 65:7             118:23                143:8,9,17,18,18      82:18,25 94:15,19
  139:23               capital 8:7 13:19     CCR 1:17 168:19         143:21 144:10,11      98:13 100:8
calls 149:6 154:11       14:5 15:10,12,15      169:20                152:18                102:23 104:11
  154:13                 17:9,9,12,19,25     cc'ing 110:10         child 30:3              105:7 106:18
Cambridge 8:7            18:8,11,14,17       cell 5:20 49:20       Cho 68:3 76:17          107:8 109:1,19
  13:11,16,19 14:4       19:6,7,13,14,15       149:18,19 150:23    Christina 128:16        112:3 113:15
  14:5,21 17:1,6,9,9     20:2,2,3,7,10,13      150:25              Circle 5:15             115:4 116:3 117:1
  17:11,12,19,25         20:16 21:15 22:12   certain 22:16 51:13   circulating 109:14      131:17,20,24
  18:4,6,8,11,14,17      22:13,14 23:2,16      110:4               circumstances 6:2       132:2,5,15,18,22
  19:6,7,13,14,14        29:12,13,14 31:7    Certificate 3:21,23     60:6 103:16           137:19 139:13,15
  20:1,2,3,7,10,13       31:13,24 32:1,8       3:24 168:1 169:1    city 49:15              139:18,21 140:17
  20:16 22:12,13,13      32:24 33:4 34:21    certify 72:11 168:7   claim 115:17            140:24 141:10,12
  23:2,15 24:23          36:1,18 38:23,24      169:4,10            claimed 70:8 131:5      141:16,19,22
  27:12 28:2,20,24       39:23 40:14 48:6    chain 109:3,4 110:5     131:15                142:5,22,24
  29:8,10,12,13,13       56:25 59:5 64:12      112:5,19 113:17     claiming 32:15          143:14,17,23
  29:18,22 30:2,12       68:2 70:12,19,21      114:1,4 115:6       claims 83:5             144:2,4,6,13
  30:15 31:7,12,24       71:7,11,15 94:23      116:5,12 117:6      clarify 10:16 51:10     145:9,19,21
  32:1,8,24 33:4,24      94:23 107:20        chains 110:8            95:16                 146:12 147:20
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 173 of 192
                                                                                                   Page 4

  148:13 149:5          44:10 107:25        connected 169:13        115:20                32:4 33:20 44:12
  150:12,15 153:6,9     122:10,16,19        connection 20:23      controlled 37:24        47:24 56:12 62:15
  153:11 160:15,21    company 8:6 41:11       63:11 76:24           59:10 68:23,24        65:23 67:20,24
  161:3,20 162:10       66:17,17 74:3         104:16 106:23         76:21 140:3           68:4,5,7,8,10,11
  162:13 164:5          90:1 102:7,19         114:6 123:19        controlling 69:17       69:12,13 70:9,17
  165:16,19,24          103:1,2 113:7       connections 124:14    convenient 67:16        70:18 71:11 72:7
  166:1 167:3           114:23 133:7,11     Conrado 130:1         conversation 7:21       76:1 84:1,5,9
college 6:12 8:4        133:13,16 143:18    conscience 115:24       43:4 47:12 54:6       85:17,18,21 91:21
column 162:20           143:22 144:18,18    consent 148:20          55:16 59:22 65:5      92:4 93:8,12
combination 62:20       148:11 157:21,23    consider 106:11         90:9 107:24 120:7     96:17 97:11,16,19
  141:4                 157:24 158:23       consideration           149:12 154:22         99:7 101:6,15,22
combined 141:7          159:5 160:4           71:14,17              163:9                 101:23 102:19,20
  145:8               company's 159:5       consistent 99:10      conversations 35:6      104:17 106:5
come 7:12 8:18 9:7    compensate 10:17      consistently 48:4       45:3 54:8 55:1,7      108:9,10,13 110:6
  14:16 30:9 34:15      47:24                 50:10                 58:18                 115:13 116:17,18
  35:23 36:3 38:15    compensated 9:18      constantly 13:17,21   convicted 166:6         117:14,15 120:8
  41:23 44:6 54:22    complain 43:9           33:6                copied 105:10           133:7 137:17,17
  60:12 63:9 68:12    complained 41:5       construction 68:3       110:16                138:20 143:3,20
  69:6 73:4,25 78:9   complaining 35:14       84:4 89:14          copies 131:23 132:1     151:5 160:6,8,9
  81:19 110:10          124:6               contact 11:12,15        150:11 151:25         160:10 163:5
  114:22 118:15       complete 106:25         80:12 83:12         copy 39:17 42:22        169:8
  119:24 120:23       completely 75:8         123:19                43:1,14 52:25       cost 21:23 117:22
  123:22 125:16         90:10 95:15         contents 81:22          72:22,23 94:16      costs 117:19
  127:24 132:4          108:19 111:11       continue 34:17          96:13 98:20         counsel 4:17
  157:11              computers 129:18        56:10 79:23           103:12,14 109:22      169:11,13
comes 35:17 120:23    concern 45:24 54:3      108:22 119:24         110:5,7 112:9,11    count 79:1
  134:3 156:17          55:8 97:13 99:19      161:20                112:22 113:21       counteract 143:10
comfortable 42:6      concerned 13:23       continued 14:10         117:9 134:11        COUNTY 168:4
  77:21                 14:15 46:24 47:13     78:12 90:5 152:10     150:5,10,12,15        169:2
coming 9:2 16:23        84:16 88:9 142:10   continuing 116:20       157:17 158:1,8      couple 127:22
  24:5,7 28:13        concerning 14:17      contract 9:19,24        161:11,13,16        court 1:1,17 4:15
  33:17 57:7 93:4       25:5 58:9 59:3        11:1,6,6 40:17        164:12 167:5          4:19,25 31:19
  156:19                68:20 87:14           41:5,14,19 42:22    Cordero 51:21,25        80:5,8,9 94:18
Commenced 1:14          114:23 152:3,9        43:7,15,20 44:9       53:5 76:24 77:3,6     132:20 140:18
commingled 113:8      concerns 46:16          44:15 47:23 60:14     77:9 78:14,19,20      141:24 150:16
commingling 93:2        54:7 90:6             60:25 63:4 68:10      79:8 82:10            152:5 158:4
  93:3,6              concluded 1:14          71:3,16 77:18       Cordero's 52:10         166:23 167:1,5,7
COMMISSION              166:21 167:8          87:4 95:6,7,14        81:19               cow 73:23
  168:20 169:21       concludes 166:17        104:13 120:13,20    Corey 23:23 34:8      crap 159:1
commit 161:4          concussion 7:6        contracts 11:2          85:9                craziness 23:11
committed 96:3          15:24               contribute 71:20      corner 35:19            119:1
  104:3 152:4         condominium           contributed 69:20       131:25              crazy 19:23 35:23
common 65:13            27:19               contributor 71:5      corporate 111:6         88:10
communication         conducted 87:11       control 15:7 19:3     correct 13:5 15:12    create 70:25 97:22
  80:9                confide 14:11           20:6,9,12,15 75:7     15:13 22:9 23:4     created 25:16
companies 19:13       conflict 75:4           75:9,12,20 115:12     23:16 30:2 31:25      54:20 71:25
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 174 of 192
                                                                                                  Page 5

  102:16              161:22                 100:6 102:21        diligence 114:3        72:20 81:16,17,22
Credit 100:11        dealing 25:23 39:20     104:9 105:5         dime 59:20             82:9 95:2,5 97:1
crime 165:23          64:5 71:21             106:16 107:6        direct 116:20          98:15,18 104:1,22
criminal 3:22        deals 59:4,6,6          108:24 109:17       directions 26:11       106:22 107:14
  164:10 165:5,22     135:17                 112:1 113:13        directly 24:7 52:12    141:15 142:3
criminally 166:6     December 55:3           115:2 116:1,24        108:16 121:19        148:18 153:13
Crosscreek 5:15       90:25 92:1 94:3        131:7 133:1 134:5   director 75:3          161:16,18 162:4,6
cruise 22:2           98:16 100:12           135:20 137:23       Directors 110:13       162:8,12
crying 66:24,25       141:5                  138:3 140:7           110:24              documentation
cumulative 135:24    decide 66:20            149:24 156:25       disagree 138:22        147:24
  138:2 140:10       decided 50:15           157:13 158:5          144:12,15           documenting
  165:4               52:11 70:25 76:12      161:6,21 162:24     disagreement           158:12
cut 90:10             78:17 79:8 87:1        163:13 165:1          139:12              documents 44:21
cutting 124:7         87:14,16,17,23         166:18              disbursal 77:19        45:7,14 52:25
                      88:21 111:11         depositions 80:3,24   disbursed 78:3         54:1 70:7 77:23
        D             114:21 121:2         deposits 69:15        disbursement           87:5,10,14 94:12
D 3:1                 122:23 124:20          70:15                 114:7                95:3 99:11 100:22
daily 110:9           126:6                describes 133:6       discovery 4:4          100:23 111:6
dance 80:24          decides 149:10        describing 144:5      discuss 81:6,7,21      121:18 124:3
Darryl 109:22        decision 76:6         designate 132:16        117:8                142:17,20
 110:16,17            119:20,22,23         designated 169:6      discussed 18:25       dog 27:22 122:9,11
date 1:13 22:16      deed 3:22 161:11      desperation 91:16       37:8 40:7 42:18      124:3,19 152:9
 43:18 70:17 98:16    162:18               detail 47:12            45:10 83:2 108:17   doing 6:3,21,24
 113:7 158:11        defendant 2:7 4:24    details 16:5 44:18      123:8 131:6,11,14    7:22 8:4,7,7,10,24
dated 94:21 100:12    132:14,18              55:14 59:23         discussing 101:15      9:10,11 10:2 11:5
 105:9 106:21        Defendants 1:8        determined 164:20     discussion 53:24       11:23 12:8,14
 107:11 109:3        defendant's 132:24    developed 14:9          81:25 109:9          14:23 16:18 18:19
 112:6 113:19        define 155:20         Development 25:3      discussions 45:6       18:22 19:9,22
 115:7 116:5 117:6   defrauded 83:6          25:8,15 36:5        disposition 164:20     27:9 28:13 42:8
 136:2,15 137:5,13    88:15 131:6,15         40:18 41:10 42:12   dispute 137:10,14      44:1,3 52:5 60:8
 158:11 169:15       Delaware 108:2          43:6 53:11 66:22    disseminating          62:25 63:1 66:9
dates 51:11,14       deliver 120:18          67:13,14 70:9         125:8                67:9 71:22 73:9
 63:15               Dell 129:18             71:1,11,14 72:7     distributing 109:6     73:24 76:18 81:8
daughter 82:15       denied 72:6             72:21 77:12           113:25               89:20 93:19 98:3
David 154:11         denier 72:8             102:12,14 119:15    DISTRICT 1:1,1         108:18 118:5
day 44:4 64:7,11     denies 72:8           developments          divest 75:8            122:9 126:14,15
 65:18 90:18,19      department 104:2        35:12               doctor 7:14 16:23      127:18 135:17
 104:1 151:22,24      111:16               Dial 2:4                39:13 130:23,24      138:12 142:12
 168:12 169:15       depleted 39:1         diction 155:10          130:25 151:25        145:25 146:5,22
deal 25:8 30:25      depose 153:24         died 65:8             doctors 16:23          146:23 154:12
 46:12,25 58:18,19   deposing 153:23       different 14:12         39:11 119:2         dollar 59:9 77:18
 60:18 61:18 68:15   deposit 68:9 69:7       19:6 26:11 51:22    doctor's 39:16        dollars 40:18 41:6
 75:23 78:13 86:4     76:16                  51:23 67:11 85:22   document 25:10         41:15,19 42:12
 86:7,8 87:3,21      deposition 1:11 4:2     96:20 111:14          28:23 45:13,19       43:15 44:10 48:21
 88:6,9,24 89:6,7     4:7,13 37:3 80:4       134:11                62:9 63:5 69:19      60:14 61:20 82:7
 124:19 128:4         80:14 94:13 98:11    difficult 141:25        70:2 72:1,13,16      85:20 88:11 91:21
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 175 of 192
                                                                                                  Page 6

 119:10                127:7,11 136:13     emails 75:15,16,16      99:25 102:15          99:6,10,12,13,21
Don 8:9,15 13:20       136:19,22,23          110:9 112:10,15       104:16 126:20         100:6,10 101:2,6
 14:22,24,25 18:19     137:8                 112:16 115:22       entity's 69:3           101:22 102:21,25
 19:10 22:20 28:5    earnest 68:9 76:16      121:17,20,20,23     Epps 130:5              103:2,8,11 104:6
 28:6,16,17,19,22    earning 23:24           122:5 126:22        Epstein 2:13 21:9,9     104:9,12,13 105:5
 29:3,6,7,17,25        101:25 106:8        employ 21:6             21:12 25:22 26:4      105:9,9 106:8,15
 30:14,18,22 31:1    easiest 37:20         employed 6:19           26:14,16 27:2         106:16,20 107:6
 31:1,6,6 32:15      Easily 91:22          employee 169:11         164:12,14,19,23       107:10 108:24
 35:23 59:13,17      East 36:19              169:12              equity 37:21            109:3,17,21,21
 74:22 84:23         Edge 3:18 133:6,8     employees 54:24       escrow 78:1             112:1,5,5 113:2
 106:23 107:2,3,3      133:19,23 134:13      152:19              ESQUIRE 2:3,8           113:13,17,17
 111:13 116:6,15       134:16,17,18,19     ended 11:5 24:19      essentially 48:1        114:1,5 115:2,6
Doukas 114:17,19       134:20 135:14,15      30:9 42:7 52:20     ethics 73:6 74:3        116:1,5,15,24
Dr 88:23 89:17,23      135:18 140:12         68:21 70:19 86:14   eventually 8:14         117:3,6,10 119:7
 130:25                141:4                 86:14 97:7 107:4    everybody 21:6          132:13,25 133:1
drafted 44:20,22     education 6:8           119:15 131:2          48:2 50:16 61:15      134:5,8 135:20,23
 73:17 109:14        Edwardo 7:15          enforcement             63:25 93:3 110:10     135:24 136:1
drawing 43:24          130:21,25             152:25 153:1          114:9 115:23          137:23 138:1,2,16
drawn 92:23 93:1     effect 126:22         enjoyed 110:10          121:3,12,16 156:4     139:24 140:7,10
drive 2:4,9 5:17     effectively 10:18     entered 62:15         everybody's 121:17      142:3 143:21,25
 132:1 159:13          36:2 37:7 97:18       70:19 96:14         everyone's 122:2        144:5 149:24
 161:12              effort 41:17          entering 114:6        evidence 4:4 164:7      150:2,9 157:13,16
dropped 123:6        either 15:17 28:24    enters 68:2 70:12     exact 15:21 35:2        158:1,2,5,8 161:6
drove 159:25 160:2     35:9 60:2 77:20       70:16                 47:1 74:6 123:4       161:9 165:1,4
 160:5,5,8,10          83:2,5 87:7 88:5    entities 13:9 14:3      142:21              exhibits 80:6
drugs 124:12           101:4 140:11          14:18,21 16:9       exactly 8:9 22:16       131:23
due 7:1 57:5 114:2     145:17                17:1,3,6,11,11,15     24:1 30:20 61:7     expenses 117:13,16
duly 5:5 168:9       either/or 11:10         18:4 19:19 21:15      70:1,1 90:19          119:9
Dunlap 49:1,10,18    electing 110:22,23      22:19 31:25 32:8    examination 3:4,5     expensive 12:22
 49:25 60:4 62:5     Elise 151:14            48:14,17 58:25        4:3 5:7 132:11        27:4
 62:14,23            else's 24:19 72:10      71:21 74:2,8,11     examined 5:6          EXPIRES 168:21
D'Juan 130:5           75:1 93:3             74:19 75:4,9,11     example 116:19          169:21
D-o-u-k-a-s 114:18   email 3:13,13,14,14     75:13 83:5 85:17    Excellent 117:5       explain 11:23 16:22
D-u-n 49:4             3:15,15,16,16,17      93:7,23 95:12       exchange 73:3           28:12 104:3
D-u-n-l-a-p 49:9       3:17 52:9,9,23        97:16 98:5,8        exhibit 3:10,10,11      134:10 140:4,5
                       105:9,13,16,21        108:3,13 111:14       3:11,12,12,13,13    explained 9:22
         E             106:21 107:10         115:8,11,13,16,18     3:14,14,15,15,16      18:24 36:13 58:1
E 3:1,8                109:3,4,13,21         115:19,20 116:20      3:16,17,17,18,18      58:10 59:13 60:23
earlier 47:2 51:6      110:5,8,15,17         117:14 125:23         3:19,19,20,20,21      65:7,16 70:20
  53:1 67:20 86:4      111:9 112:5,9,19      127:6                 3:21,22,22 79:18      71:19 73:19 85:2
  123:18 162:24        113:17,21 114:1,4   entitled 44:9 98:15     79:22 80:14,22        90:5 120:1 123:13
  163:13               115:6,11 116:5,12   entity 15:17 17:21      81:15,22 83:22,24     146:8
early 31:25 32:4       117:6,12 119:8        28:9 32:12 39:3       84:11 85:19 88:5    explaining 14:22
  36:2 37:7 39:25      121:9,10,12,16,16     40:16 59:18 71:1      88:20 89:13,22        26:16 39:11 55:12
earn 42:12             121:19,22 122:1,2     71:25 75:21 77:24     94:13,21 96:12        81:18
earned 106:12          122:7                 79:13 93:17 99:20     98:11,15,19 99:5    explains 75:17
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 176 of 192
                                                                                                  Page 7

express 46:10,11    Feinberg 21:11,12       64:12 68:24 74:8    football 14:15           124:16
  99:19                21:14 48:16,22       77:25 78:3,13         61:15 85:5 123:22    front 28:7 60:15
expressed 54:7         50:1 58:17,23        83:4 91:20 93:7       128:24                 148:10
  55:8 97:13           59:23 109:10,15      93:23 121:10,13     football-related 7:2   fucking 50:17
extending 70:16     felonies 164:18         121:20              foregoing 169:4,7      full 5:10 69:11
extensions 145:13   felony 164:22,24      firms 6:11,12 14:18   forged 103:17          Fuller 23:23 34:8
  146:9             felt 39:14            first 5:5,24 8:10       104:5 148:15           85:10
extra 127:12        female 131:3            9:14 10:22 17:8     forging 103:25         fund 15:23 21:4
ex-NFL 10:22        Fenet 151:14,18         18:18 19:11 28:6    forgot 88:23             23:6,16,18,21
  128:3             fiction 33:7            35:15 38:14 41:9    form 53:3 137:19         24:17,23,23 25:20
                    figure 64:6             45:7 49:4 51:7        140:24 142:5,22        28:2,20,24 29:8
          F         figured 120:25          61:1,2 68:9,17        143:1 144:2,13         29:10,18,22 30:2
facet 76:19         filed 127:22 145:12     71:19 74:11 87:21     145:9,19,21            30:12,15 32:25
facilitate 16:12      145:13                95:6 96:19,25         147:20 148:13          33:19,24 34:5,21
fact 18:25 26:2     fill 52:18              100:17 101:20         149:5,5 160:15,21      35:8 36:2 37:7
  32:11 45:16,24    filled 52:18 101:21     113:6 116:9           161:3 164:5            39:23 40:13,15
  64:9 77:17 100:2 final 113:24,24          134:13 136:1        format 143:6             41:21,24 42:11
  111:17 125:5      finally 125:11          161:4 162:17          144:17                 44:12 45:22 48:6
  152:10 165:20     finance 84:25           164:21              formed 17:2,3,4          48:25 50:3 52:4
failed 104:17       Finances 76:21        fit 57:16,18 67:23    former 46:12 54:4        56:6 57:1 58:20
fair 119:11         financial 59:8        five 61:20 165:12     Fort 126:17 127:5        73:1 75:12 83:11
false 106:10,12,13  financially 169:14    fix 32:20 67:8        forth 71:4 125:2         84:19 117:20
family 82:5         financing 8:8 9:11    flag 35:15              134:1                  120:11 137:10
far 6:14,23 13:22     11:21 12:15 16:7    flags 88:6,21         fortune 21:22            149:2,2
  14:15 16:14,19      76:24 86:9 87:11    floor 13:23           Forty-six 132:20,21    funded 52:19 69:23
  51:11 63:2 84:16    88:18               Florida 1:1,16,18     forum 36:8             funding 6:4,14,24
  88:9 137:9 142:9 find 9:8 38:23 52:7      2:5,10 4:13 5:19    forward 15:8 25:13       12:20,21 14:14,17
fashion 133:25        64:2 75:17            27:5 33:4,5 36:23     41:18 78:12 79:5       21:16 53:23 55:22
father 11:9         finding 9:15            74:2 75:5 98:7        141:22                 56:9,10,23 69:24
father-in-law       fine 19:24 37:5         108:4,12 111:1,15   found 27:16 43:23        69:25 140:3
  129:10              65:10 72:2 131:21     124:10 125:7,14       74:2 164:22          funds 9:21 20:19,25
Fatrina 128:10        131:24 132:5,17       133:7 152:16,25       165:13,15              21:2,3,3,4,7,8,14
favorite 19:4         151:10 162:3          168:3 169:2         four 56:22 135:24        23:9 27:12 35:14
February 1:13 4:10    164:17              following 4:2         Fourteen 34:2            37:6 38:18,25
  29:25 105:9       finger 88:2             136:14              fourth 56:16             40:8,14,19,19
  106:21 134:19     finish 6:13 10:9,11   follows 5:6           Fox 78:2                 42:11 43:22 44:11
  150:4,7,19,24     finished 24:15        follow-up 111:3       franchise 10:23          47:24 48:5,12
  151:1,5,7 153:5     53:23               food 12:12 119:3      fraud 96:4 104:3         57:22,23,25 62:19
  153:17,21 154:2,4 firm 9:7,9,16 10:20     122:9,11 124:3,4      120:14,16 152:3        77:19 78:14 83:3
  154:8 158:11,12     11:23 13:8,9,13       124:19 152:9        fraudulent 124:3         84:16,18 85:16
  158:13              13:17 15:17,19,20   fool 82:1               142:10 151:25          89:8,10,14 90:17
federal 19:2 32:13    16:3,7 18:5 20:24   foolish 62:1          Friday's 158:13,14       91:20 93:6 105:17
fee 114:14            28:1,2,25 29:19     foolishness 51:18       159:7,10,16            105:17 106:4,24
feel 58:12            31:24 48:13 50:3      53:19 70:22         friend 8:12 86:5,9       108:7,9,19 119:10
fees 9:23 10:6,7,18   56:5 57:23 58:20      139:16 161:23         114:20                 126:20 128:5
  50:8,8 77:6         59:5 62:19,21         165:23              friends 7:10 90:20       135:15 136:18,21
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 177 of 192
                                                                                                   Page 8

  136:23,25,25          108:1               26:14 27:8 34:18      88:10 89:22 92:15     31:8,15 32:2 33:4
  137:1,3,10,15,21    gentleman 7:18        38:9,18,22,25         95:15 98:1,3          40:18 53:6 59:6
  138:23 139:5          58:22 85:11 86:1    39:15 40:14 41:23     99:14 100:4           64:8,12 66:19
  144:9 163:1,1,3       86:3 89:25 114:20   41:23 46:24 47:2      102:24 107:4          68:2 70:12,19,22
funny 110:8 157:4     gentlemen 122:12      50:22 51:11 53:7      112:20 113:16         71:7,11,15 89:2
further 16:21         genus 84:24           53:21 54:14 58:3      114:22 119:1,25       94:23 107:20
  105:20 111:21       Georgia 86:1          59:7,16 62:4 67:3     120:11,17,23          110:24 111:12
  166:12 169:10       getting 6:14 9:6,12   71:2 81:8 82:4,18     122:4,15,15,23        114:1 118:7
future 12:17 56:23      12:1 14:17 24:19    83:22 92:20 94:12     123:11 125:9          119:15 122:13
  114:6                 25:6 31:5 40:19     95:9,22 96:7,14       127:22 128:8          123:1,2 128:4
fuzzy 58:12 61:13       41:15 54:14 91:13   97:19 100:5           129:20 132:7,13     grouped 21:3,4
                        92:8,9 131:3        108:18 114:15         134:1,4 135:13      groups 6:14 12:19
         G              147:8 156:12        120:3,15 122:13       139:8,13 140:16       21:15 59:5
Gail 28:4 30:11,17    GG224273 168:20       123:21 125:2          144:20 149:7        group's 123:5
  30:17,19,22 31:2      169:21              135:23 139:23         151:2 153:22        guarantee 47:9
  31:4 32:7,11,17     gifted 61:25          140:14 145:15         154:6,7 155:6,12    guess 33:8 34:22
  32:24 35:7 36:3     girlfriend's 48:7     150:14,17,22,24       155:19 156:4,15       57:9 66:2 105:18
  38:16,20 40:16        62:10               153:14 155:10         157:7 161:22,25       114:15 142:18
  41:18 42:10,23      give 6:7 9:20,21      158:4 161:15          162:4,7,19 163:10     155:3
  43:14 44:8,14         12:2,5,11 14:18     162:15 166:8          164:6 165:4         guilty 164:22
  45:4,19 46:10,15      15:21 23:7,22     God 151:11,12           166:14                165:13,15
  46:20,23 47:11,22     31:2 41:13 42:4   goes 28:12 120:6      gold 88:24 89:6,19    Gunn 2:4
  47:23,24 49:24        48:11 49:23 50:20   125:7 138:14          90:7                guy 8:13 34:9,11
  53:24 54:7,12,13      51:16 57:18 60:13 going 12:3 13:1,2     good 26:19 36:16        36:11 42:2 43:22
  55:2,7,12 57:13       60:25 67:2 68:14    21:17 22:23 24:11     36:18 88:2 108:22     44:4 47:21 52:10
  57:21 58:6,10         73:13,20 76:2       25:8 27:4,17          115:24                60:9 66:12 77:21
  59:10,14,17 60:17     78:23 79:20 82:6    29:10 30:9,19,24    gotten 7:1 18:25        86:5,6,7,14,15,15
  60:18 61:18 63:5      88:10 90:18 91:3    32:17,17 35:21        24:17 52:22           86:16,22,24,25
  63:9,21 64:7,12       92:3,11,17 95:9     36:25 37:9,15,23    governing 4:6           87:3,21,23 88:8
  65:5,6,18 66:6,24     103:14,23 121:24    38:2,8,10 39:6,8    government 32:13        122:25 124:2,17
  75:14,15,17 77:17     134:25 141:16       40:22 41:3,13,15      90:8                  124:18 153:3
  95:5,18,24 96:11      145:3 148:16        41:23,24 43:7,8     graduated 124:10      guys 22:21 35:24
  97:4,9,10,13,18       150:11,12,20        45:21 46:3,4,5      grand 148:7 160:19      89:2 118:20
  97:22 99:24 100:2     151:15,21 158:1     47:9 48:9,10 51:1     160:22,25 161:1,2     119:14 124:2
  106:24 107:11         162:2 165:4         53:1 54:13,15         161:5 164:4           139:21 141:24
  109:5,6,22 110:15   given 11:2 47:23      55:10,18 56:9       grave 90:6              142:24
  112:7 113:18          57:24 71:17 72:12   57:10 59:13,16      great 8:13 18:22      guy's 52:6
  114:10 115:6          81:20 120:13        61:7 64:6 65:1,9      129:20
  119:20 120:10,19    giving 24:16 35:24    66:19 67:3,23       Green 130:13                   H
  120:22 123:11         41:14 58:14 92:16   68:14,21 70:21,22   ground 6:23           H 3:8
  154:5 156:3           95:6 98:9 125:6     70:24 72:25 73:8    group 10:24 13:19     half 38:5 118:6
Gail's 54:3 115:11      140:15 143:11       74:8,9 75:22          13:19 14:5 16:8     hall 8:6 13:18,19,21
gains 18:22             147:5,22            77:15,20 78:16        16:15 17:12 18:2     64:3
general 57:16         go 7:15 8:19 12:1     79:19,23 81:19,20     18:8,17 19:7,13     hand 4:25 85:1
generally 35:16         12:11 13:17,20      82:3,4,6,21 84:14     20:2,7,16 22:12      94:15,20,24 98:14
  51:9 60:9 67:23       16:24 21:6 23:18    84:20 87:24 88:7      23:2 25:2 29:12      100:9 102:24
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 178 of 192
                                                                                                Page 9

 104:12 105:8         Henderson's 86:9      28:19,22,23 29:17    121:10,14,15,22     idea 26:18,19,21
 107:9 113:16         he'll 60:11 67:4      29:21 30:4,22        122:1 123:10           34:1,20 36:17
 116:4 117:2          hi 55:18,18           31:10,21,24 32:9     125:25 127:1           38:24 63:19 92:25
 123:12 132:13        hide 26:1 108:3       32:10,11,24 33:18    131:6,15,19,21,25      103:18 104:7
 168:11                 115:12              35:7 36:3,5 37:23    132:3,12,17,19,21      106:2 135:16
handed 43:7,14        high 8:11 24:1,9,11   38:20 39:12 40:12    132:25 133:3,20        138:24 139:25
 81:17                  73:3 128:6          41:18 42:13,23       133:23 134:7,12        148:14 163:3
handing 25:13         higher 23:10          43:23 44:10,22       135:22 136:2        ideas 37:8
 80:21 109:2 112:4    hilarious 164:13      45:1,2,2,9 46:15     137:20,25 140:9     identification 80:15
 115:5                hired 123:1 125:11    46:20 47:15,23       140:20,25 141:1        94:14 98:12 100:7
hands 151:9           history 36:14         51:7 52:1 53:25      141:11,14 142:1,2      102:22 104:10
Hang 140:17           hit 48:15             54:7 55:2,10 56:5    142:16 143:3,20        105:6 106:17
 142:24 153:11,11     hold 27:1 44:2        57:14,16,17,22       143:24 144:3,5,7       107:7 108:25
happen 48:20 55:8       92:17 98:20         58:6,14,24 59:2,7    145:6,11,25 146:3      109:18 112:2
 65:19 85:14            139:15,15 141:10    59:7,10,12 62:15     146:5,11,16 148:1      113:14 115:3
 105:15 125:8         holding 78:1          62:18,22 64:11       148:22 149:14          116:2,25 133:2
happened 51:9         home 5:14 21:25       65:17 66:14 67:23    150:1,3,18 151:25      134:6 135:21
 52:8 60:1 63:14        85:13 93:12,13,13   69:16,19 70:7        152:7,8 153:8,16       137:24 140:8
 65:22 66:1 78:10     honest 92:25 97:2     72:17 73:4,7,25      157:15 158:2,7         149:25 157:14
 87:19 90:19            156:24 157:5,8      75:3,10,11 76:7,8    160:18,24 161:8        158:6 161:7 165:2
 103:18 122:25        honestly 106:12       77:4 78:4,11,24      161:24 162:16       identity 34:4
 159:19,21              115:24              79:16,22,25 80:2     164:3,7,10,15,17    Ilich 94:25
happy 100:4           hope 121:4            80:7,13,18,23        164:25 165:3        Ilich-Ernst 1:4
Harassing 160:21      hopefully 129:12      81:4,7,17,21,25      166:3,4,11 167:4       4:22 43:16 44:16
Harrison 38:22        hoping 151:20         82:13 83:6,7,24      167:6                  44:21 45:4 46:25
 83:7 123:19 130:4    Horn 85:9             83:25 84:22 85:15   Howard's 7:15 9:9       54:9 58:6 63:12
 152:4                horrific 51:13        86:21 87:11,15,16    9:15 11:23 13:3,7      66:7
Harry 21:11,12,14     hotel 12:2,6,9 50:8   87:17 88:15 89:4     16:3,7 18:5 22:15   Ilich-Ernst's 42:24
 48:16 49:25 58:17    hotels 119:2          89:5,5,7 90:15,17    23:14 29:2,18       illegal 73:14
 58:23 109:10,15      house 53:2 85:12      91:20 92:3,11,19     46:21 50:3 58:20    illegally 46:13
head 7:2 11:18,19       91:4,9,18,24        93:5 94:1,23 95:8    83:3 84:12,17       imagine 114:13
 63:15 88:19 90:13      92:12,21 163:20     97:24 99:21          85:19 89:13         immediate 92:9
 96:18 105:25         household 82:5        100:13,17 101:7      100:18,25 113:1,6   immediately 59:12
 118:10               Howard 1:7 2:8,8      101:21,25 102:6      114:19 115:12          59:13,15
hear 15:12 163:18       2:12 3:5 4:23,23    102:18 103:12,17     126:1               impeach 165:21
heard 26:13 58:23       5:25 6:18 7:13,21   103:21 104:4,5,20   HUD 161:13,17        imported 27:22
 67:5 81:4 125:1        7:25 8:15,25 9:19   104:25 105:10,15     162:17              impossible 59:20
heck 21:23 42:3         10:16 11:3 13:12    106:8,24 107:10     Hudgins 2:3          improper 9:23 11:5
help 12:12 14:14,18     13:17 14:2,9,11     107:20 108:6        huge 22:1 46:3          98:9 122:3
 19:20 21:16 39:4       15:17 16:13,24      109:5,5,13,21       Huh-uh 62:8 76:4     improperly 148:17
 77:5 151:13            17:2,8 18:9,12,15   110:12,21 111:10     137:12              incentive 40:12
helped 16:20 90:2,3     18:20 19:9 20:19    112:6,20 113:18     hundred 61:20        Incident 3:21
 110:1                  21:13,16,20 22:6    113:23,25 114:5      129:16              include 14:4 87:1
helping 69:22           22:20,22 25:2,24    115:7,17 116:5,19   hurt 131:11 151:8       89:14
 129:17                 26:13,21,23 27:3    117:7,18,21,23                           included 15:25
Henderson 86:6          27:14,25 28:15,19   119:8,9,19 120:19           I               55:23 87:10,13
         Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 179 of 192
                                                                                                Page 10

  118:22                 83:25 84:4 89:12    involved 16:6 19:8    53:25 54:8,22         113:19 115:7
including 19:14          89:14 114:11          20:3 26:11 52:2     55:3,9,10,16 57:4     117:7
  29:13 44:23 55:9     intent 84:12,17         88:17 90:16         57:22 58:6 63:12    Katelyn 105:21
  118:7 141:6            85:20                 120:14              64:10,14,17,20,20   kbach 105:10
income 56:5 102:8      intentions 81:18      involvement 74:18     64:21 66:7 67:1,2   kbachli 105:12
  145:7                  98:2,2                87:12 125:22        67:8 94:25 95:7     kbachli@promet...
incoming 56:24         interest 23:10 24:1     127:6               95:19 97:3,5,18       105:11
incomplete 153:13        24:2,12 61:5 70:8   irrelevant 165:19     97:24 98:3 99:22    Keefer 51:21,25,25
incorporated 111:5       72:7 73:3 75:4      IRS 145:8             120:14,21 123:7       52:6,7,8,23 88:8
  115:11,16              115:18 127:17,20    issue 54:15 67:8    Jasminka's 42:15      keep 10:8 19:21
incorporating            128:6               issues 75:5           57:14 67:21           25:7,12 27:5 31:4
  107:20 111:9         interested 169:14     item 118:6,18,22    Jeff 21:7 36:6,17       48:13 61:5 73:11
incorporation          interests 115:13      items 12:13 138:15    38:22 52:2,17         81:12 95:15 98:2
  115:8                interject 143:15                            53:8 58:21 59:25      132:15 150:10
incredible 50:12       intertwined 137:2               J           67:14 77:4 78:4       156:15 162:18,19
indicate 55:10         interworkings         Jacksonville 25:19    78:12 109:5,23        164:6 165:24
indicating 112:20        68:25                 27:10,16,19,20      112:6 113:18        keeping 10:14
individuals 51:22      introduce 4:18          36:7,23 37:1 40:4   115:7               kept 11:6 25:11
  51:23 83:1           introduced 8:11         41:17,20,24 44:11 Jeffrey 117:7           54:10 55:18 68:14
induce 57:21             86:6                  52:5,14,15 53:23 Jesus 34:12              69:21,23 70:4
induced 23:15          introducing 33:17       56:1,15,17 57:15 Jim 51:20,25,25          122:22 158:24
  45:21                inventory 16:1          57:23 66:12 67:19   52:6,6,8,23 53:5    key 159:14,16,17
industry 19:1          invest 23:8,15 26:2     68:3,18 69:8 70:2   88:7                  159:21
information 11:15        38:23 40:4 58:22      70:9 71:8,16      job 54:18,23 141:25   keys 159:7,9,11,12
  12:6 31:2,5 52:10      89:3,6,7 114:25       75:22,25 84:1,4,8 Joe 85:9                159:18,19
  52:16 60:3 75:20       129:10                84:13 88:13,22    joined 17:8 20:4      kill 34:9
  80:12 83:13          invested 23:20 25:3     104:17 113:11     Jones 130:11          kind 6:23 8:10 19:2
  111:14 125:6,9         33:24 34:5,21         116:7,16 151:4      154:11                19:24 21:2,5 40:9
  152:3                  39:3 83:2 89:9      Jacksonville's 69:4 Jose 51:21,25 52:10     59:5 65:9 67:11
ingratiate 121:5         108:8 128:5 129:9   Jacquez 130:13        53:5,8 76:23 77:3     73:22 75:7 90:2
initial 7:25 45:19       148:25 149:2        jail 15:4 30:9 31:6   77:6 78:14,19,20      114:13 129:13
  95:5                 investigative 6:10      45:15,21 46:24      81:19 88:8 104:13     140:2
initialed 99:12          6:21,22               47:3 59:14 67:3   judge 19:2            King 130:7
initially 9:19 12:14   investing 20:4 23:6     95:9,15,22 96:14 July 117:6,10          knew 7:10,11 49:2
  18:18 19:11 26:13      89:18                 98:3 107:4 120:3    134:16,18 158:13      52:4,21 114:20
  28:5 40:20 45:7      investment 6:13         120:11,15 121:7     158:16                120:25 123:24
  45:15 84:22            18:20 23:3 54:9     Jakon 26:15         June 109:3 115:7      knock 166:8
  121:11 124:15          55:3,6 63:1 89:23   January 65:23         168:21 169:21       know 7:8 8:9 10:11
initials 96:20,21,24     106:9 117:20          90:14,22 91:2     jury 135:2              11:18 12:12 14:1
  99:9,10                147:2,3               134:15                                    14:24,25 16:2,4
injured 7:1            investments 22:7      Jasminka 1:4 4:22            K              16:17 19:18,23
injuries 7:2             22:15 25:1,19         40:19 42:18,23    Kahn 21:7 36:6          22:17 23:9 24:1
instance 23:22           33:19 35:11 73:1      43:16 44:16,21      38:22 52:2 58:21      26:8 27:18 28:9
insurance 77:7,10        115:19                45:4,8,9,14,21      59:25 67:14 77:4      31:3,17 33:24
  78:3 90:1            investors 147:4         46:12,24 47:14,22   78:4,12 79:11         34:2,7,25 35:17
intended 57:14         invited 14:16 36:8      47:25 48:23 50:2    109:5,23 112:6        40:20 42:5,17
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 180 of 192
                                                                                                Page 11

 43:11,23 44:20      known 8:12 14:24    leased 21:23              153:2 155:23        LLC 2:4 3:12
 45:10,13 46:6,16     14:25,25 42:3      leasing 27:20          lied 59:2 66:14 67:9     107:20 133:6,8
 48:20 49:13,16       87:24              leave 158:19              111:18 163:14,14    loan 3:10,11,11,12
 54:14 55:5 57:21    knows 148:17        led 67:13,14 151:12    liens 151:15             15:20,23 16:12
 58:1,14,18,21        151:15             left 19:25 25:22       lies 72:9,9 79:14        20:24 24:12,14,15
 59:1 60:8 61:23     Koons 74:14,15,16     30:8 79:2 102:8      life 27:15 124:23        44:20,23,24 45:19
 62:19 63:14,25       74:17,18 75:3        121:3 129:18            164:22                45:21 52:13,25
 64:4 65:9,13        Kyle 109:22           148:6                lifeline 151:13          53:25 54:9 55:2
 66:10 68:20 69:17                       left-hand 162:20       liked 114:9              56:1 57:22 58:19
 69:21,21,25 71:13            L          legal 54:4 107:17      likes 108:22             59:24 60:4,6
 73:20,22 75:19      labels 158:3          125:5                limited 103:1,2          62:15 63:12 64:15
 76:3 77:2,15        lady 52:3 103:19    legally 40:21             133:7                 64:18,20 66:8
 79:18 83:8,12,19      107:13 121:7      lend 12:16 77:10       Linda 6:6,6 7:20         81:19 82:10 84:1
 88:14 89:11 90:20     134:25            lender 12:16 52:7         9:11 10:17 11:25      84:3,5,13 86:22
 92:23 93:17,22,25   Lance 151:3,3,6       52:11,12 78:3           12:1 16:15 50:5       88:11,12,22 89:14
 95:12 97:2,5,19     Landing 104:14        95:1                    61:24 91:4 92:12      91:7 94:21 98:16
 98:8 99:12,15,17    Large 1:18          lending 74:3              121:18 127:11         100:11 101:15
 100:2,19 102:5      Larry 129:22        Leon 130:9 168:4          128:8 131:9           104:13 109:10
 103:10,16 104:5     Lauderdale 126:17     169:2                   133:15 135:10,25      138:16,20
 104:24 105:12,15      127:5             letter 73:10,16,17        137:6 138:17        loaned 16:2,4 48:17
 105:19 106:1        law 6:11,11 9:7,9     73:19 123:2             139:10 140:3          48:20,23 50:2,5
 108:21 110:3          9:15 10:20 11:23 letters 122:15             143:8,8,9,17          50:15 61:24 83:2
 113:25 114:7,8,11     13:7,17,24 14:18 let's 6:13 9:14 15:9       159:8,9,10            83:5 89:15 91:8
 114:16,17 115:15      15:17,19,20 16:3    22:11 23:13 34:8     Linda's 91:9 93:13       91:19 127:7,21
 115:23,25 118:19      16:7 18:5 27:25     38:7,9 44:18 49:2       138:3                 144:19 145:22,24
 119:13,17 120:22      28:2,24 29:19       50:22 62:4,4         line 110:11 118:6      loaning 15:16
 122:20 123:15,16      31:24 41:1 48:13    67:19 81:12 82:18       118:22 153:12         89:17 91:5
 123:17 124:6          50:3 56:5 57:22     83:22 88:23 94:12       165:16              loans 8:7 9:12 62:5
 125:5,6 126:13        58:20 59:5 62:19    110:16 117:8         list 40:24 125:18        115:18
 128:1,17 129:22       62:21 64:12 68:23   132:15 135:23        listen 22:21 32:19     located 4:11
 132:23 134:4          73:12 74:8 78:2     141:22 146:12           60:8 63:25 120:4    LOCATION 1:15
 135:6,10,11,14        78:13 83:3 91:20    149:10 157:16           120:5 154:22        Lois 74:15,16,17,18
 137:2 140:15          93:7,23 94:24       161:15,20 162:10     listened 125:11          75:3
 142:7,9,11,13         108:8 121:10,13     162:13 164:5         lists 117:23 140:11    long 11:9 14:24
 143:4,5,7,10,14       121:20 124:10,23    165:24,25 166:1      literally 66:25          42:3 52:8,24 53:9
 144:16 146:17,18      125:15 152:19,25 level 123:24               122:19                78:4
 147:12 148:15         153:1             liability 103:1,2      litigation 15:24       longer 14:25 76:6,9
 149:15 151:2        Lawrence 130:11       133:7                   57:9                  76:12 90:16
 153:3 154:21        lawsuit 79:7 87:1   liar 50:17 72:9        little 6:7 24:17         116:21
 155:3 157:11        lawsuits 127:23       153:4                   49:15 50:12 56:8    look 36:15 80:16
 160:22 161:1        lawyer 41:16 66:16 license 41:2 46:6,7     live 11:7 24:4 35:25     99:9,10 100:12
 162:9,12 163:1,5      101:12 104:7        46:9,11 65:2            49:12 83:16           101:17,17 102:11
 163:7 164:19          125:4,10 127:3,4    131:3                lived 36:12              106:19 109:9
knowing 32:2           152:22 164:16     licensed 30:17         lives 11:10 49:14        112:21 115:21
 125:5               lazy 129:14         lie 25:4 50:10 86:16   living 12:24,25          125:17 127:23
knowledge 74:20      learn 54:17,22        86:21 122:17            35:22                 138:11,15,17
         Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 181 of 192
                                                                                                 Page 12

  154:4 161:17          134:19,21 141:4      147:1 155:22         milk 73:23             165:8
  162:4,6 163:21       manager 97:15         158:13               million 15:22 34:23   misdemeanors
looking 7:3 12:20       116:21 133:13       meaning 10:4           37:21 38:4,4          165:14
  14:12 20:25 47:7      143:22              means 138:21           40:18 41:6,15,19     missed 107:16
  64:1 105:16          managing 13:20        143:6 146:17,21       42:12 43:15 44:9     missing 33:1 40:8
  114:24               March 32:23 33:18     147:17 155:23,24      48:10,21 68:6         48:5,24 55:22
looks 36:10 100:19      34:19 35:7 137:6     155:25 160:20,23      77:11,17 81:20        79:9 85:16
  100:23 101:1          141:3 154:11,15      160:25 161:1          82:7,7 84:13         misstatements
  119:8                 154:20,23 155:2,4   meant 153:1 155:6      85:20 88:10,12        51:16
lose 46:11 61:14        155:14,17 156:1,2   Mears 89:25            101:14 106:9         Misstates 144:13
  67:13,15              156:5,11,18,22      mediation 66:13,23     118:6 119:10         mistake 51:8
losing 77:2             168:12 169:15       meet 7:12,16,19,21     122:20,20 141:8      mistaken 114:2
loss 78:18             mark 79:19 104:12     13:21 14:16 16:9      144:1 145:8 146:7     130:20
lost 76:17,23 79:3,6    106:14               87:20 89:1 114:22     148:3,12 149:1,1     Mobley 123:15,16
lot 7:11 12:10 16:14   marked 80:14,22      meeting 6:2 7:25       149:3 151:9,16       moment 20:18
  21:23 39:10 42:3      81:22 94:13,16,20    16:11 19:17 42:21    Milon 28:4,4 30:11    money 9:25 10:1,3
  47:13 61:13 67:14     96:11 98:11,14       51:8 58:2,8,9,11      32:11,24 35:7         10:4 12:12,16,22
  67:15 85:3 89:19      100:6 102:21,24      65:17                 36:3 38:16,20         14:18 15:3,6,16
  111:14 122:6          104:9 105:5,8       Mehta 124:8,9,17       40:16 41:18 42:10     16:2 19:18 20:4,7
  123:24 126:24         106:16,19 107:6,9    124:22 125:12,13      42:23 43:14 44:8      20:10,24 21:20,24
  144:20                108:24 109:2,17      126:15 127:5,20       44:14 45:4,19,20      22:6,8,14,17,18
loud 67:5 157:1         109:20 111:9        Melvin 123:15,16       46:10,20,23 47:11     22:22,23,24 23:15
Louis 74:14             112:1,4 113:13,16   member 75:3 97:15      47:22 49:24 53:24     23:18 24:3,5,5,6,7
Louisiana 52:3          114:1 115:2,5        116:22                54:12,13 55:2,7       24:8,13,16,17,19
love 7:19               116:1,4,24 117:2    mention 53:4           57:13,21 58:6         24:22,25 25:3,7
loves 42:6 122:4        133:1 134:5         mentioned 17:19        59:10 60:17 63:5      25:12 26:2,24,25
Luke 128:21             135:20 137:23        20:18                 63:9,22 64:13         27:8,11,12,18,24
lying 157:11            140:7 149:24        Mercedes 21:21,22      65:5 66:6 75:14       27:25 28:1,9,11
L's 49:7                157:13 158:5         27:21,22 157:17       95:18 97:22 99:14     28:23 29:5,11,18
                        161:6 165:1         Messages 3:20          106:24 107:11         33:1,5,7,15,16
        M              marketing 136:4      met 5:24 6:18 34:12    109:5,22 112:7        34:20 35:8,18,20
M 2:3                  marking 100:9         45:8,9 51:7 52:3      113:18 115:6          35:22 36:2,4 37:8
maintained 121:9       Masser 75:23          55:17 65:18 86:3      119:20 120:19         37:10,12,25,25
making 26:25           master 157:11         86:24 87:19 89:2     Milon's 45:24          38:5,25 39:1,5,6,7
 134:3 138:9           matter 32:11          91:2 114:19           46:15 59:15           39:10,24,25 40:3
 141:20,24 144:22       165:20              MetLife 40:24         mind 51:12             40:4,5,8,13 41:4
 152:24 154:13         McHardy 113:18       Metropolitan 1:15     mine 7:10 61:19,21     41:15,20,23,25
man 110:1              MDL 7:5               4:12                  68:13 86:5 98:23      42:4,5,15,16,24
manage 108:7           mean 6:5,25 13:13    Mgt 3:18               98:24 99:2,2          43:15,17 44:15
 116:20                 19:12,17 21:19      Miami 2:5              160:1,3,9             45:8,16,22,25
managed 19:13           29:8 39:21 40:9     Michelle 1:17 4:15    minimum 148:12         47:7,14 48:5,8,9
 78:13 129:17           45:1,2 48:3 49:4     168:19 169:3,20      minute 53:23           48:15,17,24,25
management 32:8         53:5 58:5 74:21     mid 25:16             minutes 50:19          49:1 50:3,5,12,13
 106:25 115:19          98:6 118:5,16       middle 55:23 56:25    misappropriated        50:14,14 52:13
 133:6,8,19,23          133:24 135:6,9       66:5 106:20           87:2                  53:1,2,7,13,13,17
 134:13,16,17,18        138:6 146:19,20      111:24               misdemeanor            55:12,22 57:5,11
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 182 of 192
                                                                                             Page 13

 57:12,14,16,17        68:21 70:4 75:8    157:17,19,20,22       74:22 75:24,24      noticing 14:22
 58:9,25 59:4,9        81:18 82:2 91:15   157:23,24,24          79:1,3 86:3,24,25   November 134:20
 60:10,11 61:3,5,6     93:20 147:6,8      158:22 159:5          97:2 124:11          136:3,15
 61:22,24,25 62:18    month 24:4 35:24    160:4                 127:12 134:4        number 3:9 5:22
 62:23 64:9 66:7       102:1 107:4       named 86:5             151:9 164:21         11:17 15:21 35:2
 66:20 67:1,2,8,14     117:17,24 118:7,8 names 75:1 122:22      165:13,15            138:16 140:10
 67:15,18,21 68:9      118:8,18,21        131:8               new 3:18 17:4          150:9
 68:13,20,22,25        119:10            Nathan 128:12          21:22,24 27:21,22   numbered 169:8
 69:7,11,15,21        monthly 117:8,13   natural 10:11          133:6,8,19,23       numbers 35:4
 70:1 71:20,22         119:9              31:17 122:11,18       134:12,16,17,18      60:24 164:23
 72:3,4 73:2,2,13     mortgage 85:21,22   124:4                 134:19,20 135:13    numerous 42:7
 75:12 76:16,23        85:25 86:2,4      nature 8:24 81:24      135:15,18 140:11    nut 88:9
 77:3,5,9,24 78:2,9   mother's 74:10     necessary 104:3        141:4
 78:10,18,20,24       mother-in-law      need 22:23 29:4      Newman 128:21                   O
 79:3,6,8,13 83:3,5    19:10,18 27:22     39:18 45:13 63:21   NFL 6:4,24 7:4,5,8    OATH 3:23 168:1
 83:10 84:7,21         75:9,11            73:9 74:1 75:18       7:22 10:18,23       object 13:12 139:13
 85:2,3,8,9,12,16     mother-in-law's     91:3,9 92:5,6         11:22 12:17 15:23     140:24 141:10,12
 86:15 87:2 88:7       74:10              122:16 134:2          21:17 22:15 23:3      141:17 142:5,22
 89:15,17,19 91:4     move 25:13 41:17    145:14 149:15         23:14 24:22 25:21     144:2,13 145:9,19
 91:6,6,7,8,9,13,17    59:9 74:9 90:7     150:20 151:8          26:1 27:11 33:11      145:21 147:20
 91:18,18,23 92:4      124:22 126:20      156:16 163:20         33:20,22,23 35:9      148:13 149:5,5
 92:7,10,12,16,18      141:22            needed 12:11,13,24     35:25 39:8,25         153:9 160:15,21
 92:23,24 93:2,4      moved 15:7 53:7     14:13 20:19 27:15     56:19,20 73:1         161:3 164:5
 93:22,23 97:23        77:24 79:5 126:6   27:25 28:23 30:18     83:1 90:16 114:7      165:16 166:7
 98:6 104:16 106:5    moving 38:12        32:12 57:25 62:24     118:9,19,19,20      objecting 139:22
 106:11 111:19         79:12              71:22 77:9 108:21     119:21 120:8          143:1 153:12
 112:21 116:6,15      Murphy 107:11,12    164:8                 128:5,15 129:1,5    objection 139:18
 118:16 119:20,24                        needing 20:24          129:25 130:2,6,8      141:12 153:6
 121:6 123:13                 N          needs 82:4 150:15      130:10,12,14,22     objections 142:25
 124:7 126:6 127:7    N 3:1              negatively 88:19       131:13 148:3,16     obligations 84:15
 127:9,10,10,12,17    name 4:14 5:10      90:13                 148:19              obtain 24:8
 127:20,24 129:9       7:14 21:10 34:11 neighborhood          night 159:19          obtained 69:12
 129:10,12 136:12      34:14 41:10,10     15:22 23:25 34:23   Nodding 96:18         obtaining 16:6
 136:13,19,22,24       43:22 49:4,5,9    Neil 2:13 25:22        105:25 118:10       offer 40:12
 137:3,8 138:4,5,6     52:6,10,23 53:10   26:4                nonbinding 97:22      offered 42:23 54:23
 138:13 144:18,19      53:11 59:9,14,15 Neil's 56:7           non-attorney 125:4      89:3,5
 144:23,23 145:1,2     59:18 66:14,18    Nella 128:10         NORTHERN 1:1          offering 41:19
 145:4,14,20,23        71:19 72:10,11,13 Nene 161:12          notarized 72:16,18      43:15
 146:9 147:4,10,22     74:1,9,10,13,24   net 149:1              103:8,11,17         offhand 83:21
 147:23 148:6          78:11 79:5 87:8,9 Nevada 17:4 59:18    Notary 1:17 168:20    office 5:17 7:16
 151:21,21 153:2,2     87:13 88:15 95:10  98:5 107:21 108:2     169:20                8:17,19,19,22 9:2
 156:4,8,13 163:7      98:23 100:2 101:5  108:11 111:5,9      note 109:6,10,14        12:9 13:24,24
 163:10,14,25          101:8,13 103:10    115:9,12,17           161:25                14:1,3 16:9,16
monies 7:3 21:17       103:17,22 104:5   never 19:8 43:10     notes 169:6             27:17 38:17,18,21
 24:14 25:6 27:8       111:6 123:16       55:17 59:3,18       notice 4:3              44:22 46:18,21
 35:4 45:10 62:12      130:16 148:15,18   61:23 71:17,18      noticed 124:18          55:17 63:2,13,24
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 183 of 192
                                                                                                 Page 14

  64:13 68:22 73:7      82:12 83:16,22,23     103:6 135:6,6       pad 26:9               169:11,12
  85:7 114:19           84:3,7,11 86:13     onward 14:7           page 3:2,9 96:19,21   partner 133:15
  124:21,24 125:12      86:23 88:1,17       open 138:18            97:1 99:10 100:12     138:22
  131:25 144:21         91:1,16 92:19       opened 124:23          101:5,17,17,24       partners 17:10,19
  152:19                93:14,21,24 94:7    operating 13:9,13      102:12 104:19         18:11 19:6,14
offices 8:15 13:3       94:12 96:6,8,10       15:18 17:7,17,21     106:20,20 109:9       20:2,10 22:13
  65:20 73:12           96:24 97:13 98:10     18:4 126:10          109:11 112:21         29:13 41:8 94:23
official 168:11         98:18,25 99:3,4     opinion 41:14          113:2 116:9          partnership 137:9
oh 18:23 47:8 62:16     99:19 100:16,21       73:10                134:13 154:4         party 9:13 25:11
  92:16 96:23 123:3     100:25 101:5,19     opportunity 89:3,6     161:14,17,17,18       30:16 70:23,24
  144:4                 103:15 104:19         89:18 151:11         162:17,18 164:23      72:14 79:10 87:6
okay 6:7,10,21,25       105:20 106:3          152:15              pages 169:8            87:11,18 146:1
  7:12,17 9:5,14        107:18 108:15       oral 4:3              paid 7:4,5 25:11      passed 11:9
  10:10,16 11:2,25      110:11 111:2,8      order 163:20           47:10 50:6,8 57:4    Patacxil 1:19 4:14
  14:7 15:1,7,16        112:12,18 113:4     ordering 167:1         61:5,23 62:14,16     patent 26:18
  16:11,25 17:6,12      114:17 115:1        organizations 13:8     68:17 71:14 86:16    patients 131:4
  17:15 18:7,10,23      116:10,11,14,19     original 53:25         87:21 89:22 97:23    Patrick 128:23,24
  19:12,24 20:6,18      117:8,23 118:25       68:12 69:3 72:25     113:5 119:6 127:8    Paul 119:13
  20:23 22:3 23:1       120:5 121:25          95:14                127:23 136:9         pause 82:14 166:11
  23:13,18 24:20        128:1,4,10,12,16    originally 71:6        144:20 145:4,24      paused 166:15
  25:15 26:4 27:25      128:19 129:2        Orlando 49:14          148:4 158:24         pay 41:24 42:19
  28:10,14,17,18        130:5 131:1 132:2   ought 36:15           pan 77:13              43:7,22 45:17
  29:4,25 30:7,14       132:17,19,21        outgoing 117:13       paper 28:12 72:9       47:6 55:12,22
  31:9,23 32:3,23       133:10 135:19         119:9                100:5 103:22          60:10,11,20 61:2
  33:13,14 34:1,18      137:13 139:11       outlaid 138:4,6,6     papers 142:18          69:3,22 72:4,4
  34:19,25 35:6         140:21,25 141:19    outlays 118:24        paperwork 51:15        77:6,6 85:20,20
  36:25 37:10,16,19     142:5 144:4 145:7   outside 33:21 49:14    53:6 66:15 67:11      86:15 92:21,24
  38:11 39:23 40:12     145:25 146:3,11     overhead 14:1,2        77:18,22              112:20 121:6
  42:10,20 43:13,19     149:17 150:3          117:8,17,24 118:7   paralegal 6:11         122:16 127:13
  43:25 44:6,6,18       151:1,7,22 154:17     118:12,19,19,20     parked 46:7 65:2       145:23 147:10
  44:23 45:3,18         155:4 156:1,9,10      118:23              part 9:10 10:24        163:10,20
  47:4,11 48:22         156:11,24 157:3     overpromised           15:15 16:8 24:13     paying 14:1,2 24:11
  49:8,22,25 50:18      157:16 158:1,8        120:17               38:14 39:18 41:7      33:10 53:2 118:20
  51:22 52:13,23        160:19 161:10       owe 140:6 143:13       47:21 56:20 67:13     122:20 129:15
  53:15,20 54:6         162:15,24 163:23      153:1,2              71:22 74:7 76:12     payment 89:15
  55:1,21 56:12,14      164:2,17,25 166:3   owed 25:7 50:11        79:8 82:3,9,11        113:10
  56:22 57:13,20        166:10 167:1          68:9 91:18 127:14    87:24 88:8 117:16    payments 14:19
  59:17,21,22 60:21   old 40:24 159:1         137:4 148:6 163:7    128:4 146:14          87:23 141:5
  60:23 61:10 62:2    older 47:20 164:14      164:1                147:11               people 14:16 20:4
  62:7,11 63:9,16     OmniPad 26:5,6,7      owned 25:25           participate 66:14      33:21 34:5 38:17
  64:25 66:4 68:1       27:1,11 56:12,13      108:12               72:2                  38:21,23 40:5
  69:6 70:6 72:2,5      56:16,17 117:24     owner 159:4           participating 67:16    41:2 48:11 50:2
  75:2 76:5,20,22       148:11,14           ownership 115:12      particular 58:19       52:1 58:14 60:10
  77:4 78:15,22       once 52:16 71:24      oxygen 129:13          59:24 62:24 89:23     73:11 77:5 83:10
  79:25 80:11,16        85:5 125:1                                parties 4:17 22:7      85:22 108:1 119:2
  81:1,3,9,12,21,24   ones 17:4 27:20               P              39:1 114:15           122:7,13 123:4
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 184 of 192
                                                                                                  Page 15

  124:1 125:6,9         4:19,21 132:18        45:10 61:13 65:6      129:11               promise 155:5
  146:21 147:6,22     plaintiffs 1:5          78:15 83:9 85:6      previous 102:11       promissory 109:6
  151:21 152:17         122:14                90:14 91:12 92:20    previously 115:10      109:10,14
  155:24              plaintiff's 132:24      95:4 110:3 119:19    price 68:6 69:11      pronunciation
people's 15:6 24:14     135:23                125:11 136:9         prior 6:12 26:17       128:2
Pepper's 163:9,19     plan 36:3 40:3         pointing 88:2          144:8                proof 61:17,19
percent 9:21 10:4,5   planned 55:12          points 71:10          prison 18:24 32:18     122:17 136:9
  10:18 22:24 24:2    plaque 125:14          police 104:2 111:15    107:5                 152:10
Perfect 132:2         play 123:23 125:4       154:6 158:9          private 6:10,21,22    proper 143:6 148:8
perform 48:2,3          164:16               policy 77:10           104:14               properties 86:10,12
performed 44:15       player 10:22,22        Ponzi 23:12 26:3      privilege 154:22,24   property 27:16
period 33:23 34:5       23:14,20 128:3,15     35:16 40:2 85:4      privy 35:3 60:1        71:2 75:25 76:1
  48:24 71:21 77:22     129:5,25 130:2,6      119:25 146:17,19      76:18 118:4           76:17 86:1,2,11
  92:17 111:10          130:8,10,12,14,22     146:24 147:1,12      pro 2:7 4:24           86:16 87:18 141:6
permission 72:12      players 6:4,24 7:1,8    147:15,17 149:3,9    probably 64:10         161:12,14 162:19
  90:8 103:23 105:3     7:11,11,22 9:6,8      149:9,12              112:15 119:11        prospectus 109:7
permitted 4:5           9:12,12,15 10:2      Poole 128:12           138:3                proves 67:11
person 39:14 40:23      10:18,25 11:22       portion 25:7,24       probation 30:5         138:12
  41:9 63:7 64:2        12:1,4,8,10,17,20     37:24 69:23 72:4     problem 9:22 40:23    provide 12:21
  72:9 87:20 120:23     12:21 14:15 23:8      114:3                 46:3,5 47:9,10,19     23:19 39:18 47:12
  130:19                23:20 24:22 25:21    portions 134:11        58:14 65:11 73:5      51:15
personal 22:8 28:8      26:1 33:20,22,23     positive 54:18         86:24 92:6           PS 151:15
  28:20,25 84:15        35:9,13 38:1 39:2    possession 43:1       problems 22:24        Public 1:18 168:20
  121:19                39:8,12,25 61:15     possibly 114:23       proceedings 4:1        169:20
personally 18:21        61:18 73:1,3 83:1     155:9                 166:20 167:8         pull 37:22 59:8
  24:10 28:3 38:16      85:5,6,7 90:16       potential 12:17        169:4,9              purchase 68:2,3,6
  55:16 58:24 62:18     114:7 118:9           55:22,23 56:1,4      proceeds 12:18         68:18 69:4,8,10
  93:7 168:8            119:21 120:8          56:14,22 76:24        83:25 148:16          69:11 70:12 71:7
persuasive 58:16        123:22 128:5,24      Prabhu 109:22,25      product 123:5,5        71:16 76:16 93:12
petitioner 4:19         128:25 129:1         practice 14:14        professional 123:24    161:12
PHILLIP 1:7 2:8         131:9,13             practicing 108:7       123:25 169:3         purchased 75:25
phone 5:20 11:17      player/client 23:3     pray 65:10 151:11     project 25:19,22,25   purifies 65:9
  49:20 60:19 61:3    player/clients          151:12                27:10 37:1 40:4      purported 44:20
  149:18,19 150:23      27:11                prayer 65:9,11,11      41:18,20 44:11       purportedly 72:17
  150:25 154:13       playing 127:3,4        praying 65:14          52:5,14,15,19         73:14 110:22
physical 42:22        Plaza 5:17              121:5                 56:2,8 57:15,24       116:21
piece 159:1           pleadings 125:17       presence 28:18         67:19,22 68:18       purporting 110:22
Piedmont 2:9          please 4:17 80:13      present 94:1           69:4 70:3,7 75:25    purports 94:22
piggy 28:8,20           142:3 152:6 167:6    president 29:23        76:25 84:1,4,8        117:12
pinned 51:14          plenty 75:17 143:9     pressure 48:2,4        88:22 89:24          purpose 15:23
pitch 22:21           plus 91:21 93:15       prestigious 90:1       104:17 116:16         18:17 19:6
place 11:3 71:19      pocket 12:12 50:9      pretend 35:19         projects 56:15,16     purposes 4:4,5
  84:23 94:9 98:5       144:22 159:20,21     pretending 125:4       68:4 69:8 70:9        10:14 77:7 78:4
  158:12 169:5        point 16:21 22:12      pretty 6:15 12:14      71:8,16 75:22        pursuant 4:3
placed 69:7             24:18 31:7 34:10      19:10 27:23 40:11     84:13 88:13          put 10:22 19:18
plaintiff 1:12 2:2      35:17 37:17 40:9      44:24 58:15           113:11 116:7          23:23 24:5,18,21
         Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 185 of 192
                                                                                                Page 16

  26:24 27:17,18            R               120:24 124:7        recorded 146:6         reined 19:21
  32:25 35:5 37:25 raise 4:25 21:7 23:9   reason 46:1 48:1      records 3:22 59:8      Reinhard 8:10,15
  38:1 45:15 48:1,4  36:18 37:10 38:25      52:21 53:17 57:24     161:14 162:19          13:20 14:23 18:19
  48:8 49:1 51:12    40:4,8,14 41:20        62:22,24 82:9,11      164:11 166:5           19:10 28:5,16,17
  59:4,14 60:11,20   42:11,23 43:15,17    reasonable 12:3       recruited 124:1,2        28:19,22 29:3,17
  61:4,17 72:3       43:22 48:5 77:5      reasons 77:16         red 35:15 88:6,21        29:19,25 59:17
  74:10,25 75:3,9    105:16               recall 17:6 18:3      refer 29:10 36:25        84:23 106:23
  75:10 76:16 77:9 raised 39:7 44:15        42:10 43:13 45:6      136:25,25            Reinhard's 30:14
  83:10 84:22 85:9   47:24 75:5 88:6        55:14 59:23 61:7    reference 34:10        related 72:20
  98:22 108:22       88:20                  62:4,7 63:17 65:4     37:18 134:9,24       relationship 7:24
  110:2 120:1,11   raises 44:11             83:20 90:23 94:7      140:15 142:14          8:2 14:9 90:15,20
  122:4,17 127:17  raising 21:15 22:6       117:11 123:9        referring 29:11        relative 169:10,12
  127:20 139:18      22:14 37:6             133:19,22 160:3       72:16 79:15          relatively 57:6
  145:1 147:4      ran 19:13,16 21:2        163:9,12 165:10       143:21               release 78:14
  148:10 157:20,23   36:2 68:20 125:24    receipt 71:4          reflect 84:11 85:23    relevant 138:3
putting 58:9 73:22   125:25 144:17        receive 112:9           96:21                remember 34:11
  98:6 103:21        146:18                 113:21 116:12       reflected 89:22          34:13 41:22 51:17
  148:18           rapport 55:20            117:9 135:4           96:25 101:22           107:1 128:11,13
P.A 2:8            rate 12:3 23:10          136:11,18 137:7       102:9 115:11           134:1 139:1,3
p.m 1:14,14 167:9    24:12 128:6          received 110:5,7        119:7                  150:21 159:17
                   rates 24:9 73:3          112:12 134:22       reflection 109:13      remodel 27:17
         Q                                  135:15,18 136:5     reflects 83:24 84:14   remove 66:16
                   rave 7:20
question 13:12     reach 35:18 38:19        136:11,20,23          85:19 102:6            110:12,23 111:6
 81:13,15 96:7       41:1 49:18 52:11       137:1,3,11,15,21    refresh 106:22           111:11
 112:15 141:16,18    110:16 151:12,13       138:22 139:5,6,10   refused 38:5 52:24     removed 79:4
 142:6 143:1 144:8 reached 10:24 42:1       140:22 142:4,21       78:7,23              repaid 45:25 46:2
 153:22 157:7        42:8 52:6 58:21        144:9 145:17        regarding 53:25          46:25 47:14 49:16
 162:11,13 166:1     64:8                 receivership 32:13      115:8                  49:17 55:9,10
questioning 153:12 read 87:5 110:8          32:20,25 120:2,12   Regina 113:18          repeat 80:23
 165:17              112:10 133:4         receiving 35:14       Regions 3:19,19        replace 36:4 37:12
questions 34:17      149:15 157:1           133:19,22             94:8,10 135:25         39:1,5 40:3,5,8
 100:14 131:18       166:23,25            recess 51:2 82:22       163:4                  48:5,24 84:18,21
 138:7 139:2,8,9   reading 4:6 141:14       132:8               registered 133:10        85:16
 140:16 146:13       153:10               recipient 105:12        133:11 169:3         replacing 84:16,21
 148:23 153:20     real 35:15 46:8        recollection 43:19    regretted 66:9         report 3:21 39:13
 162:1,2,7,8,14,25   47:6,18 65:2 73:8      57:3 65:25 106:22   regularly 13:2           39:16 64:14 158:9
 164:6 166:12        103:23 141:25        record 4:9 5:10       regulatory 63:11         158:11
quick 126:19,19    realize 148:5            10:8,14 50:22       reimbursed 138:5       reported 1:17
quickest 125:3     realized 39:20           51:1,4,10 81:5      reimbursement            63:10 64:17 145:7
quickly 57:6         91:12 111:4            82:18,19,21,24        138:15,19,20         reportedly 66:19
Quincy 135:1       really 19:8 21:2         86:17 96:6 98:25    reimbursements         reporter 1:17 3:24
quite 9:2 114:21     23:11 26:11,19         99:3 132:7,10         138:4,10               4:15,20,25 31:19
quote 23:25 41:8     30:8 34:11 42:5        139:19 140:18       reimbursing              80:5,9 94:18
 66:15 67:4 77:6     43:24 53:5 54:10       142:25 153:7          144:21                 132:20 140:18
 90:20 119:16        73:20 119:22           165:5 166:14,15     reincorporate            141:24 150:16
                                            166:17 169:9          108:11                 152:5 158:4
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 186 of 192
                                                                                               Page 17

  166:23 167:1,5,7      37:2 40:3,6 43:24     108:6 110:1         154:5 155:12          162:13,14,21,21
  169:1,4               46:7 47:19 50:21      124:24 147:23       163:4               seemingly 14:23
reporter's 80:8         53:22 54:2,4,5      running 13:20       scammer 52:20         seen 43:10 44:25
reporting 31:9,20       57:12 58:7 60:11      26:10 27:14 30:21 scheme 23:12 26:3       74:23 80:2,18,19
  32:9,10 164:3         60:15,24 62:13        31:7,12 48:14,15    40:2 72:25 85:4       95:2,3 100:23
reports 16:23 39:17     64:5 67:25 70:14      74:3,19,24 77:12    119:25 146:17,19      101:10
  152:1                 71:15 73:17 76:11     106:4 147:14,16     147:1,12,15,17      self 64:16
represent 112:12        76:14 78:6,8 79:7   ruse 91:13            149:4,9,9,13        self-employed 6:20
  123:2                 80:21 83:21 85:18   Russia 27:23        schemes 35:17         send 28:4 29:5,18
represented 131:2       91:2,15,19,22,25                        school 7:9 8:11         32:18 39:13 70:2
representing 15:5       92:2,6,8 93:10,17             S           124:11 125:15         73:15 75:18,19
  30:5 50:1 74:4        95:16 97:8 99:8     S 2:4 3:8           Scott 128:16            88:7 122:15
  108:8 114:23          100:1 101:24        safe 79:19          screwed 87:17         sending 28:5 52:16
represents 101:25       102:7,11,13,16      sale 68:2,18 70:12  Scroggins 128:1,2       111:13
request 97:11           103:7 104:22          76:17             scruples 39:21        sense 21:1 65:13
  146:6                 108:14 111:25       Sam 130:16          se 2:7 4:24             120:22 121:13
reserve 131:20,21       113:23 117:4,9,12   Samantha 130:3,15 seal 168:11               141:21 144:16
resided 8:18            120:18 121:15         130:17            Searcy 130:9            146:4 162:2
resign 30:8             125:20,21 126:3     Samantha's 130:16 SEC 46:6 63:10,13       sent 18:24 33:9
resigned 30:1           131:16 138:25       sanity 61:14          63:18 64:6,11,14      52:9,17,19 53:13
respect 9:15 11:24      139:6 140:6         sat 63:18 66:24       64:22 65:17           53:14 61:18,20
response 29:2           141:25 143:23         73:17 97:3 143:9    111:15 149:10         73:18 77:23 79:1
responses 150:3         152:14,23 153:15    saw 36:10 43:20     second 50:20,23         80:7 88:25 93:2
responsible 38:5        156:14 158:22         55:17 57:16,18      55:2 82:14 87:22      99:23,23 105:16
  82:3 117:19,22        159:3,4 163:4         58:2 67:23 74:21    96:21 134:10          116:11 123:2
rest 16:15              164:15              saying 15:3 22:10   secretary 103:20        134:25 135:9,10
result 98:4           rights 71:7             25:10 27:14 43:6    107:15,17             135:13 143:8
retired 123:12        Riley 128:23            53:12 60:13 61:16 see 6:3,13 7:14       sentence 10:12
retirement 123:13     ring 17:12              61:16,23 66:23,25   16:18 19:22 21:6    separate 21:2 67:6
return 24:9 93:15     risk 82:7               67:5 69:20 72:1     30:24 32:20 34:8      70:25
returned 145:2        rob 78:16               78:24 86:8 88:3     40:10 42:22 43:2    sequential 132:15
  158:25              robbed 59:21            92:16 93:5 99:1,5   49:2 52:12 64:1     series 33:19 62:5
returns 145:16        role 9:8 14:8 19:7      106:12 112:14       72:3 79:12 88:23      70:15,16 138:2
  146:6                 30:1,14               113:23 120:24       96:19,22,23 97:3      164:10
reviews 7:20          rolling 162:18          126:5 138:9         98:21 101:24        server 121:10
Rex 100:11            roof 36:9               139:17 140:1        102:7 104:19,21       122:1
Rhinehart 22:20       room 63:18              142:8,18 143:11     105:20,24 108:1     set 12:2 151:3
rich 22:22            rooms 67:6              143:12,13 144:16    108:12,14 109:11    setting 12:7 16:11
ridiculous 118:17     Rothschild 78:2         159:15 163:12       110:11,19 112:19      152:15
riding 26:14          Rothschild's 77:25    says 41:1 46:23       112:24,25 116:8     settled 57:8 67:2
right 4:25 10:7,13    RPR 1:17 168:19         53:16 64:3 73:14    116:14 117:24       settlement 7:6
  10:21 11:8,10,21      169:20                91:5 104:8 110:12   118:9 120:5 133:8     12:18 33:11,13
  13:18 15:2,9        rules 4:6 73:6 74:3     110:15 118:23       134:13,15,16,18       55:23 56:15
  20:20,21 22:11      run 21:5 52:8,24        136:6 138:20,25     141:2 146:6         settlements 15:24
  26:25 28:22 29:17     53:9 67:18 68:19      141:15 143:7        149:10,12 157:16      56:19,20
  32:6 33:12,21         74:8 84:23 92:7       151:24 152:16       157:19,22 162:10    settling 9:20
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 187 of 192
                                                                                                   Page 18

shadiness 70:21         104:20               sole 115:18           spent 61:19 145:2        111:18 146:9
Shaking 88:19         signed 25:10 45:7      solicit 47:16,20      splitting 9:23           151:21 152:17
  90:13                 45:14,19 53:8        solicited 47:17,22    spoke 49:23 60:18        156:6
sharing 122:21          59:9 63:5,6 69:19      47:25                 66:21 83:18          stolen 39:6 41:25
Shaun 130:7             72:10,11,11,17       soliciting 46:12      SR 2:12                  53:2 78:18 84:16
sheet 28:12             73:11 79:9 95:7        54:3                staff 50:7 118:8         84:18 106:11
she'll 60:25 140:5      95:17 96:1,4,11      somebody 49:2           152:22                 145:13
ship 85:18              99:21 101:5,8          52:4 61:12,19       stamp 72:10,15         stop 90:10 119:20
short 57:4,4 92:17      103:10 105:1           72:18 89:15 98:20     103:22 113:3           165:25
shorthand 169:6         107:14 124:3,5         98:22 101:5         standing 36:6,8        stopped 24:16
show 30:23 50:6       significant 76:23        128:17                60:19 64:24            106:23 120:8
  59:8 108:14           88:4                 soon 60:22            stands 71:1            straight 10:15
  109:20 117:13       signing 4:6 53:4       sorry 10:10 21:9,12   standup 153:3          street 12:25 36:21
  152:18 155:6,12       77:22 79:1 95:18       31:16 103:21        start 8:25 22:14       strike 29:9 57:20
  155:19 156:4          97:7 99:20             107:16 116:10         26:25 30:18 43:9       87:8 89:12
  166:5               similar 103:5            130:22 137:18         52:12 154:13         structurally 14:13
showed 8:3 21:25      Simon 89:25              143:14 144:4,6,19   started 8:2,5 9:2,6      84:22 110:2
  63:13,20 124:19       154:12               sort 10:11 32:16        13:2,25 14:11        structure 13:22
  125:15 129:20       simple 146:25            54:20 55:2 76:5       22:17 26:16 41:11      16:16 37:22
showing 63:19           155:11                 90:15 102:8           52:16 56:11 66:17      114:14
  77:19 134:12        sir 5:1 7:7 26:6         132:22                90:6 94:17 111:13    stuff 6:13,24 18:20
  145:17 148:2          84:2 93:9 101:3      sound 144:22            122:19 124:15,16       21:17 32:14 51:12
shows 44:8              102:17 104:23        sounded 26:19           127:21                 60:9 61:13 69:5
shut 121:17,17,22       105:2,4 106:6        source 68:17 69:18    starting 85:4 155:4      78:12 98:23
  122:1,5               117:11 136:8         sources 55:21 56:4    startup 6:23             121:19 124:4,4
sick 65:6 82:17         140:14                 56:23               startups 35:11           142:9,14 143:5,11
sieve 92:7            sister 48:7 62:10      south 124:23          state 1:18 5:9 164:3     144:20 164:14
sign 9:7 45:13        sit 22:20 66:20        space 14:1,3 15:18      168:3 169:2          stupid 32:19 120:4
  52:24 53:9,18       sitting 46:18 47:5,7     17:7,11,17,23       stated 144:9             165:18
  77:15 78:5,7,23       58:2 63:17 73:7        18:5 32:3           statement 3:18         Subia 1:17 4:16
  78:25 79:2 82:2       73:11,18 120:2       speak 13:18 84:24       72:12 84:25 95:15      168:19 169:3,20
  82:10 88:5 95:5,9     126:14 148:17          85:18 151:10          102:4,5 106:7        subsequent 9:24
  95:13 96:12 97:3      151:2,6                152:15                118:12 134:3           86:4
  97:19 98:18 99:18   situation 25:4         speaking 155:9          138:10 141:20        subsequently 67:12
  100:4,21,23           123:8                specific 61:9 90:18     161:12,17            subtotal 141:2
  101:12 103:8        skin 155:11              133:21 134:2        states 1:1 108:2       sucked 129:13
  104:22 122:14       slated 67:21           specifically 67:22    stay 150:15            sudden 50:14
signatory 126:4,5     slow 142:24 152:5        120:10              stayed 129:11          sue 79:11 122:24
signature 38:3 78:1   small 6:14 92:9        specs 21:25           staying 121:5          suggest 26:24
  78:15 95:21 96:24   smart 124:17,18,18     speculation 139:23    stealing 15:4 30:5     suggested 7:15
  99:5,6,6,7,9        Smith 38:22 83:7         149:6                 61:21 148:19           32:23 90:9
  100:13,17,18,20       83:16 123:19         speed 154:21          step 15:9 22:11        suing 79:10 122:10
  100:24,25 101:1,1   Smith's 83:12          spell 5:9 49:3        stick 121:4            Suite 2:5,9 5:17
  101:3 103:5           130:4                spend 53:1            sticks 40:11           suited 128:8
  107:14 113:1,6      snatched 125:3         spending 21:20        stole 50:10 61:16      Sullivan 119:13
signatures 98:21      sold 124:12              91:14 138:13          78:20 104:16         summary 3:20
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 188 of 192
                                                                                               Page 19

  140:22 142:4,20      158:19,21 159:24      73:11 75:20 91:3      85:1,17 90:5        36:15 38:20 40:12
summer 48:4,18         166:11                115:23 116:6,15       107:25 110:9        40:20,21 41:18
Sunbiz 3:18          taken 1:12 4:3          123:3 125:5,16        111:1 122:3         42:12,23 43:7
supervision 169:7      32:12 37:25 46:9      153:2,25              125:18 127:22       44:10 45:1,2,2,17
supposed 27:8          51:2 53:17 82:22    tells 50:10 65:13       129:20 134:3        46:4,15,20 47:6
  30:20 40:21 41:1     85:25 88:15         ten 160:11            think 19:22 36:16     47:23 48:1,3,9
  41:7,7 47:16 57:7    125:10 131:3        term 65:3 74:6          39:17 45:25 56:7    52:6,9,10,17,18
  69:22 110:25         132:8 169:5         terms 11:21 12:15       73:14,15 74:23      52:21 53:8,25
  145:3              talk 14:13,20 15:9      149:16                98:2 115:10         54:7,11,12,13
supposedly 21:16       23:5 43:12 44:4     terrible 13:1           118:14,25 123:18    55:2,9 57:14,16
  23:8 31:7 33:3       51:20 60:16,17      testified 5:6 67:21     128:17 129:8        57:17,22 58:5,12
  37:23 41:11 54:18    63:21 67:19           115:10 123:18         131:16 146:8        58:14 59:6,10,12
  57:8 61:21 68:13     114:21 131:10       testimony 22:5          149:12 152:25       60:18,18 61:16,21
  68:14 89:16,18       135:2 154:21          101:21 106:4          155:6               62:15,18,22 64:3
  111:18 122:10      talked 30:25 42:7       144:9,14 157:5      third 9:13 22:7       66:25 67:7,23
sure 11:5,11 15:14     60:17 85:3,4        text 3:20 150:24        87:11 145:25        68:19,20,23 69:16
  19:19 30:20 33:25    129:14                155:8               third-party 12:16     69:19 70:7,20
  43:8 53:5 55:19    talking 21:24 34:13   texted 149:22           146:5               71:2 72:17 73:4,7
  59:16,25 60:24       43:5 51:6 74:22       151:17,19           Thirty-two 99:2       73:8,25 75:2,10
  63:2,6 76:8 80:5     101:11 116:14       texts 150:2           Thomas 129:6          75:11 76:7,8,18
  82:16 90:11,12       132:23 139:21       TGI 158:13,14         thought 8:3 37:22     77:4,11,14 78:4
  94:11 97:6 103:14    140:1 155:8,8         159:7,10,16           37:24 48:8 120:11   78:11,24 79:15
  110:7 114:13         160:4               Thamer 36:11            120:20 153:3        81:17,21 82:13
  122:5 128:20       Tallahassee 1:16        66:11,24 75:23      thousand 61:20        83:24,25 84:12,17
  129:2,3 137:8        2:10 4:12 5:18,19     79:24 80:3            91:21               84:22 85:2,4,19
  140:4 142:1          11:7 12:4 49:12     Thank 94:18           thousands 75:16       86:8,21 87:10,15
  149:23 153:8         83:16 114:22          103:15 133:18       threaten 154:5        87:16,16 88:24
  154:16 156:6         124:21                160:17 166:22         165:22              89:4,5,5,7 90:5,15
  158:20 165:9       tax 145:16 146:6        167:7               threatening 85:8      91:20 99:21
sustain 7:3          taxes 145:12,18,23    Thanks 110:17           127:21              100:13,17,18,25
swear 4:20           team 114:5            Thedrick 5:11,12      three 17:4,10 18:3    101:21,25 103:12
sworn 5:5 72:13      Ted 114:17,19         theft 158:12 160:19     46:18 50:11 51:22   104:20,25 105:10
  86:19 168:9        telephone 114:21        160:23,25 161:1,2     53:8 58:2,5 77:21   105:15 106:24
SYED 2:13            tell 5:24 6:25 7:24     161:5 164:4           79:20 118:23        107:10,19 108:5
                       14:7 16:5 26:21     thief 79:13,15          135:24              108:15 109:4,5,13
         T             28:21 30:23 43:18   thieves 50:16         throw 40:10           109:21 110:12,21
T 1:11 3:3,8 4:2 5:4   47:15 50:15 59:8    thing 16:20 53:11     throwing 142:15       111:10,17,17,18
tag 10:23              59:25 61:4 64:1       54:17 56:7 62:1     thumbprint 136:6      111:20 112:5,20
take 9:24 15:9         66:6 69:5 75:15       65:8 69:16 91:15    tied 121:12           113:1,6,17,23,25
  22:11,18 23:2        75:22 77:2 90:19      110:9 121:2         tight 140:17          114:5,19,22,23,24
  27:2 30:14 37:23     93:19 107:22          126:20 146:22       Tim 4:23 28:19,19     115:7,12,17 116:5
  50:18 59:20 71:15    120:10,19 128:8     things 7:23 8:4         28:22,23 29:2,17    116:6,15,19 117:7
  74:1,9 80:16 82:5    129:19 148:21         14:12 19:4,22         29:21 30:16,24      119:8,14,19 120:4
  84:14 89:18,19       156:12 163:19         26:10,17 27:9         31:1,3,9 32:9,10    120:19,24,25
  131:19,22 132:3    telling 15:1 18:21      32:21 56:10 58:16     32:11,17,24 33:18   121:1,4 123:10,21
  151:3,20 156:7       33:6 47:8 57:11       63:1 77:13 82:6       34:13 35:7 36:3,5   124:6,13,15,18,19
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 189 of 192
                                                                                               Page 20

  124:20,23 125:1,2     2:10                transaction 44:19       129:8 143:15       29:15 37:4 38:13
  125:11 126:1,22     title 3:21 113:7        45:4 59:24 87:10      153:24 164:16      51:6 57:13 69:6
  126:23 127:7,8,8      157:17,19,22        transcript 4:7          165:22             75:23 93:11 95:11
  127:23 128:18         158:21,22             167:2               turn 32:14,16,19     98:8 136:9 144:24
  129:9,11,13,14,19   titled 94:21          transfer 28:1           57:10 79:5 161:18  146:15 147:17
  129:19 131:2,5,10   tobacco 15:25         translated 169:7        162:17             148:2,11 154:18
  131:15 150:3          21:16 36:7 39:4,7   trauma 7:2            turnaround 57:5      155:15,18 160:19
  151:3                 48:10 55:24 56:14   treated 16:19         turned 25:24,25      160:25
time 1:14 4:10 6:19     56:15 57:8 60:12    treatment 39:12         45:12             understanding
  12:23 13:7 14:24      117:16              trial 132:22 149:11   turning 111:17       17:1 18:16,19
  20:19 22:6 24:3     today 4:10 83:2       trials 39:7           two 27:20 46:23      19:5 20:1 26:9
  24:15,16 25:14        120:2 123:8 131:7   trick 155:23            49:7 51:23 52:1    29:7 32:7 44:14
  26:23 27:7 28:11      131:12 148:4        tricked 92:15 147:7     77:18 99:11 108:1  48:21 62:13,17,21
  28:14 29:4,24       told 11:4,4 19:1        147:7                 114:15 134:14      64:19,23 68:16
  30:11,15 33:24        23:24 24:4 25:2     tricking 146:21         135:24 141:7       69:2,14 75:2
  34:6 35:17 36:1       26:22,23 28:14,15   tried 47:20 51:11       163:11,21          76:15,22 82:12
  40:8,13 42:3,17       28:19,22 29:4         51:17 61:14 98:22   Twong 119:17         87:5,7,9 90:11
  43:13,21 45:18        30:18 32:11 34:7      115:21              type 8:8 16:20       97:21 102:3
  48:11,24 50:4,25      35:16 38:3 42:2     trouble 28:8 30:4       55:20 57:9 96:3    104:15 107:19
  51:3,17 56:6 57:5     46:18 49:1 58:24      46:8 47:2,6,13      typed 142:11         109:8 110:3,21
  58:23 61:1,2 63:8     60:8 61:12 63:10      65:2 73:9 155:7     T-h-e-d-r-i-c-k      111:2,8 113:4,9
  63:9,23 66:6 73:4     64:7 66:19 67:10      155:12,18,20,21       5:12               117:18 118:2,11
  73:25 74:5 76:5       74:7,21 77:8,8      true 90:4 102:4,5                          121:8,11,21,25
  82:13,20,23 83:18     85:12 93:2 98:4       108:21 148:21                U           165:21
  87:21,22 88:21        99:17 101:7 108:6     152:20 169:8        Uber 12:7,8 50:8    understood 18:7,13
  91:10,19 97:14,21     108:6,15 112:10     Trump 54:21             119:3              35:6 55:21 84:17
  103:20 105:16         118:25 119:12       trust 50:1 65:11      Uh-huh 9:17 10:19 undo 65:15
  106:3 108:5,18        122:13 124:13         122:6 125:24          13:4 15:11 17:20 unfolded 7:25
  110:24 111:10,13      131:9,9 152:11        126:2,3,8,10          22:10 24:24 25:17 UNITED 1:1
  111:20 115:15         156:2,11 158:23       127:2 152:13          35:10 49:11,19    university 8:5
  118:13 120:7,8,12     163:3                 163:11,22             62:6 84:2 92:14    13:11,16 14:4
  131:17 132:6,9      Tom 129:8 148:25      trusted 25:14 63:8      103:4 105:23       18:6 54:20,21,23
  154:5 166:13,16     tomorrow 155:5        trusting 15:5           109:24 112:8       54:25 110:2 124:9
  166:18 169:5        tons 115:22           truth 24:6 153:10       113:20 133:12      125:14 129:7
timeline 51:16        Tony 86:5,6,8           153:18,19,25          136:17 137:7      unproductive
  70:11               top 11:18,19 109:4      156:16,16,19,20       152:2,12,20        129:15
timely 69:12            116:8 117:23          156:20 157:1          158:10 162:23     unquote 41:8 66:15
times 12:10 42:7      total 82:1 141:7      truthful 157:5,8        164:9              77:7 90:21
  51:14 126:24          143:25 144:11       try 34:13 36:15       ultimately 69:10    upset 54:15
  160:11,13 165:10    totals 140:22           42:4 52:12,19         70:6 72:6         upward 50:7
timing 51:8           town 8:22               65:15 79:23 135:1   Umeh 88:23 89:17 use 4:4 22:8 23:8
TIMOTHY 1:7 2:8       Tracy 128:1,2           151:14                89:23              28:7,20,25 34:10
  2:12                trade 89:19           trying 6:23 7:23      unbelievable 122:8   39:6,8 56:9 74:6
Tim's 63:13 84:25     traded 21:21            26:1 34:10 43:21    undersigned 168:7    83:25 84:12 89:14
  110:15 124:20       trading 18:20           48:13 54:15 56:8    understand 18:10     114:6 148:10
tim@howardjust...     train 30:18             67:7 108:3 111:20     22:5 25:16 28:14 uses 4:5
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 190 of 192
                                                                                             Page 21

usual 59:2          Walker 1:11 3:3        99:22 108:20         79:18 116:14         168:11
usually 79:4 147:9   4:2,13 5:4,9,11,12    110:8,25 118:4       120:17 127:14       witnessed 100:21
usurious 120:21      78:25 79:12           119:22 122:21        132:7,19,22         won 26:18
                     132:13 135:25         124:24 148:7         150:12 166:14       wonderful 8:2 81:8
          V          136:1,3,16 137:14     159:10              we've 32:21 80:19     156:21
Vann 1:19 4:14       140:12 141:2         watching 92:7         80:24 81:2,4 83:2   wonderfully 44:3
various 115:8        150:3 163:12,21      water 61:17           101:15 131:9        Woods 129:6,8
  138:15             165:6 166:18         way 11:12 14:8        138:6                148:25
vast 131:8          walking 159:18         16:6,12,17 36:18    Wheeler 2:3          word 164:24
vehicle 156:3,12    wall 40:10 125:14      37:20 49:3,18       wife 19:9,20 21:24   words 47:1
  158:24            Wally 10:21,24         52:2 53:7 58:16      27:21 34:12 74:22   work 6:11,11,21,22
venture 26:4         11:6,7,12 34:7        63:25 65:15 76:7     85:11 130:4          8:16,18 9:18 10:2
  105:18            Walmart 15:4 30:6      89:16 91:14         Williams 7:15         16:14 23:1 30:20
Verified 136:7      want 9:1 28:9 50:18    102:18 125:3         10:21 11:6,7,13      35:17 108:22
versatile 26:10      51:10,13 58:17,25     132:22 133:16        34:7 129:4 130:21    125:12 129:18
versus 25:13 66:1    60:21 61:8,11,11      137:3 151:8,8        130:25               133:24 136:8,10
viable 114:25        67:3 70:23 75:6      ways 40:7            willing 42:6,18       152:11
video 166:20         80:16 81:6,7         Webster 129:22        43:11 60:13 71:20   worked 8:17 26:15
videographer 1:19    83:11 90:25 91:7     Wednesday 1:13        104:1                31:5 36:11 73:12
  2:13 4:9,15 50:25  92:3,5,18 94:15       4:10                wire 93:11,18 94:2    89:16 90:1 122:13
  51:3 82:20,23      95:14 125:8          weeks 107:3 163:11    134:15,16,17,19      123:21 124:13,20
  132:6,9 166:13,16  127:24 129:16         163:21               134:20 145:17        127:8 128:18
VIDEOTAPED           135:2 136:10         Weinberg 2:3         wired 93:22,23        129:6,9,18
  1:10               138:8 148:9 149:8    went 6:12 7:9,20     wires 50:6 61:19     working 8:14 19:1
violated 73:5        150:24 152:16         12:1,7 14:21 21:8    133:20,22 134:1      21:7 24:6 29:8
violating 74:3       154:20 159:1          21:21 22:2 24:21     134:12,14,23         30:11 31:4 32:3
Virage 14:17 15:10   164:1 166:23          27:15 29:12 30:10    135:4,18 137:1,3     54:19,25 56:8
  15:12,14,16,20    wanted 27:2 34:9       30:16,25 31:6        144:10               60:8 65:19 83:9
  16:13 20:24 25:6   38:12 39:22 43:8      40:16 43:12 45:8    wished 66:10          89:1 106:23 107:2
  69:24,25           68:19,25 85:8,9       45:16 52:2 53:13    witness 3:2 4:7,20    152:19
visit 13:18          85:11 95:21           57:9 58:25 59:15     5:5 31:20 50:23     works 21:13 83:7,8
vs 1:6               108:11 114:14         62:21 64:3,9 65:8    80:19 81:2,5,10     worried 45:20
                     124:22 126:7          66:12 67:6 68:22     139:14,16,20,25      96:13 123:11
          W         wants 41:12 60:10      78:2,18 91:17        141:18,20 142:7     worry 15:6 19:3
wait 10:9 27:7 92:6  61:25 114:5           94:5 95:8 123:4      142:23 143:4,16      22:21 31:3 40:22
  107:16 139:15      151:15                124:4,9 125:15       144:15 145:10,20     41:3 47:8 57:11
  141:10            warm 58:12             126:18 140:13,21     145:22 146:2,4,8     95:13 101:12
waited 31:16        warranty 3:22          143:22 144:10        146:14 147:21       worth 21:22 100:5
waiting 60:12        161:11 162:18         148:17 158:25        148:14 149:7         148:12,15
waive 166:24        Warren 129:4          weren't 21:17         150:14,17 153:10    wouldn't 26:24
waived 4:7          wasn't 25:4 30:20     we'll 38:15 47:9      153:15 160:17,22     27:6 28:3 31:1
waivers 73:11        35:3 42:21 43:8       91:16 120:5          161:4,22 162:11      53:9,18 55:19
walk 70:11 121:1     47:16 49:17 54:19     145:25 146:5,25      162:15 164:9,13      69:5 78:25 79:2,6
  158:18             59:16 60:1 63:24      149:11 164:3         164:16,21 165:18     79:11 92:13
walked 55:18 121:3   66:20 71:20 76:18    we're 29:11 40:22     165:20,21,25         118:22,25 120:2
  159:7,23           89:17 91:13 94:4      41:7 51:4 64:5       166:22,25 168:8      121:7 145:23
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 191 of 192
                                                                                              Page 22

 157:9 166:8            141:7               $500 91:21           12/12/17 3:11       2015 6:1,18 8:1 9:3
wrapped 111:21        young 52:3 103:19     $500,000 25:11       12/18/17 3:11         13:3,10,25 14:7
write 73:10 79:20       107:13 110:1          69:20 70:3 71:5    12/28/17 3:12         17:7 18:16 20:4
 150:19 151:1         younger 124:12          72:1               12/4/17 3:22          20:19 22:12 27:12
 154:8,15,23 155:2                          $60,000 137:16       12:30 1:14 4:11       33:18 34:19 39:25
 156:5,18,22                   Z            $62,500 102:1        125 60:21           2016 136:3,15
writes 155:9          zero 59:19 79:21      $70,000 48:8 60:20   1290 5:15             140:12 141:3
writing 10:17 38:1                          $700,000 69:7        132 3:5               145:8,12
 55:11,14 122:5                 $           $78,000 50:7         133 3:18            2017 25:16 27:13
written 11:2 41:18    $1 38:4               $8 148:3             134 3:18              29:25 32:23 33:19
 44:9 63:4 100:5      $1.1 106:9                                 135 3:19              34:20 35:8 36:2
 116:7,16 139:22      $1.2 141:8 146:7                1          137 3:19              37:7 38:25 40:1
 147:24               $1.23 144:1           1 132:13 162:18      14 15:22              40:13 43:20 44:8
wrong 32:15 67:20     $1.3 149:1              169:8              140 3:20              48:5,18 55:3,23
 116:7,10,11,16       $1.4 149:1            1st 141:5 168:12     1415 2:9              56:25 62:5,7 66:1
 131:10 155:10        $10 148:12              169:15             149 3:20              68:1 70:13 92:1
wrongfully 18:24      $10,000 93:11,18      1.2 145:7            15 34:2               94:3,22 98:16
wrote 86:25 120:18      134:14,25           1.5 39:15            15th 112:6            100:12 102:16
 120:20 143:9         $100,000 68:10,12     1/1/62 6:17          1500 2:5              105:10 106:21
 151:7,24 152:18        68:17 69:4 113:5    1/2/18 3:12          1530 1:15 4:12        107:11,21 109:4
 153:5,17,21 154:1      134:15              1:30 50:25           157 3:21              112:6 113:19
 154:20,25 155:4      $12 82:7              1:45 51:4            158 3:21              115:7 116:6 117:7
 155:16 156:2,2,2     $120,000 88:25        10 9:21 10:4,5,18    16th 113:19           117:10 119:19
 156:11                 129:16 138:17         34:23 149:3        161 3:22              134:14,15,20
W-a-l-k-e-r 5:13        139:10              10,000 112:15        165 3:22              137:6 140:12
                      $15,000 134:17        100 3:11 22:24       167 169:8             141:3,5,6 145:8
         X            $16 151:9,16          100,000 117:24       168 3:23            2018 31:25 32:4
X 3:1,8 60:13         $2 88:12                118:8,18           169 3:24              65:23 66:1,3,5
                      $20,000 55:4,5        102 3:12             17 145:12             90:14,22 151:1
         Y            $225,000 137:6        104 3:12 5:17        18th 100:12         2020 1:13 4:10
yeah 8:20 18:6 22:4   $24 37:21 38:4        105 3:13             19 1:13 4:10          168:12 169:15
  24:10 28:21 34:8      77:11 81:20 84:13   106 3:13                                 2022 168:21 169:21
  34:16 37:11 38:11     101:14              107 3:14                       2         21st 116:6 134:16
  40:23 47:15 49:1    $272,000 141:6        108 3:14             2 104:19 106:20       136:3,15 158:12
  50:20 51:19 61:11   $290,000 50:11        109 3:15               122:20            22nd 154:4,9
  74:15 91:2 98:17      163:20              11 107:11            2nd 154:11,15       23 102:7,19
  111:22 112:17       $293,000 93:16        11th 117:6,10        2.0 39:14           23rd 134:19
  127:15,16 129:8     $300,000 117:17       11:00 159:19         2/27/17 3:13        24th 94:22
  130:2,17 131:21     $310,000 136:15       11:05 158:18         2/7/17 3:13         26th 134:15
  131:24 132:2        $378,000 141:3        11:19 158:19         2:30 82:20          2601 2:4
  133:8 138:21        $45,000 136:3         112 3:15             2:34 82:24          27th 106:21 109:3
  139:6 143:16        $5 48:10              113 3:16             20th 158:11,13,13   272,358 162:21
  149:20 151:6,20     $5.5 68:6             115 3:16               158:16            29th 137:6
  152:7 164:23        $50,000 61:17         116 3:17,17          20,000 134:18,19
year 129:16             86:17,22 137:14     12 149:3             20-minute 131:22             3
years 8:12 102:7,19     158:25 160:9        12th 98:16             132:3             3 100:12 101:5
        Case 4:19-cv-00420-RH-MJF Document 110-2 Filed 09/15/20 Page 192 of 192
                                                                              Page 23

  109:9,11 112:21     401-K's 39:2         600,000 69:15
  113:2               41 3:15 112:1,5,5      148:25
3rd 150:19,24           113:2
3/30/2017 137:13      42 3:16 113:13,17             7
3:45 132:7              113:17 114:1,5     7 34:23 148:3
30 3:10 79:19 80:14   43 3:16 115:2,6        168:21 169:21
  80:22 81:15,22        132:19             7th 105:9 155:4,14
  83:22 84:11 85:19   44 3:17 116:1,5,15     155:17 156:1,2,5
  88:5,20 89:13,22    45 3:17 116:24         156:11,18,22
30th 115:7 134:20       117:3,6,10 119:7   7/11/17 3:17
30,562 141:8          46 3:18 132:25       7/21/18 3:21
300,000 93:14           133:1              70 24:2
31 3:10 94:13,21      47 3:18 134:5,8      700,000 122:20
  96:12 99:2,5,12     48 3:19 135:20,23    7568 136:15
  99:21                 136:1              7569 136:2
31st 134:18           49 3:19 137:23       792,000 141:7
32 3:11 98:11,15,19     138:1,16 139:24
  99:6,10,13 101:2                                  8
32308 2:10                      5         8th 134:14 150:4,7
327 5:17              5 2:9 3:4 101:18,25   151:7
33 3:11 100:6,10      5th 151:1,5         8/15/17 3:15
  101:6,22            5:02 166:16,19      8/16/17 3:16
33133 2:5             5:10 1:14 167:9     8/2017 3:18
34 3:12 102:21,25     50 3:20 140:7,11,12 8/21/17 3:17
  103:2,8,11 104:6      142:3 143:21,25   8/24/17 3:10
35 3:12 104:9,12,13     148:6             8/3/17 3:15
36 3:13 105:5,9,9     50,000 137:16       80 3:10
  106:8                 156:6             8174 138:16 139:10
37 3:13 106:15,16     500 36:19           8184 137:13,17
  106:20              500,000 93:15       8278 138:14,14
38 3:14 107:6,10      51 3:20 149:24      8401 138:14
382.58 162:21           150:2             8403 138:14
39 3:14 108:24        5179 137:5          850-545-9944 5:23
  109:3               52 3:21 157:13,16
                      53 3:21 158:5,8               9
         4            54 3:22 161:6,9     9th 153:5,17,21
4 101:17 161:17       55 3:22 165:1,5       154:2
4/11/17 3:14          562,000 144:1       94 3:10
4:19cv554-MW/...                          98 3:11
  1:2                           6
4:30 132:10           6th 154:20,23 155:2
4:59 166:14           6/27/17 3:14
40 3:15 109:17,21     6/30/17 3:16
  109:21 111:10       60 24:1 137:18
400,000 118:8         60,000 137:18
401-K 23:7,23,24        141:4
